Case 1:19-cv-01075-ADA Document 67-2 Filed 04/17/20 Page 1 of 160




             EXHIBIT B
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 12 of
                                                                    of 62
                                                                       160




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

Intellectual Ventures I LLC and
Intellectual Ventures II LLC,

Plaintiffs/Counter-Defendants,          Civil Action No. 1:19-CV-01075-ADA

v.
                                        JURY TRIAL DEMANDED
VMware, Inc.,

Defendant/Counter-Plaintiff.



     DEFENDANT VMWARE, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
           Case
            Case1:19-cv-01075-ADA
                  1:19-cv-01075-ADA Document
                                     Document67-2
                                              54 Filed
                                                  Filed 03/06/20
                                                        04/17/20 Page
                                                                 Page 23 of
                                                                         of 62
                                                                            160




                                                 TABLE OF CONTENTS




I.     INTRODUCTION ................................................................................................................... 1
II. DISPUTED TERMS FROM U.S. PATENT NO. RE44,686 (the “’686 patent”) ................... 2
     A. “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources allocated
        to a virtual server” (’686 patent claims 5-7) ........................................................................ 2
     B. “resource unavailable messages resulting from denied requests to modify a resource
        allocation” (’686 patent claims 5-7) .................................................................................... 7
     C. “determination that a virtual server is overloaded” (’686 patent claims 5-7) ...................... 8
     D. “virtual server” (’686 patent claims 5-7) ........................................................................... 10
     E. “determining that a second physical host can accommodate the requested modified
        resource allocation” (’686 patent claims 5-7) .................................................................... 10
     F. “a component configured to receive an indication that a first physical host is overloaded,
        wherein the indication is based on a determination that a virtual server is overloaded and
        wherein the determination that a virtual server is overloaded is based on one or more
        resource unavailable messages resulting from denied requests to modify a resource
        allocation” (’686 patent claim 7) ....................................................................................... 12
     G. “a component configured to determine that a second physical host can accommodate the
        requested modified resource allocation” (’686 patent claim 7) ......................................... 13
     H. “a component configured to generate a physical host transfer signal that indicates a second
        physical host and to transfer the virtual server from the first physical host to the second
        physical host if the first physical host is overloaded” (’686 patent claim 7) ..................... 14
III.      DISPUTED TERMS FROM U.S. PATENT NO. RE42,726 (the “’726 patent”) ............. 15
     A. Terms that overlap with disputed claim terms in the ’686 patent ...................................... 15
     B. “resource denials” (’726 patent claims 1, 4-5 and 8) ......................................................... 15
     C. “quality of service guarantee” (’726 patent claims 1 and 4) .............................................. 16
     D. “a virtual server resource monitor [communicatively coupled to the first physical host
        and] configured to monitor resource denials and to send a virtual server overloaded signal
        in response to the resource denials” (’726 patent claims 1 and 5) // “program code for
        creating a virtual server resource monitor communicatively coupled to the first physical
        host and configured to monitor resource denials and, in response to the resource denials,
        to send a virtual server overloaded signal” (’726 patent claim 4) ..................................... 18
     E. “a virtual server resource modifier [communicatively coupled to the first physical host
        and] configured to receive the virtual server overloaded signal and, in response to the
        virtual server overloaded signal, to modify a resource allocation for the virtual server and
        to send a virtual server resource modification signal” (’726 patent claims 1 and 5);
        “program code for creating a virtual server resource modifier communicatively coupled to
        the first physical host and configured to receive the virtual server overloaded signal and,


                                                                   ii
           Case
            Case1:19-cv-01075-ADA
                  1:19-cv-01075-ADA Document
                                     Document67-2
                                              54 Filed
                                                  Filed 03/06/20
                                                        04/17/20 Page
                                                                 Page 34 of
                                                                         of 62
                                                                            160




           in response to the virtual server overloaded signal, to modify a resource allocation for the
           virtual server and to send a virtual server resource modification signal” (claim 4) .......... 19
     F. “a load balanc[ing/er] [module] [communicatively coupled to the plurality of physical
        hosts and] configured to receive the virtual server resource modification signal and to
        determine whether the first physical host is overloaded and, in response to a determination
        that the first physical host is overloaded, to send a physical host transfer signal that
        indicates a second physical host” (’726 patent claims 1 and 5) // “program code for
        creating a load balancing module communicatively coupled to the plurality of physical
        hosts and configured to receive the virtual server resource modification signal and to
        determine whether the first physical host is overloaded and, in response to a determination
        that the first physical host is overloaded, to send a physical host transfer signal that
        indicates a second physical host” (’726 patent claim 4) .................................................... 21
     G. “a dynamic virtual server mover [communicatively coupled to the plurality of physical
        hosts and] configured to receive the physical host transfer signal and, in response to the
        physical host transfer signal, to transfer the virtual server from the first physical host to
        the second physical host” (’726 patent claims 1 and 5) // “program code for creating a
        dynamic virtual server mover communicatively coupled to the plurality of physical hosts
        and configured to receive the physical host transfer signal and, in response to the physical
        host transfer signal, to transfer the virtual server from the first physical host to the second
        physical host” (’726 patent claim 4) .................................................................................. 22
     H. “the dynamic virtual server mover is further configured to direct the first physical host to
        store, in the file system, a set of system files for the virtual server and to direct the second
        physical host to access, from the file system, the set of system files for the virtual server,
        thereby transferring the virtual server from the first physical host to the second physical
        host” (’726 patent claims 3 and 7) ..................................................................................... 24
IV.        DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752 (the “’752 patent”) ............. 24
     A. “exhausted” (’752 patent claims 1, 9 and 24) .................................................................... 24
        1. Prosecution History Summary ....................................................................................... 26
        2. Argument ........................................................................................................................ 27
     B. “consumed” (recited in ’752 patent claims 1, 9 and 24) .................................................... 29
     C. “service” (’752 patent claims 1, 3, 9 and 24) ..................................................................... 32
     D. Means-Plus-Function Terms .............................................................................................. 32
V.      DISPUTED TERMS FROM U.S. PATENT NO. RE43,051 (the “’051 patent”) ................ 34
     A. “virtual server” (’051 patent claims 1, 3 and 6) ................................................................. 34
     B. “physical interface[s]” (’051 patent claims 1 and 3) ......................................................... 38
     C. physical interfaces and tunnel identifiers in the storing / receiving / determining / sending
        terms (’051 patent claims 1 and 3) ..................................................................................... 40
VI. DISPUTED TERMS FROM U.S. PATENT NO. RE44,818 (the “’818 patent”) ................ 42
     A. “hierarchical token bucket resource allocation” (recited in ’818 patent claims 1, 17, 30, 32
        and 42) ............................................................................................................................... 42


                                                                        iii
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            54 Filed
                                                Filed 03/06/20
                                                      04/17/20 Page
                                                               Page 45 of
                                                                       of 62
                                                                          160




  B. “token” (’818 patent claims 1, 17, 30, 32-33, 37-42) ........................................................ 44
  C. “enforc[e/ing]”, “receiv[e/ing]”, “classify[ing]”, “compar[e/ing]”, “forward[ing]”, and
     “buffer[ing]” (’818 patent claims 1, 17, 30, 32, 33, 37, 38, 39, 42) .................................. 44
  D. “maintaining a connection over a network fabric” (’818 patent claims 1, 17, 30, 32 and
     42) ...................................................................................................................................... 46
  E. “virtual storage network interface layer of an application server” / “virtual network
     interface layer of an application server”/ “virtual interface layer of an application server”
     (’818 patent claims 1, 17, 30, 32 and 42)........................................................................... 48
  F. “one or more input/output virtualization modules comprising computer-readable
     instructions operative to cause the one or more processors to” performs functions terms
     (’818 patent claim 17) ........................................................................................................ 49
VII.    CONCLUSION .................................................................................................................. 50




                                                                      iv
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            54 Filed
                                                Filed 03/06/20
                                                      04/17/20 Page
                                                               Page 56 of
                                                                       of 62
                                                                          160




                                             TABLE OF AUTHORITIES


                                                                                                                         Page(s)

Cases

Alarm.com, Inc. v. SecureNet Techs., LLC,
   No. CV 15-807-RGA, 2019 WL 3996883 (D. Del. Aug. 23, 2019)........................................12

Amdocs (Israel) Ltd. v. Openet Telecom, Inc.,
  No. 110CV910LMBJFA, 2018 WL 1699429 (E.D. Va. Apr. 6, 2018)...................................12

Ariba Inc. v. Emptoris, Inc.,
   No. 9:07-cv-90 (E.D. Tex. Aug. 7, 2008) ................................................................................33

Augme Techs., Inc. v. Yahoo! Inc.,
   755 F.3d 1326 (Fed. Cir. 2014)..........................................................................................13, 50

Baldwin Graphic Sys., Inc. v. Siebert, Inc.,
   512 F.3d 1338 (Fed. Cir. 2008)................................................................................................11

Desper Prods. Inc. v. QSound Labs. Inc.,
   157 F.3d 1325 (Fed. Cir 1998).................................................................................................29

Digital Biometrics, Inc. v. Identix, Inc.,
   149 F.3d 1335 (Fed. Cir. 1998)..................................................................................................4

Ecolab, Inc. v. FMC Corp.,
   569 F.3d 1335 (Fed. Cir. 2009)..........................................................................................27, 28

Glob. Equity Mgmt. (SA) Pty. Ltd. v. Expedia, Inc.,
   2016 WL 7416132 (E.D. Tex. Dec. 22, 2016) ...................................................................18, 19

Grecia v. Samsung Elec. Am., Inc.,
   780 Fed. Appx. 912 (Fed. Cir. Aug. 20, 2019) ........................................................................50

Hakim v. Cannon Avent Group PLC,
   479 F.3d 1313 (Fed. Cir. 2007)................................................................................................29

Intellectual Ventures I, LLC v. Lenovo Group Ltd.,
    365 F.Supp.3d 200 (D.Mass. 2019) .........................................................................................31

MBO Laboratories, Inc. v. Becton, Dickinson & Co.,
  474 F.3d 1323 (Fed. Cir. 2007)..................................................................................................3

Merck & Co. v. Teva Pharm. USA, Inc.,
   395 F.3d 1364 (Fed. Cir. 2005)..............................................................................................7, 8

                                                                 v
          Case
           Case1:19-cv-01075-ADA
                 1:19-cv-01075-ADA Document
                                    Document67-2
                                             54 Filed
                                                 Filed 03/06/20
                                                       04/17/20 Page
                                                                Page 67 of
                                                                        of 62
                                                                           160




Microsoft Corp. v. Multi-Tech Systems, Inc.,
   357 F.3d 1340 (Fed. Circ. 2004) ........................................................................................45, 48

MTD Prod. Inc. v. Iancu,
  933 F.3d 1336 (Fed. Cir. 2019)..............................................................................12, 18, 21, 23

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
   521 F.3d 1351 (Fed. Cir. 2008)........................................................................................ passim

Pause Tech., LLC v. TiVo, Inc.,
   419 F.3d 1326 (Fed. Cir. 2005)..............................................................................................7, 8

Personal Audio, LLC v. Apple, Inc.,
   No. 9:09-cv-111, 2011 WL 11757163 (E.D. Tex. Jan. 31, 2011) ...............................18, 33, 34

Reedhycalog UK, Ltd. v. Baker Hughes Oilfield Operations Inc.,
   2008 WL 2152268 (E.D. Tex. May 21, 2008) .............................................................47, 48, 49

SanDisk Corp. v. Memorex Prods., Inc.,
   415 F.3d 1278 (Fed. Cir. 2005)..........................................................................................27, 45

SkinMedica, Inv. v. Histogen, Inc.,
    727 F.3d 1187 (Fed. Cir. 2013)................................................................................................45

US Foam Inc. v. On Site Gas Systems, Inc.,
   735 F. Supp. 2d 535 (E.D. Tex. 2010) .....................................................................................44

Uship Intellectual Properties, LLC v. United States,
   714 F.3d 1311 (Fed. Cir. 2013)................................................................................................28

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015)................................................................................2, 21, 49, 50

Statutes

35 U.S.C. § 112 ..............................................................................................................................33

35 U.S.C. § 112 ¶ 6 ................................................................................................................ passim




                                                                      vi
     Case
      Case1:19-cv-01075-ADA
            1:19-cv-01075-ADA Document
                               Document67-2
                                        54 Filed
                                            Filed 03/06/20
                                                  04/17/20 Page
                                                           Page 78 of
                                                                   of 62
                                                                      160




                             TABLE OF ABBREVIATIONS

Abbreviation                                      Full Name
     PTO        United States Patent and Trademark Office
  POSITA        Person of Ordinary Skill in the Art
Snoeren Decl.   Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction
 ’686 patent    U.S. Patent No. RE 44,686
 ’726 patent    U.S. Patent No. RE 42,726
 ’937 patent    U.S. Patent No. 6,985,937
   ’937 FH      File History of U.S. Patent No. 6,985,937
 ’752 patent    U.S. Patent No. 7,949,752
 ’051 patent    U.S. Patent No. RE 43,051
 ’818 patent    U.S. Patent No. RE 44,818




                                            vii
     Case
      Case1:19-cv-01075-ADA
            1:19-cv-01075-ADA Document
                               Document67-2
                                        54 Filed
                                            Filed 03/06/20
                                                  04/17/20 Page
                                                           Page 89 of
                                                                   of 62
                                                                      160




                                   TABLE OF EXHIBITS

Exhibit   Title
 Ex. 1    Parties’ Agreed Constructions to Claim Terms
 Ex. 2    Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction
 Ex. 3    ’937 Patent File History, Applicant Arguments dated November 17, 2003
 Ex. 4    U.S. Patent No. 5,933,603 to Vahalia et al.
 Ex. 5    ’937 Patent File History, Non-Final Office Action dated May 10, 2004
 Ex. 6    USPTO Patent Search of claim term “dynamic virtual server mover”
 Ex. 7    Terms in the ’726 patent that overlap with disputed claim terms in the ’686 patent
 Ex. 8    The parties’ proposals for the terms in the ’051 involving multiple recitations of “physical
          interface(s)” and “tunnel identifier(s)”
Ex. 9     ’752 Patent File History, Response to Office Action dated March 16, 2009
Ex. 10    ’752 Patent File History, Office Action dated May 5, 2009
Ex. 11    ’752 Patent File History, Office Action dated October 30, 2009
Ex. 12    ’752 Patent File History, Response to Office Action dated November 13, 2009
Ex. 13    ’752 Patent File History, Office Action dated March 16, 2010
Ex. 14    ’752 Patent File History, Response to Office Action dated August 20, 2010
Ex. 15    ’752 Patent File History, Response to Office Action dated August 5, 2009
Ex. 16    ’752 Patent File History, Final Office Action dated November 8, 2010
Ex. 17    ’752 Patent File History, Response to Final Office Action dated January 4, 2011
Ex. 18    Report and Recommendation of United States Magistrate Judge, Intellectual Ventures v.
          HCC Ins. Holdings, Inc., Case No. 6:15-cv-660 (E.D. Tex. August 26, 2016) (“’752 Patent
          Magistrate Report”)
Ex. 19    Charles Aulds, Linux Apache Web Server Administration, 39 (2001) (“Aulds”)
Ex. 20    Barry Nusbaum, WebSphere Application Servers: Standard and Advanced Features 45
          (1999)
Ex. 21    Ludmila Cherkasova, FLEX: Design and Management Strategy for Scalable Web Hosting
          Service, 14–15 (Oct. 1999)
Ex. 22    October 14, 2003 Amendment & Remarks, U.S. Patent Appl. No. 09/526,980
Ex. 23    Physical Interface, The IEEE Standard Dictionary of Electrical and Electronics Terms (6th
          ed., 1996)
Ex. 24    RE43,051 (U.S. Patent Appl. No. 11/858,091) Patent File History, May 17, 2010 Office
          Action
Ex. 25    U.S. Patent No. 6,286,047 (“Ramanathan”)
Ex. 26    U.S. Patent No. 6,247,057 (“Barrera”)
Ex. 27    Webster definition of consume
Ex. 28    ’752 Patent List of Disputed Claim Terms
Ex. 29    BEN LAURIE AND PETER LAURIE, APACHE: THE DEFINITIVE GUIDE 163, 177, 242–43, 295
          (1999)
Ex. 30    Virtual Server, MICROSOFT COMPUTER DICTIONARY (5th ed. 2002)
Ex. 31    ’789 Patent (Orig. Patent) prosecution history, 2009.08.25 Resp. to Office Action at 12
Ex. 32    Competing Parties’ Proposals for the ’818 Patent
Ex. 33    Grotto Networking, available at https://www.grotto-networking.com/BBQoS.html
Ex. 34    http://tldp.org/HOWTO/Traffic-Control-HOWTO/index.html

                                              viii
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                              Document67-2
                                        54 Filed
                                           Filed 04/17/20
                                                 03/06/20 Page
                                                          Page 10
                                                               9 ofof62
                                                                      160




Exhibit Title
Ex. 35 https://lartc.org/howto/lartc.qdisc.classful.html#AEN1071
Ex. 36 Linux Advanced Routing & Traffic Control HOWTO, located at
        http://www.oamk.fi/~jukkao/lartc.pdf
Ex. 37 Traffic Control HOWTO, Version 1.0.2, Martin A. Brown, located at
        https://www.tldp.org/HOWTO/html_single/Traffic-Control-HOWTO/
Ex. 38 Traffic Control using tcng and HTB HOWTO, Version 1.0.1, Martin A. Brown, April
        2006, located at http://linux-ip.net/articles/Traffic-Control-tcng-HTB-HOWTO.html
Ex. 39 Bavier, et al., Operating System Support for Planetary-Scale Network Services,
        Proceedings of the First Symposium on Networked Systems Design and Implementation
        (March 2004), located at
        https://www.usenix.org/legacy/events/nsdi04/tech/full_papers/bavier/bavier.pdf
Ex. 40 Benita, Kernel Korner - Analysis of the HTB Queuing Discipline Software, available at
        https://www.linuxjournal.com/article/7562 as of January 26, 2005 and printed in the Linux
        Journal, March 2005.
Ex. 41 U.S. Patent 7,161,904 titled: “System and method for hierarchical metering in a virtual
        router based network switch” to Hussein et al.
Ex. 42 Bavier et al, Container-based Operating SystemVirtualization: AScalable,High-
        performance Alternative to Hypervisors, Conference Paper in ACM SIGOPS Operating
        Systems Review, January 2007, located at
        http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.1018.1012&rep=rep1&type=pdf
Ex. 43 Valenzuela, J.L., et al., “A Hierarchical Token Bucket Algorithm to Enhance QoS in IEEE
        802.11: Proposal, Implementation and Evaluation, IEEE, vol. 4, Sep. 2004 (“Valenzuela
        Article”)
Ex. 44 Email from J. Deblois to M. Rueckheim dated March 3, 2020
Ex. 45 Webster’s New Work Telecom Dictionary, Definition of Layer




                                            ix
        Case
         Case1:19-cv-01075-ADA
               1:19-cv-01075-ADA Document
                                  Document67-2
                                           54 Filed
                                               Filed 03/06/20
                                                     04/17/20 Page
                                                              Page 10
                                                                   11 of
                                                                      of 62
                                                                         160




   I.      INTRODUCTION

        This case is immensely complicated. IV is asserting more than 40 claims, involving diverse

technology from four separate patent families, that were developed by three companies acting

independently. Indeed, the total number of words in the asserted claims exceeds 3,700, and

hundreds of VMware products and features are accused of infringement. This is an unmanageable

number of claims and issues for a jury to comprehend in a trial. Despite the significant number of

issues, the parties have worked together to agree to constructions for certain terms (see Ex. 1) and

have grouped the remaining disputes into the approximately 30 categories discussed herein. These

remaining categories can primarily be summarized into five main groups.

        First, for many technical terms, such as “hierarchical token bucket resource allocation” and

“physical interface,” VMware has proposed constructions consistent with the plain and ordinary

meaning of the terms and consistent with the intrinsic record disclosure, while IV has simply

proposed they be construed as “plain and ordinary meaning” or argued that the terms are “not

amenable to construction.” For these terms, IV has confirmed during the meet and confer process

that it does not intend to offer alternative proposed constructions or interpretations. Thus, under

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351 (Fed. Cir. 2008) the Court

should adopt VMware’s proposed constructions.

        Second, for certain terms, like “modify a resource allocation” and “exhausted,” the

respective patent applicants significantly narrowed the claim scope during prosecution in response

to PTO rejections. For example, the for term “exhausted”—the applicant actually argued that the

prior art’s art disclosure of the disclaimed scope (reusable resources) was “the exact opposite” of

the amended claim language. VMware’s proposals hold the applicants to their clear disclaimers

consistent with the law. IV asks the Court to ignore these clear disclaimers in favor of an

improperly broad reading of the claims.
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            54 Filed
                                                Filed 03/06/20
                                                      04/17/20 Page
                                                               Page 11
                                                                    12 of
                                                                       of 62
                                                                          160




          Third, many terms involve Section 112 ¶ 6 means-plus-function considerations. For some

of these terms, reciting classic means-for language, the parties agree that Section 112 ¶ 6 applies,

but have disputes as to the specific structures. For some terms, there is no supporting structure

counseling in favor of indefiniteness. For the others, VMware’s proposed structures are properly

limited to the specific portions of the specification that disclose the structures—while IV

improperly proposes that the Court construe the structures with respect to ambiguous black-box

type terminology. For others of these terms, the parties disagree whether Section 112 ¶ 6 applies.

VMware’s proposals for these terms recognize that the terms’ usage of nonce terminology, like a

“component,” “module,” or “program code” for performing a function, requires application of

Section 112 ¶ 6 under Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015). IV’s

proposal, in contrast, would leave these terms broad, despite the limited disclosure of

corresponding structures in the specifications.

         Fourth, for several disputes, for example the “virtual server” term, IV seeks to improperly

change the meaning of technical terms to craft a better infringement read against VMware’s

products. Finally, for the remaining disputes, such as the various interfaces/tunnels terms in the

’051 patent, and the “enforc[e/ing]”, “receiv[e/ing]”, etc. terms in the ’818 patent, VMware’s

proposals address significant antecedent basis problems, or seek to clarify the complex technical

terminology which may be confusing for a jury. IV’s proposals reject these essential clarifications

without explanation. VMware’s proposals should be adopted at least for the reasons set forth

herein and in the declaration of its expert Dr. Alex Snoeren submitted herewith.

   II.       DISPUTED TERMS FROM U.S. PATENT NO. RE44,686 (the “’686 patent”)

       A.      “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources
allocated to a virtual server” (’686 patent claims 5-7)

                VMware Proposal                                     IV Proposal


                                                  2
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            54 Filed
                                                Filed 03/06/20
                                                      04/17/20 Page
                                                               Page 12
                                                                    13 of
                                                                       of 62
                                                                          160




    “modif[y/ied] [a] quality of service guarantee” “modif[y/ied] set of functions and features of a
    / “modify[ing] [the] quality of service physical host(s) used in implementing tasks for
    guarantee of a virtual server”                  each virtual server” / “modify[ing] a set of the
                                                    functions and features of a physical host(s)
    See also construction of “quality of service used in implementing tasks for each virtual
    guarantee”                                      server”

          VMware’s proposal is based on a clear and unmistakable disclaimer by the applicant during

the prosecution of U.S. Patent No. 6,985,937 (the “’937 patent”), from which the ’686 reissued.

VMware’s approach to these terms is also consistent with the claims, the specification,1 and the

applicant’s own statements regarding the purpose of the claimed invention. By contrast, IV’s

proposal disregards the intrinsic record. Furthermore, rather than construe the phrase “modifying

a resource allocation,” IV’s proposal reads “allocation” entirely out of the claim term and instead

seeks to construe the phrase “modifying a resource.”

          During prosecution of the ’937 patent, the examiner issued a rejection based on U.S. Patent

No. 5,933,603 (“Vahalia”). Vahalia is generally directed to providing video-on-demand services

by dynamically assigning resources to scheduled tasks. Ex. 4 (Vahalia, Abstract). In attempting

to overcome the rejection, the applicant argued that “[a] resource allocation for a process is

specified as a quality of service guarantee. Thus, increasing a quality of service guarantee for

a process is equivalent to increasing a resource allocation for that process.” Ex. 3 at 19 (2003-

11-17 Response) (emphasis added).2 The applicant further argued that Vahalia does not anticipate

the claims because Vahalia does not disclose increasing a quality of service guarantee. Rather, the

applicant argued that “[o]nce Vahalia has scheduled a task, there is no further determination of

whether the resource that is handling the task is overloaded. In other words, in Vahalia, the quality




1
  The specifications of the ’686, ’726 (discussed in Section III), and ’937 patents are identical.
2
  See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1327 (Fed. Cir. 2007)
(prosecution history of related patents its relevant to the claim construction analysis).
                                                   3
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 13
                                                                 14 of
                                                                    of 62
                                                                       160




of service of each resource is fixed ahead of time and is not altered once a task is scheduled to

the resource.” Id. (emphasis added).

        The PTO relied on the applicant’s disavowal regarding this issue, noting that:

        In the claim languages as found in claims 1, 13, 27, 31, 37, 39, and 44, Applicant
        appears to equate ‘the quality of [service] guarantee’ to ‘allocating a portion of
        resources’ and ‘increasing the quality of service guarantee’ to ‘increasing the
        resources allocated to an associated service.’ The slight departure of these
        phrases from its nominal meanings is being recognized here. Although the
        examiner has adopted Applicant’s lexicographer [sic] in the following prior art
        rejection, it is noted that care must be taken when comparing to its counterpart in
        the referenced passages (such difference was raised during a recent telephone
        interview with Applicant’s representative).

Ex. 5 (2004-05-10 Office Action) (emphasis added). Thus, in both a response and in a telephonic

interview with the examiner, the applicant represented that the terms “resource allocation” and

“quality of service guarantee” are equivalent, and the terms “modifying a resource allocation” and

“modifying a quality of service guarantee” are equivalent.              The examiner unequivocally

memorialized this understanding as set forth above, and the applicant did not dispute this

interpretation over the subsequent lengthy file history prior to issuance.

        IV should be held to this understanding of the claim term. Digital Biometrics, Inc. v. Identix,

Inc., 149 F.3d 1335, 1347 (Fed. Cir. 1998) (“The public has a right to rely on such definitive statements

made during prosecution. Notice is an important function of the patent prosecution process….”).

        The claims further support VMware’s proposal. For example, claim 1 of the related ’726

patent (which is identical to issued claim 1 of the original ’937 patent), recites “in response to the

virtual server overloaded signal, to modify a resource allocation for the virtual server” and “receive

the virtual server resource modification signal and [] determine whether the first physical host is

overloaded.” In other words, the claims contemplate that after a virtual server is determined to be

overloaded, the resource allocation for the virtual server is modified. And after the “resource

allocation” for the virtual server is already modified, the system may determine that the physical
                                                   4
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 14
                                                                 15 of
                                                                    of 62
                                                                       160




host is overloaded.3 Such a step only makes sense if modifying the resource allocation of the

virtual server refers to modifying the quality of service guarantee of the virtual server, as

contemplated by VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶ 31. On the other hand, IV’s

proposal which construes modifying a resource, such as memory or disk space, would involve

modifying the physical host in some way. This does not make sense in context of the claims. Id.

       The specification further supports VMware’s proposal. The specification clearly and

consistently specifies that a resource allocation refers to a quality of service guarantee, and

modifying a resource allocation means modifying a quality of service guarantee. For example:

       A resource allocation for a virtual server is specified as a “quality of service
       guarantee” for that particular server. Each physical host stores quality of service
       guarantees for the virtual servers it hosts. As a physical host performs processes
       associated with a particular virtual server, the physical host accesses the stored
       quality of service information to enable the physical host to request the correct
       quality of service from the operating system kernel of the physical host.

’686 patent, 4:49-56 (emphasis added). Table 1 of the specification, reproduced below, provides

another example of the term “resource allocation” referring to a quality of service guarantee.




3
 The parties agree that “the first physical host is overloaded” should be construed as “the first
physical host will not support additional resource allocations at that time.”
                                                5
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 15
                                                                 16 of
                                                                    of 62
                                                                       160




’686 patent, 4:24-35. As shown in this table, each virtual server is configured with a “resource

allocation” defined as a percentage of the resources of a physical host—an arrangement that the

specification equates to a quality of service guarantee:

       In one embodiment, each individual virtual server 162 has a different quality of
       service guarantee. Different quality of service guarantees are implemented by
       allocating different amounts of the resources of each physical host machine 160
       to servicing each of the virtual servers 162. Physical host 160 resources may be
       allocated as percentages of the resources of a particular physical host 160, or as
       a particular number of units within a physical host 160 (for example, the operating
       system may be instructed to allocate X cycles per second to process A and Y cycles
       per second to process B). In the embodiment shown in FIG. 1, physical host 160
       resources are allocated to individual virtual servers 162 as percentages of each
       physical host 160. Table 1 lists the resource allocations of each virtual server 162
       as shown in FIG. 1[.]

’686 patent, 4:9-22 (emphasis added). The specification consistently describes the invention in

terms of a quality of service guarantee. See, e.g., ’686 patent, 2:39-42 (“Thus it is desirable to

provide a system and method for a virtual server capable of providing quality of service

guarantees for a customer, which is also capable of adjusting the quality of service based upon

changing customer demand.”) (emphasis added); id., 3:53-55 (“The term ‘virtual server’ as used

herein refers to a virtual server capable of receiving a quality of service guarantee from a

physical host.”) (emphasis added).

       By contrast, for the reasons set forth above, IV’s proposal is not supported by the claims

or the specification, and it attempts to disregard an unmistakable prosecution history disclaimer.

Moreover, IV’s proposal does not actually construe the term “modify a resource allocation”—

instead it appears to only offer a proposed construction of “modify a resource allocation.”

Specifically, the parties agreed to a construction of the term “resource”4 and IV has effectively



4
  The parties have agreed that the term resource should be construed as a “set of functions and
features of a physical host, such as disk space, memory, network capacity and processing cycles
(CPU resources), used in implementing tasks for each virtual server.”
                                                 6
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 16
                                                                 17 of
                                                                    of 62
                                                                       160




taken this construction and inserted the word “modify” before it for the present term. The

fundamental problem with the strategy, however, is that it attempts to read out the actual claim

language of “resource allocation.” This is improper. See Pause Tech., LLC v. TiVo, Inc., 419 F.3d

1326, 1334 (Fed. Cir. 2005) (“[i]n construing claims, . . . we must give each claim term the respect

that it is due”); Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005) (“A

claim construction that gives meaning to all the terms of the claim is preferred over one that does not

do so.”). Resource allocation has a specific meaning according to the intrinsic record, and a

POSITA would have understood that a resource is very different from a resource allocation, and

that modifying a resource is very different from modifying a resource allocation. Ex. 2 (Snoeren

Decl.) ¶¶ 28-29. For this additional reason, IV’s proposal should be rejected.

      B.      “resource unavailable messages resulting from denied requests to modify a
resource allocation” (’686 patent claims 5-7)

           VMware Proposal                                       IV Proposal
 “indications that requests by the virtual   See IV proposals for “resource unavailable messages”
 server for additional resources are         and “denied requests to modify a resource allocation”
 either implicitly or explicitly denied,
 resulting from denied requests to           “resource unavailable messages” = “an indication that
 modify a resource allocation”               a request by the virtual server cannot be immediately
                                             serviced”
 See also construction of “modify a
 resource allocation”               “denied requests to modify a resource allocation” = “a
                                    request by the virtual server that cannot be
                                    immediately serviced”

       Both parties have proposed this term for construction. The fundamental dispute regarding

this term surrounds IV’s attempt to read the phrase “resulting from denied requests to modify a

resource allocation” completely out of the proposed term and the claims. As illustrated in the table

above, IV’s proposal for “resource unavailable messages” is nearly identical to its proposal for

“denied requests to modify a resource allocation.” In fact, IV’s proposal for the former term

renders the latter term obsolete. The Court should reject IV’s attempt to remove the language

                                                  7
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 17
                                                                 18 of
                                                                    of 62
                                                                       160




“resulting from denied requests to modify a resource allocation” from the claims and instead adopt

VMware’s proposed construction which gives due credit to the each and every word in this

proposed claim term. See, e.g., Pause Tech., 419 F.3d at 1334; Merck, 395 F.3d at 1372.

       As to the claim language “resource unavailable messages,” VMware and IV’s respective

proposed constructions are the same as the respective proposed construction for the disputed ’726

patent term “resource denial”. See section III.B. For the reasons set forth below in section III.B,

VMware requests that the Court adopt its proposed construction of “an indication that a request by

the virtual server for additional resources is either implicitly or explicitly denied” for both terms.

       As to the claim language “resulting from denied requests to modify a resource allocation,”

a proper construction should give meaning to this phrase, rather than ignore it altogether as IV

proposes. Specifically, IV’s proposals, when read together, would construe “resource unavailable

messages resulting from denied requests to modify a resource allocation” as “an indication that a

request by the virtual server cannot be immediately serviced [resulting from] a request by the

virtual server that cannot be immediately serviced.” Not only is this proposed construction

circular, but it also reads out the claim language reciting that there is a denied request to modify a

resource allocation. A “request by the virtual server that cannot be immediately serviced” (as IV

proposes) is clearly not the same thing as denying a “request to modify a resource allocation” (as

the claim recites). Ex. 2 (Snoeren Decl.) ¶¶ 32-33. Indeed, IV’s proposed construction of this

term even ignores its own proposed construction of the term “modify a resource allocation.” IV’s

proposed construction which attempts to remove critical language in the claims should be rejected.

       C.      “determination that a virtual server is overloaded” (’686 patent claims 5-7)

                        VMware Proposal                                      IV Proposal
 “determination that an average number of resource denials          Plain and ordinary meaning
 for a virtual server is beyond a pre-configured threshold”



                                                  8
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            54 Filed
                                                Filed 03/06/20
                                                      04/17/20 Page
                                                               Page 18
                                                                    19 of
                                                                       of 62
                                                                          160




    See also construction of “resource denials”

          This technical term merits construction beyond a “plain and ordinary meaning.” The

independent claims of the ’686 patent (and ’726 patent) discuss both virtual server overload and

physical host overload. The parties have agreed upon a construction of physical host overload

because it is a technical term described in the specification.5 By this same logic, the Court should

construe the technical concept of a virtual server being overloaded as used in the ’686 patent.

          The concept of overload of a virtual server is described very differently in the specification

than the concept of overload of a physical host, and the terms therefore should be construed

differently. VMware’s proposal applies the clear definition of this term from the specification:

          A determination is made 220 as to whether a particular virtual server resource is
          overloaded. The number of times a particular resource denial is received in a time
          window is averaged using one of a number of well-known techniques. If the
          average number of denials is beyond a pre-configured threshold, the virtual
          server is determined 220 to be overloaded for the corresponding resource. If the
          virtual server is not determined to be overloaded, the method continues to
          monitor 210 virtual server resource denials.

’686 patent, 5:42-50 (emphasis added). Adopting any other construction for this term would

render the claim invalid for lack of written description. For example, IV’s proposed construction

of “plain and ordinary meaning” will likely be argued as equivalent to its definition for “virtual

server overloaded signal” in the ’726 patent as “an indication that a virtual server has been or is

being denied resources.” But as argued, IV’s proposal lacks foundation in the specification, ignores

the clear description of this term (reproduced above), and disregards the relationship between

virtual server overload and resource denials that is repeatedly set forth in the intrinsic record.




5
  The parties have agreed on a construction of the ’686 patent claim term “indication that a first
physical host is overloaded” as “indication that a first physical host would not support additional
resource allocations at that time” and the ’726 patent claim term “the first physical host is
overloaded” as “the first physical host will not support additional resource allocations at that time.”
                                                    9
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 19
                                                                 20 of
                                                                    of 62
                                                                       160




       IV has refused to explain what it believes the plain and ordinary meaning of this claim term

means, or otherwise explain why it disagrees with VMware’s proposal. The Court should not

construe the term as “plain and ordinary meaning” where, as here, there is a dispute as to the

meaning. O2 Micro, 521 F.3d at 1351. Therefore, the Court should adopt VMware’s proposal.

       D.      “virtual server” (’686 patent claims 5-7)

            VMware Proposal                                   IV Proposal
 “a process executing on a host computer plain and ordinary meaning; in the alternative:
 that accepts communication requests, and
 that is capable of receiving a quality of “a virtual machine that resides on a physical server
 service guarantee from a physical host”   and uses the physical server’s resources but has the
                                           appearance of being a separate dedicated machine”

       The specification defines that: “The term ‘virtual server’ as used herein refers to a virtual

server capable of receiving a quality of service guarantee from a physical host.” ’686 patent, 3:53-

55. Despite this, IV’s proposed construction does not include the language “capable of receiving

a quality of service guarantee from a physical host” and should be rejected on that basis alone.

The parties also disagree as to the meaning of the term “virtual server” itself. This term is found

in the claims of the ’686 and ’726 patents, which reissued from a patent originally assigned to the

company Ensim and filed on May 11, 2000. This term is also found in the claims of the ’051

patent, which reissued from a patent originally assigned to Ensim and filed on March 15, 2000.

For the reasons set forth below in section V.A, VMware’s proposal of the term “virtual server” is

necessitated by the intrinsic record and finds additional support in the extrinsic evidence, while

IV’s proposed construction relies exclusively on extrinsic evidence which it has then modified.

      E.     “determining that a second physical host can accommodate the requested
modified resource allocation” (’686 patent claims 5-7)

               VMware Proposal                                    IV Proposal
 Indefinite, or in the alternative: “determining plain and ordinary meaning; in the alternative:
 that a second physical host can accommodate
 the denied requests to modify a resource
 allocation”
                                                10
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 20
                                                                 21 of
                                                                    of 62
                                                                       160




                                             “determining that a second physical host can
 See also construction of “modify a resource accommodate the request(s) by the virtual
 allocation”                                 server that could not be immediately serviced”

       This claim term renders the claim 5-7 indefinite. The term includes the phrase “the

requested modified resource allocation.” However, the claim never introduces “a requested

modified resource allocation.” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1343

(Fed. Cir. 2008) (“[MPEP] 2173.05(e) describes the need, in most cases, for claim terms to have

proper antecedent bases: ‘The lack of clarity could arise where a claim refers to “said lever” or

“the lever,” where the claim contains no earlier recitation or limitation of a lever and where it

would be unclear as to what element the limitation was making reference.’”). IV’s proposal seeks

to construe the term “the requested modified resource allocation” as “the request(s) by the virtual

server that could not be immediately serviced,” which is nearly identical to its proposals for the

terms “resource denials” and “resource unavailable messages.” IV’s proposed construction has a

number of problems. First, it introduces yet another antecedent basis problem by proposing “the

request(s)” when the claim language does not recite “a request(s).” Indeed, this apparent change

from the singular of the term “the requested modified resource allocation” to IV’s plural

construction appears to be a concession that the claim term at least lacks antecedent basis as

written. Moreover, IV’s understanding of this claim term supports the argument that this claim

term should, in fact, be construed as indefinite, because it is not possible to assess for the purposes

of infringement, which of “the request(s) by the virtual server that could not be immediately

serviced” that the second physical is being determined to be able to accommodate. Furthermore,

as discussed above, IV’s proposal for this term is at odds with its own proposal for the term

“modified resource allocation.” Although VMware believes this term to be indefinite for the

reasons set forth above, it has also proposed an alternative to remedy the antecedent basis problem



                                                  11
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 21
                                                                 22 of
                                                                    of 62
                                                                       160




by referring back to the term “denied requests to modify a resource allocation” which is introduced

in the prior claim limitation.

        F.     “a component configured to receive an indication that a first physical host is
overloaded, wherein the indication is based on a determination that a virtual server is
overloaded and wherein the determination that a virtual server is overloaded is based on one
or more resource unavailable messages resulting from denied requests to modify a resource
allocation” (’686 patent claim 7)

                     VMware Proposal                                        IV Proposal
 Means-plus function term. This term is indefinite.               Not subject to § 112 ¶ 6 - in
                                                                  the alternative:
 Function: receive an indication that a first physical host is
 overloaded, wherein the indication is based on a                 Function: receive an indication
 determination that a virtual server is overloaded and wherein    that a first physical host is
 the determination that a virtual server is overloaded is based   overloaded
 on one or more resource unavailable messages resulting from
 denied requests to modify a resource allocation                  Structure: Dynamic Resource
                                                                  Configuration Module 100;
 Structure: This term is indefinite for a lack of sufficient      Physical Hosts 160A-C;
 corresponding structure in the specification.                    Virtual Servers 162A-G

       The Court should construe this language which recites “a component configured to …

[perform a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “component” is a nonce term

that fails to carry a structural meaning. Ex.2 (Snoeren Decl.) ¶¶ 35-37; Alarm.com, Inc. v.

SecureNet Techs., LLC, No. CV 15-807-RGA, 2019 WL 3996883, at *6 (D. Del. Aug. 23, 2019)

(“While the claim term does not use the words “means,” the word “component” is a “nonce” or

non-structural word under § 2181 of the Manual of Patent Examining Procedure.”); Amdocs

(Israel) Ltd. v. Openet Telecom, Inc., No. 110CV910LMBJFA, 2018 WL 1699429, at *19 (E.D.

Va. Apr. 6, 2018) (“‘component’ does not refer to any specifically known structure in the art […

and] is subject to § 112(f)”). Indeed, the term “component” is not found anywhere in the ’686

patent aside from claim 7. See generally, ’686 patent.

       Furthermore, claim language reciting what the component is “configured to” do is

functional. MTD Prod. Inc. v. Iancu, 933 F.3d 1336, 1343 (Fed. Cir. 2019) (“the claim language

                                                  12
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 22
                                                                 23 of
                                                                    of 62
                                                                       160




reciting what the mechanical control assembly is “configured to” do is functional.”)

       However, the term renders the claim indefinite because the ’686 patent does not describe

any component that performs the claimed function of “receiv[ing] an indication that a first physical

host is overloaded, wherein the indication is based on a determination that a virtual server is

overloaded and wherein the determination that a virtual server is overloaded is based on one or

more resource unavailable messages resulting from denied requests to modify a resource

allocation.” There is absolutely no software algorithm disclosed in the original specification for

determining that a virtual server is overloaded based on one or more resource unavailable

messages resulting from denied requests to modify a resource allocation. See generally, ’686

patent; Ex. 2 (Snoeren Decl.) ¶¶ 38-39. Furthermore, IV has declined to identify any portion of

the ’686 patent that discloses an algorithm for the claimed component. Nor is IV’s broad proposal

of multiple components (“Dynamic Resource Configuration Module 100; Physical Hosts 160A-

C; Virtual Servers 162A-G”) sufficient for providing the requisite structure. Augme Techs., Inc.

v. Yahoo! Inc., 755 F.3d 1326, 1338 (Fed. Cir. 2014) (“Simply disclosing a black box that performs

the recited function is not a sufficient explanation of the algorithm required to render the means-

plus-function term definite.”) Since this term is a means-plus-function term and the ’686 patent

fails to disclose any algorithm to perform the recited function, this term renders claim 7 indefinite.

     G.    “a component configured to determine that a second physical host can
accommodate the requested modified resource allocation” (’686 patent claim 7)

                 VMware Proposal                                          IV Proposal
 Means-plus function term. This term is indefinite.          Not subject to § 112 ¶ 6 - in the
                                                             alternative:
 Function: determine that a second physical host can
 accommodate the requested modified resource                 Function: determine that a second
 allocation                                                  physical host can accommodate the
                                                             requested modified resource
 See also alternate construction of this term in Section     allocation
 II.C


                                                 13
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 23
                                                                 24 of
                                                                    of 62
                                                                       160




                                                             Structure: Dynamic Resource
 Structure: This term is indefinite for a lack of            Configuration Module 100; Physical
 sufficient corresponding structure in the specification.    Hosts 160A-C; Virtual Servers 162A-
                                                             G

       For the reasons discussed in section II.F, this term is a means-plus-function term subject to

35 U.S.C. § 112 ¶ 6. However, the ’686 patent does not describe any component that performs the

claimed function of “determin[ing] that a second physical host can accommodate the requested

modified resource allocation.” As discussed in section II.C, to the extent this claim limitation is

not determined to be indefinite, the term “the requested modified resource allocation” should be

construed to be “the denied requests to modify a resource allocation.” There is no software

algorithm, as depicted by a flowchart (or otherwise), that is disclosed in the specification for

determining that a second physical host can accommodate the denied requests to modify a resource

allocation. See ’686 patent; Ex. 2 (Snoeren Decl.) ¶¶ 40-41.

       Again, IV has declined to identify portions of the ’686 patent that described an algorithm

for the claimed component. As such, this term renders claim 7 invalid as indefinite.

        H.     “a component configured to generate a physical host transfer signal that
indicates a second physical host and to transfer the virtual server from the first physical host
to the second physical host if the first physical host is overloaded” (’686 patent claim 7)

                  VMware Proposal                                         IV Proposal
 Means-plus function term.                                   Not subject to § 112 ¶ 6 - in the
                                                             alternative:
 Function: generate a physical host transfer signal that
 indicates a second physical host and to transfer the        Function: generate a physical host
 virtual server from the first physical host to the second   transfer signal
 physical host if the first physical host is overloaded
                                                Structure: Dynamic Resource
 See also construction of “virtual server”      Configuration Module 100; Physical
                                                Hosts 160A-C; Virtual Servers
 Structure: Dynamic Virtual Server Mover 140 as 162A-G
 described in ’686 Patent, 12:1-28; Figure 6.




                                                 14
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 24
                                                                 25 of
                                                                    of 62
                                                                       160




          For the reasons discussed in Section II.F, this term is a means-plus-function term subject

to 35 U.S.C. § 112 ¶ 6. However, the ’686 patent does identify a software algorithm that is

associated with performing the claimed function. Figure 6 and the corresponding description at

’686 patent, 12:1-28, describe a component called a “Dynamic Virtual Server Mover” “for

transferring a virtual server from one physical host to another physical host.” ’686 patent, 12:1-3.

          As shown in the ’686 patent’s Figure 6 and at 12:1-28, the “Dynamic Virtual Server

Mover” is disclosed as a specific algorithm that involves storing state information, stopping virtual

server processes in the first host, accessing the state information by the second host, starting virtual

server processes on the second host, and transferring a user of the virtual server from the first host

to the second host. The ’686 patent discloses the mover “may use either ‘make, then break’ timing

or ‘break, then make’ timing for the transfer process.” ’686 patent at 12:27-28. Given that this is

the only disclosure in the patent—identified by either side—of an algorithm for performing the

claimed function, the Court should adopt VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 42-49.

   III.        DISPUTED TERMS FROM U.S. PATENT NO. RE42,726 (the “’726 patent”)

          A. Terms that overlap with disputed claim terms in the ’686 patent

          The terms identified in Ex. 7 overlap with proposed constructions for terms in the ’686

patent discussed above. For the reasons set forth in sections II.A, II.C, and II.D, the Court should

adopt VMware’s proposed constructions for these terms.

          B.     “resource denials” (’726 patent claims 1, 4-5 and 8)

               VMware Proposal                                     IV Proposal
 “indications that requests by the virtual server “an indication that a request by the virtual
 for additional resources are either implicitly   server cannot be immediately serviced”
 or explicitly denied”

          To streamline the dispute, the parties have reached agreement regarding the first part of the

construction of “resource denials” – i.e., “indications that requests by the virtual server…” (In


                                                   15
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 25
                                                                 26 of
                                                                    of 62
                                                                       160




contrast with IV, VMware’s proposal for this first part of the construction is plural in line with the

term resource denials - i.e., requiring more than one resource denial). The parties, however,

disagree on the last part of the construction. VMware’s and IV’s proposals are drawn from different

parts of the specification. VMware’s proposal comes from a definitive statement in the

specification of “resource denials” – “The virtual server resource monitor 110 monitors different

types of resource denials, which are instances wherein a request for additional resources is either

implicitly or explicitly denied.” ’726 patent, 7:51-54 (emphasis added). By contrast, IV’s proposal

is drawn from a more tentative description of “resource denials” – “A resource denial may refer

to any request by the virtual server that cannot be immediately serviced….” ’726 patent, 2:55-61

(emphasis added). As such, the Court should adopt VMware proposed construction of this term.

       C.      “quality of service guarantee” (’726 patent claims 1 and 4)

              VMware Proposal                                       IV Proposal
 “information that specifies a guaranteed          “a guaranteed resource allotment which can be
 amount of an assigned resource, and that can      dynamically increased/modified”
 be dynamically increased/modified”

       The parties seem to agree that a quality of service guarantee refers to information

specifying a guaranteed amount of a resource assignment/allotment that can be dynamically

increased/modified. A POSITA would have understood that specifying a “guaranteed” amount of

a resource refers to providing a particular amount of an assigned resource that is guaranteed. Ex.

2 (Snoeren Decl.) ¶ 51. This specification of a guaranteed amount can be dynamically

increased/modified to specify additional assigned resources if needed. Id. The specification

explains that conventional static resource assignments would cause a customer who “initially

request[ed] a very low level of resources” to “quickly bump up against the limit of the server

resources he originally requested” and that therefore “it is desirable to provide a system and

method for a virtual server capable of providing quality of service guarantees for a customer, which

                                                 16
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 26
                                                                 27 of
                                                                    of 62
                                                                       160




is also capable of adjusting the quality of service based upon changing customer demand.” ’726

patent, 2:3-34. The specification further describes quality of service guarantees as follows.

       Different quality of service guarantees are implemented by allocating different
       amounts of the resources of each physical host machine 160 to servicing each of
       the virtual servers 162. Physical host 160 resources may be allocated as
       percentages of the resources of a particular physical host 160, or as a
       particular number of units within a physical host 160 […]. In the embodiment
       shown in FIG. 1, physical host 160 resources are allocated to individual virtual
       servers 162 as percentages of each physical host 160. Table 1 lists the resource
       allocations of each virtual server 162 as shown in FIG. 1:




’726 patent, 3:67–4:25 (emphasis added).

       As shown in FIG. 1, virtual server 162A consumes 15% of the physical host 160A
       resources. This means that 15% of physical host 160A's disk space, memory,
       network bandwidth, and CPU processing will be dedicated to servicing the
       needs of virtual server 162A. […]

       Each physical host stores quality of service guarantees for the virtual servers
       it hosts. As a physical host performs processes associated with a particular virtual
       server, the physical host accesses the stored quality of service information to enable
       the physical host to request the correct quality of service from the operating system
       kernel of the physical host.

’726 patent, 4:32–46 (emphasis added). VMware’s proposed construction of this term should be

adopted because it is consistent with the specification and provides clarity on the term guaranteed.

By contrast, IV’s proposal provides no clarity on what is being guaranteed, and thus does not

address the apparent dispute between the parties on this term.




                                                17
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 27
                                                                 28 of
                                                                    of 62
                                                                       160




        D.     “a virtual server resource monitor [communicatively coupled to the first
physical host and] configured to monitor resource denials and to send a virtual server
overloaded signal in response to the resource denials” (’726 patent claims 1 and 5) //
“program code for creating a virtual server resource monitor communicatively coupled to
the first physical host and configured to monitor resource denials and, in response to the
resource denials, to send a virtual server overloaded signal” (’726 patent claim 4)

                 VMware Proposal                                         IV Proposal
 Means-plus function terms.                                 Not subject to § 112 ¶ 6 - in the
                                                            alternative
 Function: [creating a virtual server resource monitor
 communicatively coupled to the first physical host         Function monitor resource denials
 and] monitor resource denials and to send a virtual        and send a virtual server overloaded
 server overloaded signal in response to the resource       signal in response
 denials
                                                            Structure    Dynamic     Resource
 See also construction of the terms “resource denials”      Configuration Module 100; Physical
 and “virtual server overloaded signal”                     Hosts 160A-C

 Structure: Virtual Server Resource Monitor 110 as
 described in ’726 Patent, 5:21-65; 7:41-9:46; Figure 3.

       The Court should construe the language in claims 1 and 5 which recites “a virtual server

resource monitor … configured to … [perform a function]” as subject to 35 U.S.C. § 112, ¶ 6. The

term “virtual server resource monitor” is a black-box term that fails to carry a structural meaning

to a POSITA. Ex. 2 (Snoeren Decl.) ¶¶ 53-54; compare Personal Audio, LLC v. Apple, Inc., No.

9:09-cv-111, 2011 WL 11757163, at *21 (E.D. Tex. Jan. 31, 2011) (“If ‘computer’ or ‘processor’

is insufficient structure to define the scope of a means-plus-function limitation, the word

‘processor’ cannot describe sufficient structure when recited directly in a claim limitation itself”).

Furthermore, as discussed above, claim language reciting what the component is “configured to”

do is functional. MTD Prod. Inc., 933 F.3d at 1343.

       Similarly, the Court should construe the language in claim 4 which recites “program code

for [performing a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “program code” is a

nonce term that fails to carry a structural meaning. Ex. 2 (Snoeren Decl.) ¶ 55; Glob. Equity Mgmt.



                                                 18
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 28
                                                                 29 of
                                                                    of 62
                                                                       160




(SA) Pty. Ltd. v. Expedia, Inc., 2016 WL 7416132, at *29 (E.D. Tex. Dec. 22, 2016) (“the ‘program

code for configuring ...’ term is governed by § 112, ¶ 6.”). Indeed, the term “program code” is not

found anywhere in the ’726 patent aside from claim 4. See generally, ’726 patent.

       The ’726 patent identifies a software algorithm that is associated with performing the

claimed function. ’726 patent, Figure 3, 5:21-65, 7:41-9:46. Specifically the patent describes a

“Virtual Server Resource Monitor” which “monitors different types of resource denials” and

“determine[s] if any resources from [a] virtual server [] are overloaded.” Id. at 7:51-53.

       The “Virtual Server Resource Monitor” is disclosed with a specific algorithm that involves

monitoring different types of resource denials by selectively intercepting system calls, storing

resource denial signals in individual resource denial table(s), determining if the number of resource

denials in a time window exceeds a pre-specified threshold to determine if a virtual server is

overloaded, and if so, sending a virtual server overloaded signal to the virtual server resource

modifier. As this is the only disclosure in the patent of an algorithm for performing the claimed

function, the Court should adopt VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 56-61.

        E.      “a virtual server resource modifier [communicatively coupled to the first
physical host and] configured to receive the virtual server overloaded signal and, in response
to the virtual server overloaded signal, to modify a resource allocation for the virtual server
and to send a virtual server resource modification signal” (’726 patent claims 1 and 5);
“program code for creating a virtual server resource modifier communicatively coupled to
the first physical host and configured to receive the virtual server overloaded signal and, in
response to the virtual server overloaded signal, to modify a resource allocation for the
virtual server and to send a virtual server resource modification signal” (claim 4)

                      VMware Proposal                                         IV Proposal
 Means-plus function terms.                                          Not subject to § 112 ¶ 6 - in
                                                                     the alternative
 Function: [creating a virtual server resource modifier
 communicatively coupled to the first physical host] receive the     Function receive the virtual
 virtual server overloaded signal and, in response to the virtual    server overloaded signal and
 server overloaded signal, to modify a resource allocation for       in response, modify a
 the virtual server and to send a virtual server resource            resource allocation for the
 modification signal                                                 virtual server and send a


                                                 19
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 29
                                                                 30 of
                                                                    of 62
                                                                       160




                                                                      virtual server resource
 See also constructions of the terms “virtual server overloaded       modification signal
 signal,” “modify a resource allocation,” and “virtual server”
                                                                 Structure Dynamic Resource
 Structure: Virtual Server Resource Modifier 120 as described in Configuration Module 100;
 ’726 Patent, 3:43-48, 3:66-5:4; 5:21-65; 9:47-10:52; Figure 4. Physical Hosts 160A-C;
                                                                 Virtual Servers 162A-G

       The Court should construe this language which recites “a virtual server resource modifier

… configured to … [perform a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “virtual

server resource modifier” is a black-box term that fails to carry a structural meaning. Ex. 2

(Snoeren Decl.) ¶¶ 62-63. For the reasons discussed in Section III.D, this term is a means-plus-

function term subject to 35 U.S.C. § 112 ¶ 6.

       Furthermore, for the reasons discussed in Section III.D, the term “program code for

[performing a function]” is a means-plus-function term subject to 35 U.S.C. § 112 ¶ 6. Id. at ¶ 64.

       The ’726 patent identifies a software algorithm that is clearly associated with performing

the claimed function. Figure 4, 3:43-48, 3:66-5:4, 5:21-65, and 9:47-10:52 of the ’726 patent,

describe a component called a “Virtual Server Resource Modifier” which “dynamically modifies

the resource allocations of the virtual servers [] on an as-needed basis.” ’726 patent, 5:7-9.

        The “Virtual Server Resource Modifier” is disclosed with a specific algorithm that

involves receiving a virtual server overloaded signal from the virtual server resource monitor,

determining whether the received signal falls within a pre-specified hysteresis time window, and

if not, increasing the virtual server resource allocation (i.e., quality of service guarantee). As this

is the only disclosure in the patent—identified by either side—of an algorithm for performing the

claimed function, the Court should adopt VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 65-69.




                                                  20
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 30
                                                                 31 of
                                                                    of 62
                                                                       160




       F.       “a load balanc[ing/er] [module] [communicatively coupled to the plurality of
physical hosts and] configured to receive the virtual server resource modification signal and
to determine whether the first physical host is overloaded and, in response to a determination
that the first physical host is overloaded, to send a physical host transfer signal that indicates
a second physical host” (’726 patent claims 1 and 5) // “program code for creating a load
balancing module communicatively coupled to the plurality of physical hosts and configured
to receive the virtual server resource modification signal and to determine whether the first
physical host is overloaded and, in response to a determination that the first physical host is
overloaded, to send a physical host transfer signal that indicates a second physical host” (’726
patent claim 4)

                     VMware Proposal                                           IV Proposal
 Means-plus function terms.                                          Not subject to § 112 ¶ 6 - in
                                                                     the alternative
 Function: [creating a load balancing module communicatively
 coupled to the plurality of physical hosts and] receive the         Function receive the virtual
 virtual server resource modification signal and to determine        server resource modification
 whether the first physical host is overloaded and, in response      signal and determine whether
 to a determination that the first physical host is overloaded, to   the first physical host is
 send a physical host transfer signal that indicates a second        overloaded and in the case
 physical host                                                       that it is send a physical host
                                                                     transfer signal indicating a
 See also construction of the term “the first physical host is       second physical host
 overloaded”
                                                                     Structure Dynamic Resource
 Structure: Physical Host Load Balancing Module 130 as               Configuration Module 100;
 described in ’726 Patent, 5:21-65; 6:4-19; 10:53-11:52;             Physical    Hosts   160A-C;
 Figure 5.                                                           Virtual Servers 162A-G

       The Court should construe this language which recites “a load balancing module …

configured to … [perform a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “a load

balancing module” is a term that fails to carry a structural meaning. Ex. 2 (Snoeren Decl.) ¶¶ 70-

71; Williamson, 792 F.3d at 1350 (“It replaces the term ‘means’ with the term ‘module’ and recites

three functions performed by the ‘distributed learning control module.’ ‘Module’ is a well-known

nonce word that can operate as a substitute for “means” in the context of § 112, para. 6.”).

Furthermore, as discussed above, claim language reciting what the component is “configured to”

do is functional. MTD Prod. Inc., 933 F.3d at 1343.




                                                 21
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 31
                                                                 32 of
                                                                    of 62
                                                                       160




       Furthermore, for the reasons discussed in Section III.D, the term “program code for

[performing a function]” is a means-plus-function term subject to 35 U.S.C. § 112 ¶ 6. Ex. 2

(Snoeren Decl.) ¶ 72.

       Here, the ’726 patent identifies a software algorithm that is associated with performing the

claimed function. Figure 5, 5:21-65, 6:4-19, and 10:53-11:52 of the ’726 patent, describe a

component called a “Physical Host Load Balancing Module” (or “Physical Host Load Balancer”)

which “periodically monitors the resource usage of a group of physical hosts [] and transfers virtual

servers to different ones of these physical hosts [] in order to balance the resource loads between

the physical hosts [].” ’726 patent, 10:56-60.

       The “Physical Host Load Balancing Module” is disclosed with a specific algorithm that

involves receiving a signal from the virtual server resource modifier, using a load-balancing

calculator to process this signal and a signal regarding the current physical host’s resource loads,

determining if the physical host is overloaded, and identifying a different available physical host

using an easiest fit heuristic algorithm. As this is the only disclosure in the patent—identified by

either side—of an algorithm for performing the claimed function, the Court should adopt

VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 73-78.

       G.     “a dynamic virtual server mover [communicatively coupled to the plurality of
physical hosts and] configured to receive the physical host transfer signal and, in response to
the physical host transfer signal, to transfer the virtual server from the first physical host to
the second physical host” (’726 patent claims 1 and 5) // “program code for creating a
dynamic virtual server mover communicatively coupled to the plurality of physical hosts and
configured to receive the physical host transfer signal and, in response to the physical host
transfer signal, to transfer the virtual server from the first physical host to the second
physical host” (’726 patent claim 4)

                     VMware Proposal                                         IV Proposal
 Means-plus function terms.                                        Not subject to § 112 ¶ 6 - in
                                                                   the alternative
 Function: [creating a dynamic virtual server mover
 communicatively coupled to the plurality of physical hosts


                                                 22
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 32
                                                                 33 of
                                                                    of 62
                                                                       160




 and] receive the physical host transfer signal and, in response Function receive the physical
 to the physical host transfer signal, to transfer the virtual   host transfer signal and
 server from the first physical host to the second physical host transfer the virtual server from
                                                                 the first physical host to the
 See also construction of the term “virtual server”              second physical host

 Structure: Dynamic Virtual Server Mover 140 as described in Structure Dynamic Resource
 ’726 Patent, 11:63-12:23; Figure 6.                         Configuration Module 100;
                                                             Physical Hosts 160A-C

       The Court should construe this language which recites “a dynamic virtual server mover …

configured to … [perform a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “dynamic

virtual server mover” is a term that fails to carry a structural meaning. Ex. 2 (Snoeren Decl.) ¶¶

79-80. Indeed, a search of all U.S. Patents shows that the term appears in only 3 patents (the ’686,

’726, and ’937 patents). See Ex. 6. Furthermore, as discussed above, claim language reciting what

the component is “configured to” do is functional. MTD Prod. Inc., 933 F.3d at 1343.

       Furthermore, for the reasons discussed in Section III.D, the term “program code for

[performing a function]” is a means-plus-function term subject to 35 U.S.C. § 112 ¶ 6. Ex. 2

(Snoeren Decl.) ¶ 81.

       The ’726 patent identifies a software algorithm that is clearly associated with performing

the claimed function. Figure 6 and the corresponding description at ’726 patent, 11:63-12:23,

describe a component called a “Dynamic Virtual Server Mover” “for transferring a virtual server

from one physical host to another physical host.” ’726 patent, 11:63-65.

       As shown in Figure 6 and described in ’726 patent, 11:63-12:23, the “Dynamic Virtual

Server Mover” is disclosed with a specific algorithm that involves storing state information,

stopping virtual server processes in the first host, accessing the state information by the second

host, and then starting virtual server processes on the second host. The ’726 patent discloses the

mover “may use either ‘make, then break’ timing or ‘break, then make’ timing for the transfer



                                                23
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 33
                                                                 34 of
                                                                    of 62
                                                                       160




process.” ’726 patent, 12:21-23. Given that this is the only disclosure in the patent—identified by

either side—of an algorithm for performing the claimed function, the Court should adopt

VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 82-88.

        H.     “the dynamic virtual server mover is further configured to direct the first
physical host to store, in the file system, a set of system files for the virtual server and to
direct the second physical host to access, from the file system, the set of system files for the
virtual server, thereby transferring the virtual server from the first physical host to the
second physical host” (’726 patent claims 3 and 7)

               VMware Proposal                                           IV Proposal
 Means-plus function terms.                               Not subject to § 112 ¶ 6 - in the
                                                          alternative
 Function: direct the first physical host to store, in
 the file system, a set of system files for the virtual   Function direct the first physical host to
 server and to direct the second physical host to         store a set of system files for the virtual
 access, from the file system, the set of system          server in the file system and to direct the
 files for the virtual server, thereby transferring the   second physical host to access the set of
 virtual server from the first physical host to the       system files for the virtual server
 second physical host                                     from the file system and transferring the
                                                          virtual server
 See also construction of the term “virtual server”
                                                  Structure      Dynamic        Resource
 Structure: Dynamic Virtual Server Mover 140 as Configuration Module 100; Physical Hosts
 described in ’726 Patent, 11:63-12:23; Figure 6. 160A-C; Virtual Servers 162A-G

         For the reasons discussed in Section III.F, the term “dynamic virtual server mover …

configured to … [perform a function]” is a means-plus-function term subject to 35 U.S.C. § 112 ¶

6. Furthermore, for the reasons discussed in Section III.F, the ’726 patent identifies a software

algorithm that is associated with performing the claimed function in Figure 6 and 11:63-12:23. Ex.

2 (Snoeren Decl.) ¶ 89.

   IV.      DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752 (the “’752 patent”)

         A. “exhausted” (’752 patent claims 1, 9 and 24)

           VMware Proposal                                         IV Proposal
 “unavailable for reuse”                       “used up to the allotted or pre-determined amount”




                                                  24
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 34
                                                                 35 of
                                                                    of 62
                                                                       160




       The disputed claim term is part of a claim limitation that recites: “wherein an amount of

the service resource is exhausted upon being consumed by the network-based agent.” ’752 patent

at claims 1, 9 and 24 (emphasis added).6 VMware’s proposal is supported by a clear disclaimer in

the prosecution history where the applicant distinguished prior art having reusable resources as

“the exact opposite” of the claim language:




Ex. 14 (2010-08-20 Response) at 10 (emphasis in original). As shown, the applicant did not state

that the prior art disclosed something unrelated to the claim term. Instead, the applicant’s

argument defines the claim term “exhausted” as “the exact opposite” of resources that can be

“reused.”

       VMware anticipates that IV will argue that the prosecution history shows that the applicant

abandoned this disclaimer. Not so. As shown in the summary of the prosecution history provided

below, the applicant made this disclaimer and did not abandon the argument.




6
 For context, ’752 patent provides an example that a “service resource 25 related to telephony
services (e.g., voice mail and call placement) may comprise units of long-distance calling time
which are consumed as an agent 22 places one or more calls utilizing such services 24.” ’752
patent at 11:8-12 (emphasis added).
                                               25
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 35
                                                                 36 of
                                                                    of 62
                                                                       160




                   1. Prosecution History Summary

       The applicant first sought to broadly claim “using a service and a service resource.” Ex. 9

(2009-03-16 Response) at claim 86. However, the examiner found that U.S. Patent No. 7,043,532

(“Humpleman”) anticipated these broad claims. Ex. 10 (2009-05-05 Office Action) at 2–3.

       The applicant then narrowed the claims to recite “using a service and a service resource

configured to be consumed by the agent”, and distinguished the prior art as merely using service

resources. Ex. 15 (2009-08-05 Response) at 10 (“Humpleman describes that “[e]ach server device

may include hardware as a resource in the network for providing services to the user” . . . not the

claimed “means, including the network-based agent, for using a service and a service resource

configured to be consumed by the agent when performing the operation on behalf of the user”)

(emphasis in original). However, in the next office action, the examiner maintained the prior art

rejection. Ex. 11 (2009-10-30 Office Action), 2-3.

       The applicant then narrowed the claims further to add “wherein the service resource is

exhausted after it is consumed by the agent.” Ex. 12 (2009-11-13 Response) at claim 86. The

applicant distinguished the prior art by stating “in Humpleman ‘hardware’ is used as a resource,

and is not ‘consumed’ or ‘exhausted’”. Id. at 10. The examiner responded by withdrawing the

Humpleman objection and imposing a new prior art rejection involving U.S. Patent No. 6,247,056

(“Chou”). Ex. 13 (2010-03-16 Office Action) at 4–7. Chou disclosed using reusable software

modules called “cartridges.” Id. at 5.

        The applicant then made minor claim amendments and distinguished the prior art as

disclosing reusable resources, which the applicant called the “exact opposite” of the “exhausted”

claim language. Ex. 14 (2010-08-20 Response) at 10 (“in contrast to ‘[a] ... resource [that] is

exhausted upon being consumed,’ as recited, . . . Chou teaches the exact opposite -- i.e. that the

‘cartridges’ in Chou are reused”) (emphasis in the original).
                                                26
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 36
                                                                 37 of
                                                                    of 62
                                                                       160




       The examiner responded by calling the applicant’s argument “misleading” because the

’752 patent application also discloses reusable resources (e.g., memory storage space). Ex. 16

(2010-11-08 Office Action) at 2. However, although the examiner did not necessarily agree with

the applicant’s interpretation, the examiner withdrew its prior art rejection and imposed a new

objection involving U.S. Patent No. 5,740,231 (“Cohn”). Cohn disclosed consuming non-

reusable fees for using a service (e.g., similar to the ’752 patent application’s description, at 11:8-

12, of consuming long distance minutes). Ex. 16 (2010-11-08 Office Action) at 3.

       The applicant responded by “travers[ing]” and not “acquiescing” to the rejection. Ex. 17

(2011-01-04 Response) at 10. Instead, the applicant amended the claims and argued that the claims

as amended “recite further features that distinguish over the applied reference.” Id. (emphasis

added). The claims were allowed in the following office action.

                   2. Argument

       The prosecution disclaimer here could not be any clearer. The applicant stated that it is the

“exact opposite” of the “exhausted” claim language when resources can be “reused”. This

argument was made specifically for purposes of distinguishing prior art. The applicant never

abandoned this disavowal. The Court should adopt VMware’s proposal. See SanDisk Corp. v.

Memorex Prods., Inc., 415 F.3d 1278, 1286 (Fed. Cir. 2005) (“When the patentee makes clear and

unmistakable prosecution arguments limiting the meaning of a claim term in order to overcome a

rejection, the courts limit the relevant claim term to exclude the disclaimed matter.”).

       In a prior litigation involving the ’752 patent, the Magistrate Judge provided a report and

recommendation construing the “exhausted” to be “used up to the allotted or pre-determined

amount,” opining that the “prosecution history, when considered as a whole, demonstrates that the

patentee did not make a clear and unmistakable disclaimer.” Ex. 18 (Magistrate Report) at 33-34.

IV had cited to Ecolab, Inc. v. FMC Corp., 569 F.3d 1335 (Fed. Cir. 2009) for the proposition that
                                                  27
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 37
                                                                 38 of
                                                                    of 62
                                                                       160




there is no disavowal when an applicant abandons a limiting argument after it was rejected by an

examiner. Id. at 32. The Magistrate’s finding was in error and EcoLab is easily distinguishable.

       EcoLab involved a unique situation where the applicant made a legally incorrect argument.

The applicant had argued that claims reciting opened-ended “consists essentially of” language

encompassed “a single biocide” and not “mixtures of biocides.” Ecolab, 569 F.3d at 1343. The

examiner corrected the legal mistake, and the applicant responded by cancelling the claims without

disagreement. Id. Under the EcoLab facts, it is unclear whether applicant was making a narrowing

statement or if it merely misunderstood the law. The EcoLab court concluded that “a reasonable

reader of this prosecution history could conclude that [applicant’s] initial statements . . . were

hyperbolic or erroneous, that the Examiner corrected [applicant’s] error . . ., that [applicant]

recognized its error and never again repeated or relied upon the erroneous rationale . . . .” Id.

        The ’752 patent’s prosecution history, in contrast, presents no uncertainty or abandonment.

There is no legal misstatement here—instead, the applicant made a purely factual statement that

the “exhausted” limitation is “the exact opposite of” the prior art’s “reusable” resources.

Additionally, the ’752 patent applicant did not cancel the claims without disagreement when the

examiner called its arguments “misleading”—instead, the applicant responded by stating that it

“respectfully traverse[s] this rejection,” and “[w]ithout acquiescing to the propriety of the rejection

. . . [made amendments] to recite further features that distinguish over the applied reference.” Ex.

16 (2010-11-08 Response to Final Office Action) (emphasis added).

       The present case is also distinguishable because, although the examiner stated that the

applicant’s arguments were misleading, the examiner accepted the disavowal by shifting its prior

art rejection to a new reference (Cohn) that disclosed non-reusable resources. Furthermore, “[i]t

is of no moment whether the examiner agreed with the disclaimer.” See, e.g., Uship Intellectual



                                                  28
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 38
                                                                 39 of
                                                                    of 62
                                                                       160




Properties, LLC v. United States, 714 F.3d 1311, 1315-16 (Fed. Cir. 2013) (“The analysis focuses

on what the applicant said, not on whether the representation was necessary or persuasive:

‘Regardless of the examiner’s motives, arguments made during prosecution shed light on what the

applicant meant by its various terms.’”). The key issue is whether or not the patentee rescinded

the disclaimer.

       Under the present facts, the applicant has not clearly rescinded the disclaimer of reusable

resources. See, e.g., Hakim v. Cannon Avent Group PLC, 479 F.3d 1313, 1317-18 (Fed. Cir. 2007)

(“Although a disclaimer made during prosecution can be rescinded, permitting recapture of the

disclaimed scope, the prosecution history must be sufficiently clear to inform the examiner that

the previous disclaimer, and the prior art that it was made to avoid, may need to be revisited.”). It

is of no moment that applicant amended the claims after the examiner called its arguments

misleading. See Desper Prods. Inc. v. QSound Labs. Inc., 157 F.3d 1325, 1335-36 (Fed. Cir 1998)

(“That the prosecution shifted to a different focus does not blunt the impact of those remarks made

to overcome the prior rejection.”). IV’s proposal attempts to recapture claim scope which was

disavowed by the original applicant and therefore should be rejected.

       B.         “consumed” (recited in ’752 patent claims 1, 9 and 24)

               VMware Proposal                                       IV Proposal
 “used up”                                         “used”

       VMware’s proposal for this term is supported by narrowing statements made during

prosecution and a definitional statement provided in the patent specification.

       During prosecution, the ’752 patent applicant first tried to claim mere use of

resources. See, e.g., Ex. 9 (2009-03-16 Response) at claim 86 (“means, including the network-

based agent, for using a service and a service resource”). But later, in response to a prior art

rejection, the applicant was forced to narrow the claims to recite that the resource is “configured

                                                 29
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 39
                                                                 40 of
                                                                    of 62
                                                                       160




to be consumed by the agent.” Ex. 15 (2009-08-05 Response) at claim 86. In making this

amendment, the applicant distinguished prior art with an identified agent (a GUI) configured to

merely use resources (hardware) for providing a service:




Ex. 15 (2009-08-05 Response) at 10 (emphasis in original). As evidenced by this history,

“consumed” cannot simply mean “use” as IV proposes—the claim language was amended to

employ both “using” and “consumed” in the same phrase, intending that the two words have

different meaning. The applicant then used this narrowing amendment to argue around prior art

that disclosed an agent configured to use a resource.

       Indeed, the past tense use of the term “consumed” is substantively different than

“consume” as used throughout the patent. “Consumed” indicates that a resource was used

completely or “used up” to some allotted amount, whereas “consume” refers to the present tense

and ongoing “use” of a resource. For instance, “[e]ntities” may “purchase, consume, or otherwise

use services.” See ’752 Patent at 2:2-3 (emphasis added). On the other hand, a “service wrapper

26 may maintain a record of the amount of service resource 25 consumed by various agents.”

Id. at 12:9-12 (emphasis added). Here, “consume” clearly refers to consuming resources that are

still available, while “consumed” refers to a resource that was used up to a certain amount. See

also id. at 22:30-33 (“each service permission 64 specifies whether the agent 22 is authorized to



                                                30
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 40
                                                                 41 of
                                                                    of 62
                                                                       160




consume a particular service resource 25 and, in some instances, the amount of such service

resource 25 that is allowably consumed by that agent 22.”).

       Indeed, the ’752 patent’s specification defines how “consumed” is different than mere

“use”. Specifically, the ’752 patent equates the term “consumed” with the term “used up”. See

’752 Patent at 8:21-23 (resources “may be ‘consumed’ or ‘used up’ during the operation of

network system 2”) (emphasis added). This is a definitional statement defining “consumed” as

VMware proposes. See, e.g., Intellectual Ventures I, LLC v. Lenovo Group Ltd., 365 F.Supp.3d

200, 206 (D.Mass. 2019) (“A term set off by quotation marks is ‘often a strong indication that

what follows is a definition.’”) (quoting Sinorgchem Co., Shandong v. Int’l Trade Comm’n, 511

F.3d 1132, 1136 (Fed. Cir. 2007)). This definitional statement is consistent with common usage

of the term “consumed.” See Ex. 27 (Webster definition of consume) (defining as “to do away

with completely,” “use up,” and “to engage fully”). This definition is further supported by the

specification’s only other use of the term consumed in quotations—where the specification

describes that “[a]t least some of service resources 25 may comprise discrete units which are

‘consumed’ during utilization of the respective resource by an agent 22 . . . [such as] units of long

distance calling time”. ’752 patent, 11:5-12.

       IV’s proposal is shown improper when the full claim limitation is rewritten replacing the

term “consumed” with “used” and “exhausted” with “used up to the allotted or pre-determined

amount” as IV proposes. Claim 1 would become incomprehensible, reciting: “wherein an amount

of the service resource is exhausted used up to the allotted or pre-determined amount upon being

consumed used by the network-based agent” (i.e., an amount of service resource would not be

“used up” simply upon being used).      This issue becomes even clearer when read in the context

of “service resources” as defined in the specification. One example of “services resources” is “disk



                                                 31
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 41
                                                                 42 of
                                                                    of 62
                                                                       160




space for storing e-mail messages.” ’752 patent at 11:2-5. Disk space is not “used up to the

allotted or pre-determined amount” simply upon being “used.”

       In the prior litigation, the Magistrate Judge opined that “consumed” means “used” and not

“used up.” See, Ex. 18 (Magistrate Report) at 29–30 (arguing that the ’752 patent uses “consumed”

synonymously with “used”). The Magistrate’s finding was in error. Many of the examples cited

by the Magistrate simply refer to embodiments where the term “consumed” is included in a list of

alternatives. See, e.g., id. at 30 (“computational resources 21 which may be expended, consumed,

or used during the operation”). None of the examples overcome the narrowing statement made

during prosecution or the specification’s definitional statement identified above.

       C.      “service” (’752 patent claims 1, 3, 9 and 24)

               VMware Proposal                                     IV Proposal
 “An application that is used by an agent on       “Network functionality available to
 behalf of a principal”                            agent(s)/network-based agent(s)”

       The Court should adopt VMware’s proposal for this term. The specification makes clear

that an “agent uses the service on behalf of a principal.” See, e.g., ’752 Patent at 3:3-5. In the

section titled “Services” the specification further states that the services may “comprise one or

more software applications providing various capabilities that are available to a principal.” Id. at

10:17-19. The next sentence explains that “[e]ach service 24 may be utilized by one or more

agents 22 in order to perform their respective tasks.” Id. at 10:19-21.

       IV’s proposal, in contrast, does not help clarify the claim scope. The relevant claims

already recite execution by a “network-based agent”, therefore IV’s language of “network

functionality” adds nothing. Therefore, VMware’s proposed construction should be adopted.

       D.      Means-Plus-Function Terms

       Attached as Ex. 28 is a list of claim terms for which the parties dispute only whether

citations to the specification should be included in what is provided to the jury. VMware contends
                                                32
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 42
                                                                 43 of
                                                                    of 62
                                                                       160




that compliance with 35 U.S.C. § 112 dictates a construction of means-plus-function claims that

includes a cite to the specific portion of the specification where the corresponding structure is

disclosed. Section 112 states, in relevant part: an element in a claim for a combination may be

expressed as a means or step for performing a specified function without the recital of structure,

material, or acts in support thereof, and such claim shall be construed to cover the corresponding

structure, material, or acts described in the specification and equivalents thereof. 35 U.S.C. § 112

(emphasis added). As such, the Court should adopt VMware’s proposals for the means-plus-

function elements. See Ariba Inc. v. Emptoris, Inc., No. 9:07-cv-90 (E.D. Tex. Aug. 7, 2008)

(construing means-plus-function terms with citations to the specification); see also Personal

Audio, 2011 WL 11757163, at *11 (construing means-plus function terms the same way).

       Additionally, a dispute remains as to the structure for the means-plus-function term “means

for monitoring an amount of the service resource used by the network-based agent” of claim 4:

               VMware Proposal                                       IV Proposal
 Function: monitoring an amount of the service        Function: monitoring an amount of the
 resource used by the network-based agent             service resource used by the network-based
                                                      agent
 Structure: monitor as described in ’752 patent at
 16:50-61                                             Structure: Service Wrapper 26

       The parties agree on the function for the means term. The disagreement lies in the proposed

structure. VMware’s proposal is correct. The specification states that the “[m]onitor 50 generally

functions to monitor the amount of respective service resources 25 expended, used, or otherwise

consumed by one or more agents 22 which have been authorized to access the service 24.” See,

’752 patent at 16:50-61 (emphasis added). This disclosure matches the function proposed by both

parties. In contrast, the structure that IV points to, the Service Wrapper 26, is disclosed as

comprising the monitor in addition to other structure and functionality. See, id. at 16:28-29

(comprises both a “converter 48” and a “monitor 50.” See, id. at 16:28-61. The converter is

                                                33
        Case
         Case1:19-cv-01075-ADA
               1:19-cv-01075-ADA Document
                                  Document67-2
                                           54 Filed
                                               Filed 03/06/20
                                                     04/17/20 Page
                                                              Page 43
                                                                   44 of
                                                                      of 62
                                                                         160




irrelevant to the function of monitoring service resources, as it is generally used to “convert

between a computer language (or instruction set) used within agent server 20 and a computer

language (or instruction set) used within the respective service 24.” See, id. at 16:30-

33. Therefore, VMware’s proposed construction should be adopted.

   V.      DISPUTED TERMS FROM U.S. PATENT NO. RE43,051 (the “’051 patent”)

        A. “virtual server” (’051 patent claims 1, 3 and 6)

        VMware Proposal                                        IV Proposal
 “a process executing on a host        Plain and ordinary meaning, or alternatively: “virtual
 computer that accept                  machine(s) that reside(s) on a physical server and use(s)
 communications requests”              the physical server’s resources but has/have the
                                       appearance of being a separate dedicated machine(s)”

        The parties dispute whether IV can change the meaning of virtual server to address an

entirely different technology (virtual machines) that is not discussed anywhere in the intrinsic

record, when the intrinsic record instead consistently describes the virtual servers of the invention

as relating to processes, like server applications. VMware’s proposal is necessitated by the intrinsic

record and finds additional support in the extrinsic evidence. IV’s proposal disregards critical

intrinsic evidence, and instead relies completely on extrinsic evidence to redefine virtual server to

mean a virtual machine, which IV’s evidence says is software that mimics the performance of a

hardware device. Worse, IV selectively modifies the dictionary definition it relies upon to arrive

at this proposed construction. A fundamental dispute between the parties is whether a POSITA

would have understood “server” to be a process, or a machine. For the reasons explained below,

the intrinsic record is unequivocal that a POSITA would have understood that a “server” in the

context of the intrinsic evidence refers to a process, not a machine, and that the term virtual server

means “a process executing on a host computer that accept communications requests.”

        The claim language supports VMware’s proposal. Claim 1 describes “a host computer

containing a plurality of virtual servers,” and claim 3 describes “a host computer containing

                                                 34
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 44
                                                                 45 of
                                                                    of 62
                                                                       160




multiple virtual servers.” A POSITA would have understood the mechanism for placing multiple

virtual servers on a single host machine, as described in claims 1 and 3, involves executing

processes on the host machine. See Ex. 2, ¶ 91; Ex. 19 at 39 (describing the Apache web server,

which is comprised of “processes to handle client requests”); Ex. 20 at 45 (“Virtual servers are

servers that have different addresses but refer to the same Web server.”).

       For instance, a POSITA would have been familiar with the use of virtual servers to host

multiple websites on a single host machine: “The illusion of more web sites existing than actual

web servers is created through the use of virtual servers (hosts). Web hosting service is based on

this technique. Web hosting service uses the possibility to create a set of virtual servers on the

same server.” Ex. 21 at 14–15 (emphasis added); Ex. 2, ¶¶ 92–97. An important example is

Apache, “the most widely used web server for commercial web sites.” Ex. 19 at xviii; see also

’051 patent at 3 (citing to Ex. 29, BEN LAURIE AND PETER LAURIE, APACHE: THE DEFINITIVE GUIDE

(1999)). “Apache is an example of a preforking server,” which “means that the main server starts

a pool of processes to handle client requests, rather than forking a new process for each incoming

request.” Ex. 19 at 39; Ex. 2, ¶¶ 94–97. Each of a plurality of Apache processes running on a host

computer can be bound to a specific IP address, in which case each process is a virtual server. In

this configuration, “[a]ll connections to the Apache server on this IP address are handled by the

virtual server for this site, which might be one of many virtual sites being hosted on the same

[physical] server.” Id. at 98 (emphasis added); see also Ex. 29 at 163, 177, 242–43, 295 (describing

how to configure Apache virtual severs); Ex. 2, ¶¶ 93–95.

       The specification reinforces, and in fact requires, an understanding that the term virtual

server in claims 1 and 3 refers to processes, like those used in the Apache sever application. Ex. 2,

¶¶ 96–97. The ’051 patent explains that “a server application executing on a single physical host



                                                 35
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 45
                                                                 46 of
                                                                    of 62
                                                                       160




can be programmed to process requests made to multiple network addresses.” ’051 patent at 2:47–

21. The specification discloses that the ’051 patent “is related to U.S. patent Ser. No. 09/452,286,

entitled ‘Providing Quality of Services Guarantees to Virtual Hosts,’” which “is incorporated by

reference herein in its entirety.” Id. at 1:16–21. The patentee further provides that the ’286

application describes how to create the private virtual servers disclosed in the ’051 patent. Id. at

3:64–67. The ’286 application ultimately issued as U.S. Patent No. 6,976,258.

       The ’258 patent only describes how to create and configure processes, like the Apache

virtual servers. See Ex. 2, ¶¶ 96–97. The ’258 patent defines “[a] server” as “a process, executing

on a dedicated physical services client [that] services client requests for a single network address

(physical host) only.” ’258 patent at 3:23-25. “A server program executing on the host opens a

communication transport channel (socket) and allows receipt of incoming communications

targeted for any of the multiple network addresses assigned to the host. . . . However, multiple

communication requests made to a plurality of network addresses associated with a single physical

host require simultaneous service. For this reason, a virtual host server typically accepts the

communications requests itself and creates child processes to service the requests.” Id. at 1:24–44.

In other words, the virtual server described in the ’258 patent (and thus incorporated into the ’051

patent) refers to a server application that uses child processes to service communication requests

on a plurality of network addresses. The ’258 patent explains that “[t]wo known methods exist for

utilizing child processes to service communication requests.” Id. at 1:45–2:5. The two methods

described are “fork after accept” (generating child processes after a request is received), id. at 1:45-

55, and, as with Apache’s virtual servers, see Ex. 19 at 39, “fork before accept” (generating child

processes in advance to service requests), ’258 patent at 1:56–5; Ex. 2, ¶ 96–97.




                                                  36
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 46
                                                                 47 of
                                                                    of 62
                                                                       160




       Whichever method is used to create them, the ’258 patent teaches that these processes can

be bound to individual network addresses, see id. at 2:6–22, which “allows an ISP to utilize one

physical host computer to provide host services to multiple customers.” Id. at 2:38–40. Moreover,

       [b]y utilizing the fork before accept method or the fork after accept method, the
       virtual host server can service requests to multiple network addresses or domain
       names. Thus, the functionality of numerous hosts is provided by a single physical
       host computer, servicing requests made to a plurality of network addresses and
       domain names by multiple customers.

Id. at 2:40–52, 1:24-44, 1:45-2:5, 3:23-24, 4:36-49. This background—which the patentee

incorporated by reference to explain how to create the virtual servers in the ’051 patent—provides

clear context from which a POSITA would understand that the virtual server of the ’051 patent is

“a process executing on a host computer that accepts communications requests.”

       All of these disclosures contradict IV’s contention that virtual server means a virtual

machine. See Ex. 2, ¶ 98. Despite the robust discussions of processes and how to use them as

virtual servers in the intrinsic record, IV has produced only a single dictionary definition (from

after the priority date of the patent) to justify redefining virtual server as virtual machine. That

same reference defines a virtual machine as “[s]oftware that mimics the performance of a hardware

device such as a program that allows applications written for an Intel processor to be run on a

Motorola chip.” See id. at 554. There is no support in the claims or the specification for IV’s

contention that the virtual servers of the ’051 patent are software that mimics the performance of

a hardware device. IV’s proposed definition contradicts the disclosures in the specification that the

virtual servers relate to server applications that use child processes to service communications

requests—a distinctly software-based solution, not hardware emulation. See Ex. 2, (Snoeren Decl.)

¶¶ 98–99. Given the intrinsic evidence, a POSITA would not have understood the ’051 patent to

use virtual server to mean a virtual machine like that disclosed in IV’s extrinsic evidence. Id.



                                                 37
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 47
                                                                 48 of
                                                                    of 62
                                                                       160




        The prosecution history further confirms VMware’s proposal. Ex. 2, ¶ 100. The ’051 patent

was a reissue of U.S. Patent No. 6,948,003. During prosecution of the ’003 patent, the applicant

responded to multiple rejections based on U.S. Patent No. 6,286,047 (“Ramanathan”) (Ex. 25) and

U.S. Patent No. 6,247,057 (“Barrera”) (Ex. 26). See, e.g., Ex. 22 at 14–15 (2003-10-14 Response).

The applicant conceded that Ramanathan discloses virtual servers “in the context of determining

whether a host supports virtual servers,” and further explained that an example of a virtual server

in Ramanathan is a “website hosted by a virtual server [that has] a unique IP address.” Id. Likewise,

the applicant tried to differentiate the virtual servers in Barrera because it “requires that the virtual

services each have a unique locator ID.” Id. The applicant never disputed that the virtual servers

in Ramanathan and Barrera were the same as those in the application.

        Ramanathan and Barrera both describe virtual servers like the Apache virtual servers

described above. Ex. 2, ¶ 100. Ramanathan explains that “the virtual servers model” involves

hosting “all of the customer websites . . . using a single host machine,” Ex. 25 at 31:48–51, and

provides example templates addressing Apache virtual servers. Id. at 11:44–13:30. Barrera

similarly explains that “current server technology allows administrators to run multiple instances

of the same service on a single machine.” Ex. 26 at 2:1–12. As an example, Barrera also notes that

it is common “for a Web server to support thousands of domains on the same Web service,” such

that “the physical host server can be said to support multiple ‘virtual services’ on multiple ‘virtual

servers.’” Id. at 2:13–19. Nothing in either Ramanathan or Barrera indicate that a virtual server is

anything other than a process, much less software emulating a hardware device. Ex. 2, ¶ 100.

        The intrinsic evidence speaks clearly, and the extrinsic evidence supports what it says—

virtual server means a process executing on a host computer that accepts communications requests.

        B.      “physical interface[s]” (’051 patent claims 1 and 3)

                VMware Proposal                                         IV Proposal
                                                   38
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 48
                                                                 49 of
                                                                    of 62
                                                                       160




 “hardware that provides a point of Plain and ordinary meaning
 communication between two or more devices”

       VMware contends the term “physical interface” needs to be construed to resolve an

apparent dispute between the parties. It appears IV and VMware differ over whether the plain

meaning of the word physical interface as it is used in the ’051 patent means hardware. IV has

refused to confirm this is actually in dispute, and has instead opaquely insisted that the term has a

plain and ordinary meaning without providing any clarity as to what it believes that meaning is, or

whether that meaning comports with VMware’s understanding that the physical interface is

hardware. As explained below, the proper construction of physical interface is “hardware that

provides a point of communication between two or more devices.”

       The claim language requires VMware’s construction. The term physical interface appears

in independent claims 1 and 3 to facilitate communication between two or more devices. See, e.g.,

’051 patent at claim 1 (“receiving . . . a transmission on a physical interface”; “sending the

transmission . . . on the determined physical interface”). Notably, the patentee chose to use the

term physical interface, not just interface. This choice has meaning. Ex. 2, ¶ 104. The term physical

is used throughout the specification to differentiate hardware components from virtualized or

logical components. For instance, the specification uses the term physical to differentiate between

the physical host computers (or physical servers) and the virtual servers running on them. See, e.g.,

’051 patent. at 2:47–64 (“a server application executing on a single physical host”), 4:35–38 (“one

or more private virtual servers located on a physical host computer”), 4:56–65, 7:1–11, 7:47–48,

8:4–5. Likewise, the specification uses the term physical to separate the logical tunnel constructs

from the hardware over which the data is transmitted. See id. at 10:17–20 (“Each tunnel is not a

separate physical connection; it is a specific encapsulation of data allowing the data to be separated

out from other data sent on a physical connection.”). A POSITA would have thus understood the


                                                 39
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 49
                                                                 50 of
                                                                    of 62
                                                                       160




patentee’s use of physical mean a hardware interface comprised of circuitry. Ex. 2, ¶¶ 102–06; see

also Ex. 23, (IEEE definition: “circuitry that interfaces a module’s nodes to the input link, output

link, and miscellaneous signals”).

       The specification also provides examples of physical interfaces that confirm VMware’s

proposal, such as a hardware network interface cards. ’051 patent at 8:51–57, 9:4–9, 9:56–60. So

too do uncontested examples from the examiner in the prosecution history, like “physical copper

connections.” Ex. 24 (2010-05-17 Response) at 7. There is no indication in the intrinsic record that

the physical interface described in the claims is anything other than hardware that provides a point

of communication between two or more devices.

      C.      physical interfaces and tunnel identifiers in the storing / receiving /
determining / sending terms (’051 patent claims 1 and 3)

       The terms “physical interface(s)” and “tunnel identifier(s)” are each used six times in each

independent claim of the ’051 patent. Because the claim language is ambiguous about which of

the physical interfaces and tunnel identifiers are being referenced at the various steps, this creates

a significant antecedent basis problem that makes the claims impossible to decipher without

clarification. VMware’s proposal for these terms (see Ex. 8) offers a simple way to resolve this

problem that is fully supported by the specification—identifying each iteration of “physical

interface(s)” and “tunnel identifier(s)” as either corresponding to an incoming (received)

transmission or an outgoing (sent) transmission.

       Claims 1 and 3 use two distinct sets of physical interfaces and tunnel identifiers. One set is

of physical interfaces and tunnel identifiers associated with the receiving step; these are the

physical interfaces and tunnel identifiers associated with the incoming transmission. When a

transmission is received, the method requires identifying from the customer lookup table (or

customer lookup information) the customer forwarding table (or customer forwarding information)


                                                 40
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 50
                                                                 51 of
                                                                    of 62
                                                                       160




that is associated with the pair of the physical interface and the tunnel identifier of the incoming

transmission. The method then requires looking in the identified customer forwarding table (or

customer forwarding information) for the destination network address of the incoming

transmission to determine the pair of a physical interface and a tunnel identifier to use for sending

the transmission. The transmission is then sent using the physical interface and tunnel identifier

determined from the customer forwarding table (or customer forwarding information).

       The physical interfaces and tunnel identifiers stored in the customer lookup table (or

customer lookup information) and used in the receiving step are the incoming physical interfaces

and the incoming tunnel identifiers. Figure 8 shows the customer lookup table of the invention,

which includes the “Incoming Physical Interface” and the “Incoming Tunnel ID,” and which are

together associated with a “Customer ID.” The specification further explains that the fields in the

customer lookup table include the “incoming physical interface,” the “incoming tunnel identifier,”

the “customer identifier,” and that “[t]his customer identifier provides an index to the correct

customer forwarding table associated with the physical interface/tunnel identifier pair.” ’051

patent at 11:64–12:1, 12:59–63 (“The incoming physical interface and tunnel identification

information is read 740 from the packet 718, and presented 744 to a customer lookup table.”).

       Similarly, the physical interfaces and tunnel identifiers stored in the customer forwarding

table (or customer forwarding information) and used in the sending step are the outgoing physical

interfaces and the outgoing tunnel identifiers. Figure 9 shows the customer forwarding table of

the invention, which includes the “Outgoing Tunnel ID” and the “Outgoing Physical Interface,”

which are together associated with a “Destination IP Address.” The specification teaches that the

fields in the customer forwarding table includes the “destination IP address,” the “outgoing tunnel

identifier,” and the “outgoing physical interface,” and that “[b]ased upon the destination IP address



                                                 41
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            54 Filed
                                                Filed 03/06/20
                                                      04/17/20 Page
                                                               Page 51
                                                                    52 of
                                                                       of 62
                                                                          160




of the particular transmission, the proper outgoing tunnel and outgoing physical interface is

determined.” Id. at 12:10–20, 11:30–32, 11:44–31, 12:30–33, 13:5–11 (“From the information

contained in customer forwarding table 910, the correct outgoing physical interface and tunnel

identifier for packet 718 is identified 754.”), 14:56–63. VMware’s proposals are correct because

they use clear disclosures in the specification that would inform the understanding of a POSITA

to correct the antecedent basis issues that would otherwise render the claim language indefinite.

      VI.      DISPUTED TERMS FROM U.S. PATENT NO. RE44,818 (the “’818 patent”)

            A. “hierarchical token bucket resource allocation” (recited in ’818 patent claims 1,
               17, 30, 32 and 42)

                      VMware Proposal                                 IV Proposal
    the specific class-based scheduling algorithm known Plain and ordinary meaning
    in the art as the “hierarchical token bucket”

            VMware’s construction is the only meaning that any POSITA would ascribe the term. The

terms “hierarchical token bucket” and “token” as used in the claims of the ’818 patent refer to the

very specific method of allocating bandwidth resources referred to in the art as the “hierarchical

token bucket,” or “HTB.” Ex. 2, Snoeren Decl. ¶¶ 107-112.          HTB was invented or at least

popularized by Martin Devera when he implemented it as a queuing discipline in the Linux

operating system. Id. at ¶ 107. It is not something that the inventors created. In fact, during the

prosecution, the inventors submitted an article7 describing the well-known HTB algorithm in

information disclosure statements.       See ’789 Patent File History, 2008.01.15 Information

Disclosure Statement; ’818 Patent File History, 2013.08.04 Information Disclosure Statement.

This is one of many prior art articles (five of which appear on the face of the patent) that

demonstrate that HTB is a “proper noun” or “term of art” that refers specifically to the scheduling

mechanism known as “hierarchical token bucket” and not anything else. Ex. 2, ¶ 107.


7
    Ex. 43, (“Valenzuela Article”).
                                                 42
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 52
                                                                 53 of
                                                                    of 62
                                                                       160




       Token buckets are based around the concept of exchanging logical “tokens” for the right

to send data. Tokens are stored in buckets, which are replenished (and drained) at parameterized

rates. Dr. Snoeren explains how the HTB uses a specific hierarchical arrangement of token-bucket

rate limiters, each of which are a basic mechanism used for traffic management in computer

networking. Ex. 2, ¶ 110. In HTB, traffic is divided into classes, and each class is associated with

a token bucket in the hierarchy. Id. The tokens may be “borrowed” from buckets higher up in the

hierarchy in accordance with a well-understood process. Id.

       IV’s position seems to be that the term does not have a specific meaning, but that it could

refer to any hierarchical structure for managing bandwidth. Dr. Snoeren explains HTB was one of

several well-known and frequently implemented class-based techniques to manage bandwidth

resources, each of which generally had its own proper name and each of which was understood to

be different. Id. at 108.

       Dr. Snoeren confirms that the inventors used the term HTB in this customary way and did

not intend or attempt to deviate from commonly understood meanings. Id. at ¶ 111. The patent

itself uses “HTB” as a proper noun and notes that HTB it is one specific form of scheduling and

that there are other, unclaimed methods. For instance, it states that “Hierarchical token bucket can

be considered as a class based scheduling mechanism” and states that the “QoS manager” will

“queue or forward” traffic “using scheduling and queuing methods such as hierarchal token bucket

(HTB).” ’818 patent at 9:51-10:53 (emphasis added). This description mirrors the description in

the Velanzuella reference (cited by the ’818 patent) and is consistent with how the term was

understood in the art. Ex. 2, at ¶ 111. Moreover, during prosecution, applicants argued that the

claims were patentable because the HTB was different than other “hierarchical or tree structure for

storing resource reservations.” Ex. 31 (2009.08.25 Response) at 12. IV disagrees with VMware’s



                                                43
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            54 Filed
                                                Filed 03/06/20
                                                      04/17/20 Page
                                                               Page 53
                                                                    54 of
                                                                       of 62
                                                                          160




proposed construction but refused to say what was wrong with VMware’s construction. Ex. 44.

This does not resolve the dispute. VMware’s construction should be entered. See O2 Micro, 521

F.3d at 1361; US Foam Inc. v. On Site Gas Systems, Inc., 735 F. Supp. 2d 535, 556 (E.D. Tex.

2010) (“Even though the parties have not identified the substance of their position is or the real

dispute, the Court must nonetheless fulfill its duty to determine the proper scope of the claims.”).

          B.       “token” (’818 patent claims 1, 17, 30, 32-33, 37-42)

                   VMware Proposal                                    IV Proposal
    “token as used in hierarchical token bucket        Plain and ordinary meaning
    resource allocation”

          This Court should adopt VMware’s proposed construction for the term “token” because it

is consistent with how tokens were used in token-bucket traffic management approaches such as

HTB at the time of the invention. Ex. 2, Snoeren Decl. ¶ 110. The intrinsic and extrinsic evidence

discussed in section VI.A above applies here. In contrast, IV’s proposed construction8 is contrary

to well-established Federal Circuit Precedent. See O2 Micro, 521 F.3d at 1360-6.

      C.     “enforc[e/ing]”,     “receiv[e/ing]”,    “classify[ing]”,       “compar[e/ing]”,
“forward[ing]”, and “buffer[ing]” (’818 patent claims 1, 17, 30, 32, 33, 37, 38, 39, 42)

                VMware Proposal                                    IV Proposal
    “enforcing . . . across the physical [storage Plain and ordinary meaning (for each)
    network] interface of the virtual I/O server”

    “receiv[e/ing] in the virtual I/O server”

    “classify[ing] in the virtual I/O server”

    “compar[e/ing] in the virtual I/O server”

    “forward[ing] in the virtual I/O server”

    “buffer[ing] in the virtual I/O server”


8
 In IV’s disclosure of extrinsic evidence,” IV cited to a dictionary definition for “token.” However,
a POSITA would understand that this definition is unrelated to the tokens used in the context of
token-bucket traffic management approaches such as HTB. Ex. 2 (Snoeren Decl.) ¶ 110.
                                                  44
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 54
                                                                 55 of
                                                                    of 62
                                                                       160




       VMware’s proposals for these terms “stays true to the claim language and most naturally

aligns with the patent’s description of the invention,” and thus is the “correct construction.”

Phillips, 415 F.3d at 1316. The Federal Circuit has approved constructions that incorporate

features that are “repeatedly and consistently” described as aspects of the invention. See, e.g.,

SkinMedica, Inv. v. Histogen, Inc., 727 F.3d 1187, 1203-04 (Fed. Cir. 2013) (“clear, repeated, and

consistent statements in the specification” limit claim scope); Microsoft Corp. v. Multi-Tech

Systems, Inc., 357 F.3d 1340, 1347-48 (Fed. Circ. 2004) (statements were “not limited to

describing a preferred embodiment, but more broadly describe[d] the overall inventions”).

       Here, the patent discloses that “Fig. 4 is a component diagram showing the two-tier

hierarchical components of the virtual I/O server QoS.” ’818 patent, 8:40-44 (emphasis added).

And figures 5-10, repeatedly and consistently describe how the “receiv[e/ing],” “classify[ing],”

“compar[e/ing],” “forward[ing],” and “buffer[ing]” occur in the virtual I/O server. For example,

Figure 5 is a flow chart illustrating that these functions occur in the Virtual I/O server. See ’818

patent Fig. 5 at 502, 504, 510, 516, 526, 528. Likewise, figures 6-10 also illustrate that these

functions occur in the Virtual I/O server. In fact, nowhere else in the ’818 patent does it describe

these functions occurring anywhere else besides the Virtual I/O server.

       The “enforc[e/ing]” term is also repeatedly and consistently described in the specification

as being enforced across the physical interface of the Virtual I/O server.9 Although the term

“compar[e/ing]” does not explicitly appear in Figures 5-10, when reading the limitation in light of

the claims, figures 5-10 refer to a comparison made between the received storage command,



9
  See, e.g., ’818 patent, 2:5-9 (“The hierarchy is based on partitioning of network interfaces and
I/O subsystems transaction types, with QoS allocation decisions made on each hierarchy
independently. This distributed transaction scheme provides scalable and fine-grain QoS
management in virtual I/O servers.”); id., 8:5-28 (“QoS is performed on I/O communications from
application servers 102 in various hierarchical tiers in virtual I/O server 106.”).
                                                45
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 55
                                                                 56 of
                                                                    of 62
                                                                       160




input/output communication, or local area network packets and tokens which is shown throughout

figures 5-10. See, e.g., Fig. 5 at 510 (sufficient tokens to forward?). Moreover, the ’818 patent

makes clear that “Virtual I/O Server 106 provides the storage and external networking needs of

application servers”’818 patent at 3:15-16. Accordingly, a POSITA would understand that the

only relevant place for these functions to exist is in the virtual I/O server itself.

        As a preliminary matter, the parties do not dispute the meaning “enforce[e/ing],”

“receiv[e/ing],” “classify[ing],” “compar[e/ing],” “forward[ing],” and “buffer[ing].” However, as

with other terms, IV has simply disagreed with VMware’s proposals without providing a

substantive explanation. Here, VMware’s proposed constructions describe the features of the

invention and limits the scope of the invention accordingly. See Verizon., 503 F.3d at 1308. In

contrast, IV’s “plain and ordinary meaning” proposal failed to provide a meaning that would

“assure that the jury understands that it is not free to consider its own meaning for disputed claim

terms,” thus, it’s proposed construction should be rejected. Sulzer, 358 F.3d at 1366.

        D.     “maintaining a connection over a network fabric” (’818 patent claims 1, 17,
30, 32 and 42)

                     VMware Proposal                        IV Proposal
 “maintaining a connection between the physical Plain and ordinary meaning
 interface of the application server and the physical
 interface of the virtual I/O server over a network fabric”

        VMware’s proposal is consistent with how a POSITA understands the term “network

fabric.” That is, a POSITA would understand that a physical interface connects to a network fabric.

Ex. 2, Snoeren Decl. ¶¶ 113-14 (“In one implementation, the I/O fabric stack and I/O fabric PHY

interface can employ the Reliable Connections (RC) supported by the Infiniband standard.”)

(citing ’818 patent at 3:9-11). Indeed, the specification discloses that the application server

connects to the network fabric and the virtual I/O server also connects to the network fabric. See



                                                   46
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 56
                                                                 57 of
                                                                    of 62
                                                                       160




’818 patent at Fig. 1; see also id. at 3:22-23 (“One or more application servers 102 might be

connected to the virtual I/O server 106 over I/O switch fabric 104”). As explained below, the

intrinsic evidence supports the understanding of a POSITA that the term “connection” refers to the

network fabrics connection with the physical interface of the application and the physical interface

of the I/O switch fabric.

        The specification specifically discloses that the physical interface of the application server

connects to the network fabric. To illustrate, Figure 2 depicts the protocol stack of an application

server. As shown in Figure 2 of the ’818 patent, the application server’s “I/O Fabric PHY interface

202” connects with the “I/O switch fabric 104”; see also, e.g., id. at 4:32-33 (“I/O fabric PHY

interface 202 generally refers to the hardware interface or interconnection to the I/O switch

fabric.”). Likewise, the physical interface of the virtual I/O device connects to the network fabric.

To illustrate, the specification discloses that “Virtual I/O server 106 connects to the I/O switch

fabric 104 through I/O fabric interface 110 such as Infiniband ports.” ’818 Patent at 3:9-11. A

POSITA would have known that Infiniband ports are physical interfaces Ex. 2, Snoeren Decl. ¶¶

113-14 (“Infiniband is a popular networking standard that would have been well known to one of

skill the art, and understood to employ physical network interfaces.”).

        IV disagrees with VMware’s proposed construction but will not provide VMware notice

as to why. Instead, it proffers that the term should be afforded its “plain and ordinary meaning.”

IV’s proposed construction should be rejected because “when the parties present a fundamental

dispute as to the scope of the asserted claims, the Court, and not the jury, must resolve that dispute.”

O2 Micro, 521, F.3d at 1360; see also Reedhycalog UK, Ltd. v. Baker Hughes Oilfield Operations

Inc., 2008 WL 2152268, at *1 (E.D. Tex. May 21, 2008) (“a court may not decline to construe a

claim term or rely on the term’s ordinary meaning where such a construction does not resolve the



                                                  47
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 57
                                                                 58 of
                                                                    of 62
                                                                       160




parties’ claim-scope dispute, allowing the parties to present claim scope arguments to the jury”).

VMware’s proposed construction should be accepted because the “statements describing the [the

network fabric connections with the application server and Virtual I/O server as physical] found

throughout the specification were not limited to describing a preferred embodiment, but more

broadly describe[d] the overall invention.” Microsoft, 357 F.3d at 1347.

       For the reasons stated above, the Court should accept VMware’s proposed construction.

       E.     “virtual storage network interface layer of an application server” / “virtual
network interface layer of an application server”/ “virtual interface layer of an application
server” (’818 patent claims 1, 17, 30, 32 and 42)

                            VMware Proposal                                     IV Proposal
 “a virtual storage network interface to higher layers of the virtual node Plain and ordinary
 in an application server” / “virtual network interface layer to higher meaning
 layers of the virtual node in an application server” / “virtual interface
 layer to higher layers of the virtual node in an application server”

       The ’818 patent describes the operation of the interfaces for the virtual nodes: “virtual

network interface 220 presents a virtual link layer interface to higher layers of the protocol stack.”

’818 Patent at 5:16-17. VMware’s proposed construction is consistent with the intrinsic record.

For example, claims 1, 17, and 30 recite “the virtual storage network interface layer is associated

with a virtual storage node identifier,” and claims 32 and 42 recite “presenting, at a physical

interface, a virtual node identifier to a local area network.” From the specification, a POSITA

would know that a virtual node resides on the application server. See ’818 patent at 6:27-29 (“In

another implementation, an application server is a virtual machine server, hosting one or more

virtual machine monitors.”). These virtual nodes located on the application servers must have a

virtual network interface in order to communicate with the subsystems via the virtual I/O server.

Id. at 3:25-28 (“Application servers 102 might include one or more virtual network interface

modules to enhance the performance of their virtual access with SAN I/O subsystems 114 and



                                                 48
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 58
                                                                 59 of
                                                                    of 62
                                                                       160




LAN I/O subsystems 116.”); see also id. at 3:18-20 (“the virtual I/O server 106 creates virtual

device interfaces for application servers 102.”); Fig. 2 at 208a and 220. Networking protocols are

typically described in terms of a protocol stack (see, e.g., ’818 patent at Fig. 2), where each “layer”

of the stack provides services to those above it, and higher layers make use of those services

through an interface. See ’818 patent at 5:16-17 (“Virtual network interface 220 presents a virtual

link layer interface to higher layers of the protocol stack.”).        A POSITA would therefore

understand that the claimed “virtual [storage network] interface layer[s]” correspond to those

depicted in Figure 2, which shows the “protocol stack and software modules of an application

servers” ’818 patent at 2:32-34. A POSITA further understands that a layer in a protocol stack

necessarily provides an interface to the layers above it in the stack. Ex. 45, Definition of Layer,

VMware-IV_000032322 (“Referring to the protocol or protocols operating at a particular level

within a network architecture. Such an architecture commonly is detailed in a protocol stack . . .

the bottom layer, the Physical Layer, deals with physical and mechanical aspects of the interface

between a device and a transmission medium.”) (emphasis added). Indeed, the specification does

not describe any other protocol stack or interfaces to layers in protocol stacks to which these claim

terms would reasonably correspond. ’818 Patent at 5:16-17. IV’s proposed construction should be

rejected because it is contrary to Federal Circuit precedent when the parties have a claim-scope

dispute. O2 Micro, 521 F.3d at 1361-62. VMware’s proposed construction should be adopted

because it is consistent with the language of the claims and intrinsic evidence.

       F.     “one or more input/output virtualization modules comprising computer-
readable instructions operative to cause the one or more processors to” performs functions
terms (’818 patent claim 17)

       Due to the length of these terms, the parties’ proposals are included separately in Ex. 32,

instead of in a summary table herein. Each of these claim terms include the word “module” which

“is a well-known nonce word that can operate as a substitute for “means.” Williamson, 792 F.3d
                                                  49
       Case
        Case1:19-cv-01075-ADA
              1:19-cv-01075-ADA Document
                                 Document67-2
                                          54 Filed
                                              Filed 03/06/20
                                                    04/17/20 Page
                                                             Page 59
                                                                  60 of
                                                                     of 62
                                                                        160




at 1350. The claims expand on this nonce term by reciting “input/output virtualization modules

comprising computer-readable instructions operative to cause the one or more processors to”

perform certain functions, but this additional language similarly “fails to impart any structural

significance to the term.” Id. at 1351. Lacking structural language, the claims should be construed

as means-plus-function terms.

        However, these claims reciting these means-plus-function terms are invalid as indefinite

because the specification also fails to disclose a corresponding structure for performing the

recited functions. See Williamson, 792 F.3d at 1352. Here, the specification is devoid of any

algorithm in the specification or prosecution history for performing the claimed functions. Ex. 2,

Snoeren Decl. ¶ 115; See Grecia v. Samsung Elec. Am., Inc., 780 Fed. Appx. 912, 916 (Fed. Cir.

Aug. 20, 2019) (“For a computer-implemented means-plus-function term, the corresponding

structure is typically the algorithm disclosed in the specification for performing the claimed

function”). Additionally, IV has failed to identify any specific structure in the specification and

instead broadly cites to multiple components without tying these components to a description of

how they perform the function. This is improper. Augme Techs., Inc. v. Yahoo! Inc., 755 F.3d

1326, 1338 (Fed. Cir. 2014).

        Since the term “input/output virtualization modules” is not a term that refers to a structure

and the ’818 patent fails to recite an algorithm to perform the recited function, claim 17 of the ’818

patent is invalid as indefinite.

    VII.    CONCLUSION

        For the reasons stated herein, VMware respectfully requests the Court adopt its proposed

constructions for the disputed terms and phrases.




                                                 50
    Case
     Case1:19-cv-01075-ADA
           1:19-cv-01075-ADA Document
                              Document67-2
                                       54 Filed
                                           Filed 03/06/20
                                                 04/17/20 Page
                                                          Page 60
                                                               61 of
                                                                  of 62
                                                                     160




Dated: March 6, 2020                Respectfully submitted,

                                    WINSTON & STRAWN LLP

                                    /s/ Katherine Vidal
                                    Katherine Vidal
                                    Admitted Pro Hac Vice
                                    KVidal@winston.com
                                    Michael R. Rueckheim
                                    Texas State Bar No. 24081129
                                    MRuekheim@winston.com
                                    WINSTON & STRAWN LLP
                                    275 Middlefield Road, Suite 205
                                    Menlo Park, CA 94025
                                    Telephone: (650) 858-6500
                                    Facsimile: (650) 858-6559

                                    Thomas M. Melsheimer
                                    Texas State Bar No. 13922550
                                    M. Brett Johnson
                                    Texas State Bar No. 00790975
                                    MBJohnson@winston.com
                                    Michael A. Bittner
                                    MBittner@winston.com
                                    Admitted Pro Hac Vice
                                    Winston & Strawn LLP
                                    2121 N. Pearl St., 9th Floor
                                    Dallas, TX 75201
                                    Telephone: (214) 453-6500
                                    Facsimile: (214) 453-6400

                                    Vivek V. Krishnan
                                    Admitted Pro Hac Vice
                                    VKrishnan@winston.com
                                    DaWanna McCray
                                    Admitted Pro Hac Vice
                                    DMcCray@winston.com
                                    Winston & Strawn LLP
                                    35 W. Wacker Drive
                                    Chicago, IL 60601
                                    Telephone: (312) 558-5600
                                    Facsimile: (312) 558-5700
Case
 Case1:19-cv-01075-ADA
       1:19-cv-01075-ADA Document
                          Document67-2
                                   54 Filed
                                       Filed 03/06/20
                                             04/17/20 Page
                                                      Page 61
                                                           62 of
                                                              of 62
                                                                 160




                                William M. Logan
                                Texas State Bar No. 24106214
                                WLogan@winston.com
                                Winston & Strawn LLP
                                1111 Louisiana Street
                                Houston, TX 77002
                                Telephone: (713) 651-2766
                                Facsimile: (713) 651-2700

                                ATTORNEYS FOR DEFENDANT
                                VMWARE, INC.
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         54 Filed
                                             Filed 03/06/20
                                                   04/17/20 Page
                                                            Page 62
                                                                 63 of
                                                                    of 62
                                                                       160




                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 6, 2020, the foregoing document was electronically filed

with the Clerk of Court using the Court’s CM/ECF system which will send notification of such

filing to all counsel of record, including counsel of record for Plaintiffs Intellectual Ventures I

LLC and Intellectual Ventures II LLC.

                                                     /s/ Katherine Vidal
                                                     Katherine Vidal
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                              Document67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 64
                                                               1 ofof60
                                                                      160




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

Intellectual Ventures I LLC and
Intellectual Ventures II LLC,

Plaintiffs/Counter-Defendants,         Civil Action No. 1:19-CV-01075-ADA

v.
                                       JURY TRIAL DEMANDED
VMware, Inc.,

Defendant/Counter-Plaintiff.



 DEFENDANT VMWARE, INC.’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
             Case
               Case
                  1:19-cv-01075-ADA
                    1:19-cv-01075-ADADocument
                                      Document67-2
                                                61 Filed
                                                   Filed 04/17/20
                                                         03/27/20 Page
                                                                  Page 65
                                                                       2 ofof60
                                                                              160




                                                       TABLE OF CONTENTS




I.         INTRODUCTION .................................................................................................................. 1
II.        DISPUTED TERMS FROM U.S. PATENT NO. RE44,686 (the “’686 patent”) .................. 1
      A.      “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources allocated
              to a virtual server” (’686 patent claims 5–7) ...................................................................... 1
      B.      “resource unavailable messages resulting from denied requests to modify a resource
              allocation” (’686 patent claims 5–7) ................................................................................... 3
      C.      “determination that a virtual server is overloaded” (’686 patent claims 5–7) .................... 4
      D.      “virtual server” (’686 patent claims 5–7)............................................................................ 6
      E.      “determining that a second physical host can accommodate the requested modified
              resource allocation” (’686 patent claims 5–7) .................................................................... 8
      F.      “component configured to” Means-Plus-Function Terms (’686 patent claim 7) ............. 10
III.          DISPUTED TERMS FROM U.S. PATENT NO. RE42,726 (the “’726 patent”) ............ 12
      A.      Terms that overlap with disputed claim terms in the ’686 patent ..................................... 12
      B.      “resource denials” (’726 patent claims 1, 4–5 and 8) ....................................................... 13
      C.      “quality of service guarantee” (’726 patent claims 1 and 4) ............................................. 15
      D.      Mean-Plus-Function Elements (’726 Patent claims 1, 3, 4, 5, 7) ..................................... 17
           a. “a virtual server resource monitor [communicatively coupled to the first physical host
              and] configured to monitor resource denials and to send a virtual server overloaded signal
              in response to the resource denials” (’726 patent claims 1 and 5) // “program code for
              creating a virtual server resource monitor communicatively coupled to the first physical
              host and configured to monitor resource denials and, in response to the resource denials,
              to send a virtual server overloaded signal” (’726 patent claim 4) .................................... 17
           b. “a virtual server resource modifier [communicatively coupled to the first physical host
              and] configured to receive the virtual server overloaded signal and, in response to the
              virtual server overloaded signal, to modify a resource allocation for the virtual server and
              to send a virtual server resource modification signal” (’726 patent claims 1 & 5);
              “program code for creating a virtual server resource modifier communicatively coupled
              to the first physical host and configured to receive the virtual server overloaded signal
              and, in response to the virtual server overloaded signal, to modify a resource allocation
              for the virtual server and to send a virtual server resource modification signal” (’726
              patent claim 4)................................................................................................................... 18
           c. “a load balanc[ing/er] [module] [communicatively coupled to the plurality of physical
              hosts and] configured to receive the virtual server resource modification signal and to
              determine whether the first physical host is overloaded and, in response to a
              determination that the first physical host is overloaded, to send a physical host transfer
              signal that indicates a second physical host” (’726 patent claims 1 and 5) // “program
              code for creating a load balancing module communicatively coupled to the plurality of
                                                                          ii
            Case
              Case
                 1:19-cv-01075-ADA
                   1:19-cv-01075-ADADocument
                                     Document67-2
                                               61 Filed
                                                  Filed 04/17/20
                                                        03/27/20 Page
                                                                 Page 66
                                                                      3 ofof60
                                                                             160




             physical hosts and configured to receive the virtual server resource modification signal
             and to determine whether the first physical host is overloaded and, in response to a
             determination that the first physical host is overloaded, to send a physical host transfer
             signal that indicates a second physical host” (’726 claim 4) ............................................ 20
          d. “a dynamic virtual server mover [communicatively coupled to the plurality of physical
             hosts and] configured to receive the physical host transfer signal and, in response to the
             physical host transfer signal, to transfer the virtual server from the first physical host to
             the second physical host” (’726 patent claims 1 and 5) // “program code for creating a
             dynamic virtual server mover communicatively coupled to the plurality of physical hosts
             and configured to receive the physical host transfer signal and, in response to the physical
             host transfer signal, to transfer the virtual server from the first physical host to the second
             physical host” (’726 patent claim 4) ................................................................................. 21
          e. “the dynamic virtual server mover is further configured to direct the first physical host to
             store, in the file system, a set of system files for the virtual server and to direct the second
             physical host to access, from the file system, the set of system files for the virtual server,
             thereby transferring the virtual server from the first physical host to the second physical
             host” (’726 claims 3 and 7) ............................................................................................... 22
IV.          DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752 (the “’752 patent”) ............ 23
     A.      “exhausted” (’752 patent claims 1, 9 and 24) ................................................................... 23
     B.      “consumed” (recited in ’752 patent claims 1, 9 and 24) ................................................... 25
     C.      “service” (’752 patent claims 1, 3, 9 and 24) .................................................................... 26
     D.      Means-Plus-Function Terms ............................................................................................. 28
V.        DISPUTED TERMS FROM U.S. PATENT NO. RE43,051 (the “’051 patent”) ................ 29
     A.      “virtual server” (’051 patent claims 1, 3 and 6) ................................................................ 29
     B.      “physical interface[s]” (’051 patent claims 1 and 3) ........................................................ 32
     C.      physical interfaces and tunnel identifiers in the storing / receiving / determining / sending
             terms (’051 patent claims 1 and 3) .................................................................................... 34
     D.      “customer forwarding [table/information]” (’051 patent claims 1 and 3) ........................ 36
VI.          DISPUTED TERMS FROM U.S. PATENT NO. RE44,818 (the “’818 patent”) ............ 37
     A. “hierarchical token bucket resource allocation”/ “token” (recited in ’818 patent claims 1,
     17, 30, 32, 33 and 37–42) ......................................................................................................... 37
     B.      “enforc[e/ing]”, “receiv[e/ing]”, “classify[ing]”, “compar[e/ing]”, “forward[ing]”, and
             “buffer[ing]” (’818 patent claims 1, 17, 30, 32, 33, 37, 38, 39, 42) ................................. 40
     C.      “maintaining a connection over a network fabric” (’818 patent claims 1, 17, 30, 32 and
             42) ..................................................................................................................................... 42
     D.      “virtual storage network interface layer of an application server” / “virtual network
             interface layer of an application server”/ “virtual interface layer of an application server”
             (’818 patent claims 1, 17, 30, 32 and 42).......................................................................... 44




                                                                           iii
       Case
         Case
            1:19-cv-01075-ADA
              1:19-cv-01075-ADADocument
                                Document67-2
                                          61 Filed
                                             Filed 04/17/20
                                                   03/27/20 Page
                                                            Page 67
                                                                 4 ofof60
                                                                        160




  E.   “one or more input/output virtualization modules comprising computer-readable
       instructions operative to cause the one or more processors to” performs functions terms
       (’818 patent claim 17) ....................................................................................................... 45
VII.   CONCLUSION ................................................................................................................. 47




                                                                iv
         Case
           Case
              1:19-cv-01075-ADA
                1:19-cv-01075-ADADocument
                                  Document67-2
                                            61 Filed
                                               Filed 04/17/20
                                                     03/27/20 Page
                                                              Page 68
                                                                   5 ofof60
                                                                          160




                                              TABLE OF AUTHORITIES


                                                                                                                              Page(s)

Cases

Bell Atlantic Network Services, Inc. v. Covad Comm’cns Grp., Inc.,
    262 F.3d 1258 (Fed. Cir. 2001)................................................................................................42

In re Berg,
    320 F.3d 1310 (Fed. Cir. 2003)..................................................................................................8

Edwards Lifesciences LLC v. Cook Inc.,
   582 F.3d. 1322 (Fed. Cir. 2009)...............................................................................................41

GE Lighting Sols., LLC v. AgiLight, Inc.,
   750 F.3d 1304 (Fed. Cir. 2014)................................................................................................24

Glob. Equity Mgmt (SA) Pty. Ltd. v. Expedia, Inc.,
   No. 2:16-cv-00095-RWS-RSP, 2016 WL 7416132 (E.D. Tex. Dec. 22, 2016) ......................46

Honeywell Int’l, Inc. v. ITT Industries, Inc.,
   452 F.3d 1312 (Fed. Cir. 2006)................................................................................................41

Imperium (IP) Holdings, Inc. v. Apple, Inc.,
   920 F. Supp. 2d 747 (E.D. Tex. 2013) .....................................................................................10

Inventio AG v. ThyssenKrupp Elevator Am. Corp.,
    649 F.3d 1350 (Fed. Cir. 2011)..........................................................................................46, 47

Markman v. Westview Instruments, Inc.,
  517 U.S. 370 (1996) .................................................................................................................28

Merck & Co. v. Teva Pharm. USA, Inc.,
   395 F.3d 1364 (Fed. Cir. 2005)..............................................................................................1, 2

Micro Chem., Inc. v. Great Plains Chem. Co.,
   194 F.3d 1250 (Fed. Cir. 1999)................................................................................................29

Microsoft Corp. v. Multi-Tech Systems, Inc.,
   357 F.3d 1347 (Fed. Cir. 2004)..........................................................................................41, 42

Novo Indus., L.P. v. Micro Molds Corp.,
   350 F.3d 1348 (Fed. Cir. 2003)................................................................................................10

O2 Micro Int’l v. Beyond Innovation Techn. Co.,
   521 F.3d 1351 (2008) .....................................................................................................6, 37, 38

                                                                   v
         Case
           Case
              1:19-cv-01075-ADA
                1:19-cv-01075-ADADocument
                                  Document67-2
                                            61 Filed
                                               Filed 04/17/20
                                                     03/27/20 Page
                                                              Page 69
                                                                   6 ofof60
                                                                          160




Personal Audio, LLC v. Apple, Inc.,
   No. 9:09-cv-111, 2011 WL 11757163 (E.D. Tex. Jan. 31, 2011) ...........................................46

Poly-America, L.P. v. API Industries, Inc.,
   839 F.3d 1131 (Fed. Cir. 2016)..................................................................................................2

Red Rock Analytics, LLC v. Samsung Elecs. Co.,
   No. 2:17-cv-101, 2018 WL 1806859 (E.D. Tex. Apr. 16, 2018) ......................................10, 11

Regents of Univ. of Minnesota v. AGA Med. Corp.,
   717 F.3d 929 (Fed. Cir. 2013)..................................................................................................41

RLIS, Inc. v. Allscripts Healthcare Solutions, Inc.,
   Nos. 3:12cv208, -209, 2013 WL 3772472 (S.D. Tex. July 16, 2013) .....................................18

Sound View Innovations, LLC v. Facebook, Inc.,
   No. 16-cv-116 (RGA), 2017 WL 2221177 (D. Del., 2017).....................................................20

in re TLI Comm’cns LLC Patent Litig.,
    87 F.Supp.3d 773 (E.D. Va., 2015) .........................................................................................28

Statutes

35 U.S.C. § 112 ........................................................................................................................17, 28

35 U.S.C. § 112 ¶ 6 ................................................................................................................ passim




                                                                     vi
    Case
      Case
         1:19-cv-01075-ADA
           1:19-cv-01075-ADADocument
                             Document67-2
                                       61 Filed
                                          Filed 04/17/20
                                                03/27/20 Page
                                                         Page 70
                                                              7 ofof60
                                                                     160




                             TABLE OF ABBREVIATIONS

Abbreviation                                      Full Name
     PTO        United States Patent and Trademark Office
  POSITA        Person of Ordinary Skill in the Art
Snoeren Decl.   Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction
 ’686 patent    U.S. Patent No. RE 44,686
 ’726 patent    U.S. Patent No. RE 42,726
 ’937 patent    U.S. Patent No. 6,985,937
   ’937 FH      File History of U.S. Patent No. 6,985,937
 ’752 patent    U.S. Patent No. 7,949,752
 ’051 patent    U.S. Patent No. RE 43,051
 ’818 patent    U.S. Patent No. RE 44,818




                                            vii
    Case
      Case
         1:19-cv-01075-ADA
           1:19-cv-01075-ADADocument
                             Document67-2
                                       61 Filed
                                          Filed 04/17/20
                                                03/27/20 Page
                                                         Page 71
                                                              8 ofof60
                                                                     160




                          TABLE OF EXHIBITS
         FILED WITH VMWARE’S OPENING CLAIM CONSTRUCTION BRIEF

Exhibit   Title                                                                     Dkt. No.
 Ex. 1    Parties’ Agreed Constructions to Claim Terms                              54-1
 Ex. 2    Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction           54-2
 Ex. 3    ’937 Patent File History, Applicant Arguments dated November 17,          54-3
          2003
 Ex. 4    U.S. Patent No. 5,933,603 to Vahalia et al.                               54-4
 Ex. 5    ’937 Patent File History, Non-Final Office Action dated May 10, 2004      54-5
 Ex. 6    USPTO Patent Search of claim term “dynamic virtual server mover”          54-6
 Ex. 7    Terms in the ’726 patent that overlap with disputed claim terms in the    54-7
          ’686 patent
 Ex. 8    The parties’ proposals for the terms in the ’051 involving multiple       54-8
          recitations of “physical interface(s)” and “tunnel identifier(s)”
 Ex. 9    ’752 Patent File History, Response to Office Action dated March 16,       54-9
          2009
Ex. 10    ’752 Patent File History, Office Action dated May 5, 2009                 54-10
Ex. 11    ’752 Patent File History, Office Action dated October 30, 2009            54-11
Ex. 12    ’752 Patent File History, Response to Office Action dated November        54-12
          13, 2009
Ex. 13    ’752 Patent File History, Office Action dated March 16, 2010              54-13
Ex. 14    ’752 Patent File History, Response to Office Action dated August 20,      54-14
          2010
Ex. 15    ’752 Patent File History, Response to Office Action dated August 5,       54-15
          2009
Ex. 16    ’752 Patent File History, Final Office Action dated November 8, 2010      54-16
Ex. 17    ’752 Patent File History, Response to Final Office Action dated January   54-17
          4, 2011
Ex. 18    Report and Recommendation of United States Magistrate Judge,              54-18
          Intellectual Ventures v. HCC Ins. Holdings, Inc., Case No. 6:15-cv-660
          (E.D. Tex. August 26, 2016) (“’752 Patent Magistrate Report”)
Ex. 19    Charles Aulds, Linux Apache Web Server Administration, 39 (2001)          54-19
          (“Aulds”)
Ex. 20    Barry Nusbaum, WebSphere Application Servers: Standard and                54-20
          Advanced Features 45 (1999)
Ex. 21    Ludmila Cherkasova, FLEX: Design and Management Strategy for              54-21
          Scalable Web Hosting Service, 14–15 (Oct. 1999)
Ex. 22    October 14, 2003 Amendment & Remarks, U.S. Patent Appl. No.               54-22
          09/526,980
Ex. 23    Physical Interface, The IEEE Standard Dictionary of Electrical and        54-23
          Electronics Terms (6th ed., 1996)
Ex. 24    RE43,051 (U.S. Patent Appl. No. 11/858,091) Patent File History, May      54-24
          17, 2010 Office Action
Ex. 25    U.S. Patent No. 6,286,047 (“Ramanathan”)                                  54-25


                                             viii
    Case
      Case
         1:19-cv-01075-ADA
           1:19-cv-01075-ADADocument
                             Document67-2
                                       61 Filed
                                          Filed 04/17/20
                                                03/27/20 Page
                                                         Page 72
                                                              9 ofof60
                                                                     160




Exhibit   Title                                                                    Dkt. No.
Ex. 26    U.S. Patent No. 6,247,057 (“Barrera”)                                    54-26
Ex. 27    Webster definition of consume                                            54-27
Ex. 28    ’752 Patent List of Disputed Claim Terms                                 54-28
Ex. 29    BEN LAURIE AND PETER LAURIE, APACHE: THE DEFINITIVE GUIDE 163,           54-29
          177, 242–43, 295 (1999)
Ex. 30    Virtual Server, MICROSOFT COMPUTER DICTIONARY (5th ed. 2002), p.         54-30
          555 (IV-VMWARE-00004290)
Ex. 31    ’789 Patent (Orig. Patent) prosecution history, 2009.08.25 Resp. to      54-31
          Office Action at 12
Ex. 32    Competing Parties’ Proposals for the ’818 Patent                         54-32
Ex. 33    Grotto Networking, available at https://www.grotto-                      54-33
          networking.com/BBQoS.html
Ex. 34    http://tldp.org/HOWTO/Traffic-Control-HOWTO/index.html                   54-34
Ex. 35    https://lartc.org/howto/lartc.qdisc.classful.html#AEN1071                54-35
Ex. 36    Linux Advanced Routing & Traffic Control HOWTO, located at               54-36
          http://www.oamk.fi/~jukkao/lartc.pdf
Ex. 37    Traffic Control HOWTO, Version 1.0.2, Martin A. Brown, located at        54-37
          https://www.tldp.org/HOWTO/html_single/Traffic-Control-HOWTO/
Ex. 38    Traffic Control using tcng and HTB HOWTO, Version 1.0.1, Martin A.       54-38
          Brown, April 2006, located at http://linux-ip.net/articles/Traffic-
          Control-tcng-HTB-HOWTO.html
Ex. 39    Bavier, et al., Operating System Support for Planetary-Scale Network     54-39
          Services, Proceedings of the First Symposium on Networked Systems
          Design and Implementation (March 2004), located at
          https://www.usenix.org/legacy/events/nsdi04/tech/full_
          papers/bavier/bavier.pdf
Ex. 40    Benita, Kernel Korner - Analysis of the HTB Queuing Discipline           54-40
          Software, available at https://www.linuxjournal.com/article/7562 as of
          January 26, 2005 and printed in the Linux Journal, March 2005.
Ex. 41    U.S. Patent 7,161,904 titled: “System and method for hierarchical        54-41
          metering in a virtual router based network switch” to Hussein et al.
Ex. 42    Bavier et al, Container-based Operating SystemVirtualization:            54-42
          AScalable,High-performance Alternative to Hypervisors, Conference
          Paper in ACM SIGOPS Operating Systems Review, January 2007,
          located at
          http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.1018.1012
          &rep=rep1&type=pdf
Ex. 43    Valenzuela, J.L., et al., “A Hierarchical Token Bucket Algorithm to      54-43
          Enhance QoS in IEEE 802.11: Proposal, Implementation and
          Evaluation, IEEE, vol. 4, Sep. 2004 (“Valenzuela Article”)
Ex. 44    Email from J. Deblois to M. Rueckheim dated March 3, 2020                54-44
Ex. 45    Webster’s New Work Telecom Dictionary, Definition of Layer               54-45




                                             ix
    Case
     Case1:19-cv-01075-ADA
           1:19-cv-01075-ADA Document
                              Document67-2
                                       61 Filed
                                           Filed 03/27/20
                                                 04/17/20 Page
                                                          Page 10
                                                               73 of
                                                                  of 60
                                                                     160




                       TABLE OF EXHIBITS
    FILED WITH VMWARE’S RESPONSIVE CLAIM CONSTRUCTION BRIEF

Exhibit Title
Ex. 46 U.S. Patent No. 6,351,775 (“Yu”)
Ex. 47 Token, Microsoft Computer Dictionary (5th ed. 2002), p. 532 (IV-VMWARE-
        00004257)
Ex. 48 U.S. Patent No. 6,976,258 (“Goyal”)
Ex. 49 ’937 Patent File History, (January 8, 2004 Office Action)




                                         x
            Case
             Case1:19-cv-01075-ADA
                   1:19-cv-01075-ADA Document
                                      Document67-2
                                               61 Filed
                                                   Filed 03/27/20
                                                         04/17/20 Page
                                                                  Page 11
                                                                       74 of
                                                                          of 60
                                                                             160




      I.       INTRODUCTION

            For the reasons set forth herein and in VMware’s opening brief, VMware requests that the

Court adopt VMware’s proposed claim constructions for the disputed terms.

      II.      DISPUTED TERMS FROM U.S. PATENT NO. RE44,686 (THE “’686
               PATENT”)

            A. “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources
               allocated to a virtual server” (’686 patent claims 5–7)

                 VMware Proposal                                     IV Proposal
    “modif[y/ied] [a] quality of service guarantee” “modif[y/ied] set of functions and features of a
    / “modify[ing] [the] quality of service physical host(s) used in implementing tasks for
    guarantee of a virtual server”                  each virtual server” / “modify[ing] a set of the
                                                    functions and features of a physical host(s)
    See also construction of “quality of service used in implementing tasks for each virtual
    guarantee”                                      server”

            IV’s proposal should be rejected because it is contrary to the intrinsic record, including a

clear prosecution history disclaimer, and because it is based on a truncated reading of the disputed

claim term. Specifically, IV concedes that it is asking this Court to construe the term “resource

allocation” in accordance with how the specification refers to the term “resource.” Dkt. No. 53

at 141 (“IV’s proposal takes its support directly from the intrinsic record which clearly and

unambiguously defines ‘resource’.”). This is improper. A “resource allocation” is not the same

thing as a “resource,” and IV has provided no explanation to the contrary. See also Dkt. No. 54-2

(Snoeren Decl.) at 10 (explaining that a POSITA would have understood these terms to be

different). IV’s proposal improperly disregards claim language, contrary to Federal Circuit law.

Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005) (“A claim construction

that gives meaning to all the terms of the claim is preferred over one that does not do so.”).




1
    Page citations herein refer to the ECF page numbering unless otherwise noted.
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 12
                                                                 75 of
                                                                    of 60
                                                                       160




       IV’s arguments against VMware’s proposal are not persuasive. First, IV argues that

VMware’s proposal “reads out ‘resource allocation’ entirely and replaces it with ‘quality of service

guarantee.” Dkt. No. 53 at 15. But, in contrast to IV’s proposal, which in fact reads out the term

“allocation,” VMware proposes construing (not reading out) the term based on a clear prosecution

history disclaimer by the patentee that equated “resource allocation” with “quality of service

guarantee” and “modifying a resource allocation” with “modifying a quality of service guarantee.”

See Dkt. No. 54 at 12–13. This understanding of the claims was expressly acknowledged by the

PTO examiner. Id. The specification also includes a definitional statement as well as additional

clear and consistent statements equating these terms. Id. at 13–16. IV’s brief fails to address any

of this important evidence.

       IV also argues against VMware’s proposal because the term “quality of service guarantee”

is present in the non-limiting preambles of two of the seven claims at issue. Dkt. No. 53 at 15. To

the extent that IV is making a claim differentiation argument, that doctrine is inapplicable here.

As an initial matter, claim differentiation is merely a presumption, and cannot overcome the clear

disclaimer and definitional statements identified by VMware.           Poly-America, L.P. v. API

Industries, Inc., 839 F.3d 1131, 1137 (Fed. Cir. 2016). Moreover, the procedural history of these

reissue patents provides further reason not to apply the presumption. The two independent claims

which include a preamble reciting “the computer resources allocated to the virtual server being

specified as a quality of service guarantee” (’726 patent claims 1 and 4) are unchanged from the

claims as originally issued in the parent ’937 patent, which was prosecuted on behalf of the original

assignee Ensim. However, the other five independent claims (’726 patent claims 5 and 8; ’686

patent claims 5–7) were newly added in the reissue proceeding prosecuted on behalf of Digital

Asset Enterprises, an apparent affiliate of IV. Under this procedural posture, it cannot be presumed



                                                 2
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            61 Filed
                                                Filed 03/27/20
                                                      04/17/20 Page
                                                               Page 13
                                                                    76 of
                                                                       of 60
                                                                          160




that the invention disclosure envisions separate meanings for these terms. Instead, the history

suggests that the reissue revisions were an improper attempt to recapture subject matter that had

been disclaimed by the original applicant during prosecution.

          B. “resource unavailable messages resulting from denied requests to modify a
             resource allocation” (’686 patent claims 5–7)

              VMware Proposal2                                      IV Proposal
    “indications that requests by the virtual   See IV proposals for “resource unavailable messages”
    server for additional resources are         and “denied requests to modify a resource allocation”
    either implicitly or explicitly denied,
    resulting from denied requests to           “resource unavailable messages” = “an indication that
    modify a resource allocation”               a request by the virtual server cannot be immediately
                                                serviced”
    See also construction of “modify a
    resource allocation”               “denied requests to modify a resource allocation” = “a
                                       request by the virtual server that cannot be
                                       immediately serviced”

          IV contends that its construction “stays true to the specific sequence of the claim element

as a whole.” Dkt. No. 53 at 16. As detailed in VMware’s opening brief, this is decidedly not the

case. Dkt. No. 54 at 16–17.

          Instead, IV’s proposed construction for “denied requests to modify a resource allocation”

is an attempt to re-write the claim as “denied requests to modify a resource allocation.” IV

concedes this point by asking the Court to construe both “resource unavailable messages” and

“denied requests to modify a resource allocation” in accordance with “a general definition of

‘resource denials’”—a term that is not tied to the claim language of “requests to modify a resource

allocation.” Dkt. No. 53 at 16–17. IV’s proposal should be rejected on at least this basis alone.




2
  As a preliminary issue, IV’s opening brief attributes an incorrect proposed construction to
VMware for this term. VMware’s actual proposed construction is set forth in this table as well as
in VMware’s opening brief. Dkt. No. 54 at 16–17.
                                                     3
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 14
                                                                 77 of
                                                                    of 60
                                                                       160




       There are other problems with IV’s proposal. First, the claim recites “denied requests to

modify a resource allocation.” Both sides have proposed a construction for “modify a resource

allocation” (see section II.A). Tellingly, IV’s proposal for the present claim language incorporates

neither construction; while VMware’s proposed construction stays true to the claim language by

including the reference to “resulting from denied requests to modify a resource allocation.”

       Second, IV’s proposal for “denied requests to modify a resource allocation” as “a request

by the virtual server that cannot be immediately serviced” completely writes out several words in

the claim term itself – including “denied,” “modify,” and “resource allocation.” Specifically, IV’s

proposal does not in any way construe the term “modify.” And it does not in any way construe

“resource allocation” (or “resource” or “allocation” for that matter). IV’s proposal simply ignores

the presence of these terms in the claim language. Equally problematic, as noted above, IV offers

no explanation for why it is proposing near identical constructions for “resource unavailable

messages” and “denied requests to modify a resource allocation.”

       IV’s proposal should therefore be rejected and VMware’s proposal, which gives due credit

to the each and every word in this claim term, should be adopted.

       C. “determination that a virtual server is overloaded” (’686 patent claims 5–7)

                        VMware Proposal                                    IV Proposal
 “determination that an average number of resource denials        Plain and ordinary meaning
 for a virtual server is beyond a pre-configured threshold”

 See also construction of “resource denials”

       IV contends that this term should be given its plain and ordinary meaning because the term

and its constituent parts, including the term “overloaded,” would have been understood by a

POSITA at the time of the invention. Dkt. No. 53 at 23–24. IV’s stance on this term is directly

contradicted by the fact that IV has proposed a construction different than “plain and ordinary



                                                 4
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 15
                                                                 78 of
                                                                    of 60
                                                                       160




meaning” for the similar term “virtual server overload signal” claimed in the ’726 patent (which

includes in common with the present term, the terms “virtual server” and “overload”). Indeed, IV

proposed the term “virtual server overload signal” for construction in the first place. IV’s stance

is also contradicted by the fact that IV proposed the ’686 patent claim term – “indication that a

first physical host is overloaded” – for construction, and again, proposed a construction different

than “plain and ordinary meaning.”3 For the same reasons that IV believed these other terms

require construction, the present term merits a construction as well.

       Furthermore, as detailed in VMware’s opening brief, overload in the context of a physical

host is described very differently from overload in the context of a virtual server in the

specification. Dkt. No. 54 at 18–19. As such, a POSITA at the time of the invention would have

understood that these terms are different. IV argues that VMware’s proposal significantly limits

the disputed term by importing limitations from an exemplary embodiment. This is not the case.

VMware’s proposal is drawn from a clear definition of this term in the specification that does not

use the word “embodiment” in the sentence (or the paragraph) in which the definition is found:

       A determination is made 220 as to whether a particular virtual server resource is
       overloaded. The number of times a particular resource denial is received in a time
       window is averaged using one of a number of well-known techniques. If the
       average number of denials is beyond a pre-configured threshold, the virtual
       server is determined 220 to be overloaded for the corresponding resource. If
       the virtual server is not determined to be overloaded, the method continues to
       monitor 210 virtual server resource denials.

’686 patent, 5:42–50 (emphasis added). IV’s opening brief does not consider this portion of the

specification and instead cites to unrelated sections of the specification to suggest, incorrectly, that

VMware’s proposal is importing an illustrative embodiment in the specification into the claims.


3
  The parties have agreed on a construction of the ’686 patent claim term “indication that a first
physical host is overloaded” as “indication that a first physical host would not support additional
resource allocations at that time” and the ’726 patent claim term “the first physical host is
overloaded” as “the first physical host will not support additional resource allocations at that time.”
                                                   5
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            61 Filed
                                                Filed 03/27/20
                                                      04/17/20 Page
                                                               Page 16
                                                                    79 of
                                                                       of 60
                                                                          160




          It bears noting that for the similar term “virtual server overload signal” found in the ’726

patent, IV does not propose a plain and ordinary meaning construction, but instead proposes that

this term should be construed as “an indication that a virtual server has been or is being denied

resources.” However, the specification is devoid of any support for this construction, either in a

particular embodiment or otherwise. And IV specifically fails to cite any intrinsic support for its

proposed construction. By contrast, VMware’s proposed construction is not only supported by the

specification, but it is consistent across these respective claim terms in the ’686 and ’726 patents.

          D. “virtual server” (’686 patent claims 5–7)

               VMware Proposal4                                  IV Proposal
    “a process executing on a host computer plain and ordinary meaning; in the alternative:
    that accepts communication requests, and
    that is capable of receiving a quality of “a virtual machine that resides on a physical server
    service guarantee from a physical host”   and uses the physical server’s resources but has the
                                              appearance of being a separate dedicated machine”

          As detailed below in section V.A, VMware’s proposal for this term is consistent with a

POSITA’s understanding of this term (who would have factored in the clear definition from the

specification). See, e.g., ’686 patent, 3:53–55 (“term ‘virtual server’ as used herein refers to a

virtual server capable of receiving a quality of service guarantee from a physical host”); Dkt. No.

54-2 (Snoeren Decl.) at 13–14, 42–47.

          IV’s plain and ordinary meaning proposal should be rejected because the parties clearly

dispute what the plain and ordinary meaning is. O2 Micro Int’l v. Beyond Innovation Techn. Co.,

521 F.3d 1351, 1362 (2008).




4
  As a preliminary issue, IV’s opening brief attributes an incorrect proposed construction to
VMware for this term. VMware’s actual proposed construction is set forth in this table as well as
in VMware’s opening brief. Dkt. No. 54 at 19.
                                                   6
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 17
                                                                 80 of
                                                                    of 60
                                                                       160




       IV’s alternative proposal should be rejected at least because it ignores the specification’s

clear definition for this term set forth above. It should also be rejected because it inserts the

language “virtual machine” into this claim. The term “virtual machine” is not used anywhere in

the intrinsic record of these patents, nor is the phrase “appearance of being a separate dedicated

machine.” Moreover, as discussed further in section V.A, portions of IV’s proposed construction

are cherry-picked from dictionary support, while other portions lack any support. IV’s use of

“virtual machine” in its construction is also prejudicial to VMware (whose name stands for

“Virtual Machine”-ware). An improper and unsupported construction like this could cause a jury

to prematurely judge the merits of IV’s infringement allegations despite VMware’s defenses.

       The intrinsic record also supports VMware’s proposal. For example, IV argues that the

’937 patent’s file history “similarly makes clear that the term ‘virtual server’ is being used in its

customary manner.” Dkt. No. 53 at 18. VMware agrees.

       Specifically, IV’s argument focuses on statements in the ’937 patent’s file history regarding

a prior art reference – U.S. Patent No. 6,351,775 to Yu (“Yu”) (Ex. 46). IV argues that the use of

the term “virtual servers” by the original applicant in describing Yu amounts to an

acknowledgement “that virtual servers are known in the art” and that the term was being used

“consistent[ly] with its known meaning, and not some unconventional or heretofore unknown

construct [] coining a ‘virtual server.’” Dkt. No. 53 at 18. This is an important concession by IV

because Yu describes virtual servers in the same manner detailed below in section V.A – i.e. as

process-based server applications, such as web servers which can provide for virtual hosting (i.e.,

servicing requests for multiple network addresses on a single physical host).

       For example, Yu’s field of invention explains that “[t]he present invention relates generally

to providing load balancing across a collection (or cluster) of servers such as proxy servers and



                                                 7
        Case
         Case1:19-cv-01075-ADA
               1:19-cv-01075-ADA Document
                                  Document67-2
                                           61 Filed
                                               Filed 03/27/20
                                                     04/17/20 Page
                                                              Page 18
                                                                   81 of
                                                                      of 60
                                                                         160




Web servers in the Internet environment.” Ex. 46 at 1:21–24 (emphasis added). Yu further

explains that “[t]he number of virtual servers is greater than the actual number of servers in the

server cluster. The [Domain Name Server] DNS (167) and [Transmission Control Protocol] TCP

router can then dynamically map each virtual server to one of the actual servers in the

cluster.” Id. at 11:61–64 (emphasis added).

         As such, Yu describes virtual servers as a type of process, which unlike virtual machines,

can be mapped to a physical host. Dkt. No. 54-2 (Snoeren Decl.) at 42–44. The examiner, who is

presumed to make informed findings as to the meaning of prior art references to a POSITA,5

understood Yu the same way, and explicitly equated a virtual server with a process:




Ex. 49 (2004-01-08 Office Action) at 3; see also id. at Dkt. No. 54-5 at 5–6 (2004-05-04 Office

Action stating same). Indeed, the original patent applicant never disputed this understanding that

a virtual server is a type of process.

         E. “determining that a second physical host can accommodate the requested
            modified resource allocation” (’686 patent claims 5–7)

      VMware Proposal                                  IV Proposal
    Indefinite              plain and ordinary meaning; in the alternative:


5
  In re Berg, 320 F.3d 1310, 1315 (Fed. Cir. 2003) (“As persons of scientific competence in the
fields in which they work, examiners […] are responsible for making findings, informed by their
scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the
art and the motivation those references would provide to such persons.”)
                                                 8
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 19
                                                                 82 of
                                                                    of 60
                                                                       160




                           “determining that a second physical host can accommodate the
                           request(s) by the virtual server that could not be immediately serviced”

       IV’s opening brief highlights why the antecedent basis problem in this claim language

renders the term indefinite. IV argues that “‘requested modified resource allocation’ ultimately

refers back to the denied request to modify a resource allocation.” Dkt. No. 53 at 22. The relevant

claim language is copied below:

       wherein the determination that a virtual server is overloaded is based on one or
       more resource unavailable messages resulting from denied requests to modify a
       resource allocation;

       [a component configured to] determin[e/ing] that a second physical host can
       accommodate the requested modified resource allocation;

’686 patent, 14:39–45 (emphasis added). As shown, the first part of the claim refers to “denied

requests” (i.e., more than one denied request), while the second part of the claim refers to a

determination of whether a host can accommodate “the requested modified resource allocation”

(i.e., one request). As such, even accepting IV’s explanation of the antecedent basis, ambiguity

remains because the claim offers no guidance as to which one of the plurality of denied requests

to modify a resource allocation that “the requested modified resource allocation” refers back to.

Nor does IV cite anything in the specification that would offer guidance to a POSITA on this issue.

       Furthermore, IV’s alternative proposal that seeks to construe the term “the requested

modified resource allocation” the same way as it proposed to construe the language “denied

requests to modify a resource allocation” is not helpful. For reasons detailed in section II.B, IV’s

alternative construction should be rejected because (i) there is no intrinsic support for this

interpretation of this claim language, (ii) a “resource unavailable message” / “resource denial” is

clearly different from a “requested modified resource allocation”, and (iii) IV’s proposal for these

terms remains at odds with its own proposed constructions of “modified resource allocation” and

“modify a resource allocation.”

                                                 9
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 20
                                                                 83 of
                                                                    of 60
                                                                       160




       Under Federal Circuit case law, the Court can only correct a mistake in the claim language

if “the correction is not subject to reasonable debate based on consideration of the claim language

and the specification.” Novo Indus., L.P. v. Micro Molds Corp., 350 F.3d 1348, 1354 (Fed. Cir.

2003). IV has not met that standard here. Imperium (IP) Holdings, Inc. v. Apple, Inc., 920 F.

Supp. 2d 747, 753 (E.D. Tex. 2013) (finding claims indefinite because there was no antecedent

basis for a plural term “pixels” which was argued to refer back to a singular term “pixel”); see also

Red Rock Analytics, LLC v. Samsung Elecs. Co., No. 2:17-cv-101, 2018 WL 1806859, at *18 (E.D.

Tex. Apr. 16, 2018). As such, because a POSITA would be unable to discern the scope of this

language with reasonable certainty, the Court should hold that this claim term is indefinite.6

       F.   “component configured to” Means-Plus-Function Terms (’686 patent claim 7)7

       IV’s arguments are unpersuasive. First, IV argues that VMware cannot show that “the

claim “recites function without reciting sufficient structure for performing that function” because

the preamble and element preceding the “component” limitations recite structure such as a “virtual

server operating in a first physical host” and “one or more processors and one or more memories.”

Dkt. No. 53 at 26–27.

       As a preliminary matter, IV’s argument regarding the effect of the preamble on the

remainder of the claim is fundamentally contrary to its stance that the preambles of the claims 1

and 4 of the ’726 patent (which also recite a “virtual server operating in a first physical host”) are

not limiting. Dkt. No. 53 at 15. IV cannot have it both ways.

       Notwithstanding this issue, IV fails to acknowledge that the claimed “components” are not

recited as part of any of the claim terms that it contends provide structure to the claims. Instead,


6
  Although VMware initially proposed an alternative construction of this claim term, the parties’
respective opening briefs have made it clear that this alternative cannot resolve the indefiniteness
issue present in the ’686 patent claims.
7
  The parties proposed terms and construction are identified at Dkt. No. 54 at 21–24.
                                                 10
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 21
                                                                 84 of
                                                                    of 60
                                                                       160




the claim recites broadly, “[a] system” for modifying a virtual server in a physical host, where the

components are merely part of the “system.” ’686 patent, cl. 7. It is of no moment whether “virtual

server,” “physical host”, “processors” or “memories” connote structure when the claims do not

require the claimed component terms to be a part of these alleged structures.

       IV’s reliance on Fisher-Rosemount Sys., Inc. v. ABB Ltd. is misplaced. No. 4:18-cv-00178,

2019 WL 6830806 (S.D. Tex. Dec. 12, 2019). Fisher-Rosemount did not involve claim language

of “a component configured to” perform a function. Instead, Fisher-Rosemount found that the

claim term “processor” connotes structure because, inter alia, a processor is a “tangible object

that can be purchased and that can perform certain functions even without specific instructions.”

Id. at *16. Additionally, the court noted that claim “describes how the processor interacts with the

invention’s other components and identifies where the processor is located.” Id. In contrast, in

the present case, the claim language of “a component configured to” clearly doesn’t refer to a

tangible object that can be purchased and perform functions without specific instructions. Nor

does the claim specify any relationship between the claimed components and the rest of the system.

As such, “a component configured to” is a nonce term—indeed Fisher-Rosemount acknowledged

that similar terms (such as “element” and “device”) “typically do not connote structure.” Id.

       IV’s alternative identification of structure disclosed in the specification also fails. First,

IV’s citation to Figure 1, 2:63–3:4, 3:59–4:8, 5:7–28, 5:42–628 and multiple structures “Dynamic

Resource Configuration Module 100; Physical Hosts 160A-C; Virtual Servers 162A-G” for each

claimed “component,” is unsupported attorney argument. A POSITA reading these sections would

not understand them to disclose support for the claimed functions. Dkt. No. 54-2 (Snoeren Decl.)



8
  In the parties’ various exchanges, and despite requests from VMware, IV has never cited to
portions of the specification that it contends perform the claimed function. IV disclosed these
citations for the first time in its opening brief.
                                                11
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            61 Filed
                                                Filed 03/27/20
                                                      04/17/20 Page
                                                               Page 22
                                                                    85 of
                                                                       of 60
                                                                          160




at 14–20. In particular, the claimed functions here, for the three claimed component terms,

generally relate to (i) receiving an indication that a first host is overloaded based on a specific

determination of whether a virtual server is overloaded based on one or more resource unavailable

messages resulting from denied requests to modify a resource allocation; (ii) determining that the

second physical host can accommodate the requested modified resource allocation; and (iii)

generating a host transfer signal indicating a second physical host. ’686 patent, cl. 7. IV’s

specification citations completely fail to disclose a software algorithm for performing the first two

claimed functions. For example, the specification fails to discuss anything related to the claim

language of determining that a virtual server is overloaded based on one or more resource

unavailable messages resulting from denied requests to modify a resource allocation.9 As such,

this claim is indefinite.10

      III.      DISPUTED TERMS FROM U.S. PATENT NO. RE42,726 (THE “’726
                PATENT”)

             A. Terms that overlap with disputed claim terms in the ’686 patent

                                      Similar / Overlapping Terms
            Term                   VMware Proposal                        IV Proposal
    “modify[ing]          a   “modify[ing] a quality of “modify[ing] a set of the functions and
    resource allocation       service guarantee for the features of a physical host(s) used in
    for the virtual server”   virtual server” / “modifying implementing tasks for each virtual
    / “modifying [the]        [the] quality of service server” / “modify[ing] a set of the
    computer resources        guarantee of a virtual server” functions and features of a physical
    allocated to a virtual                                   host(s) used in implementing tasks for
    server” (’726 patent      See also construction of each virtual server”
    claims 1, 4-5 and 8)      “quality of service guarantee”


9
  Additionally, IV’s citations fail to discuss anything related to the claim language of determining
that a virtual server is overloaded based on one or more resource unavailable messages resulting
from denied requests to modify a resource allocation.
10
   As to the third claimed function, IV’s specification citations miss the mark because they fail to
include citations to the algorithm in the specification describing “Dynamic Virtual Server Mover
140.” While column and lines 5:7–28 (cited by IV) discuss the virtual server mover at a high level,
the algorithm corresponding to the Figure 6 (and described in the specification at 12:1–28) is
necessary to provide structure to this means-plus-function term.
                                                   12
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 23
                                                                 86 of
                                                                    of 60
                                                                       160




 “virtual        server    “signal indicating that an        “an indication that a virtual server has
 overloaded     signal”    average number of resource        been or is being denied resources”
 (’726 patent claims 1,    denials for a virtual server is
 4-5 and 8)                beyond a pre-configured
                           threshold”

                        See also construction of
                        “resource denials”
 “virtual server” (’726 “a process executing on a host       plain and ordinary meaning; in the
 patent claims 1-11)    computer      that     accepts       alternative:
                        communication requests, and
                        that is capable of receiving a       “a virtual machine that resides on a
                        quality of service guarantee         physical server and uses the physical
                        from a physical host”                server’s resources but has the
                                                             appearance of being a separate
                                                             dedicated machine”

          For the reasons set forth in sections II.A, II.C, and II.D that respond to IV’s arguments

regarding these terms, the Court should adopt VMware’s proposed constructions of these terms.

          B. “resource denials” (’726 patent claims 1, 4–5 and 8)

               VMware Proposal                                     IV Proposal
 “indications that requests by the virtual server “an indication that a request by the virtual
 for additional resources are either implicitly   server cannot be immediately serviced”
 or explicitly denied”

          IV contends that its proposed construction “is a direct quotation from the portion of the

specification where the invention as a whole […] is described” while “VMware’s proposed

construction is merely one narrow example of a single preferred embodiment.” Dkt. No. 53 at 15.

Not so.

          First, as detailed in VMware’s opening brief, the parties have reached substantial

agreement regarding the first part of the construction of “resource denials” – i.e., “indications that

requests by the virtual server.” Dkt. No. 54 at 24–25. But, a subtle, but important, distinction for

the present term is that VMware incorporates plural nouns in the agreed language as

“indications…” to account for the fact that the claim term resource denials is a plural noun. In



                                                  13
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 24
                                                                 87 of
                                                                    of 60
                                                                       160




contrast, IV improperly seeks to alter this term to singular tense as “an indication.” Dkt. No. 54 at

24–26.

          Second, unlike VMware’s proposed construction, IV’s proposal omits the word “resource”

from the claim term, improperly attempting to broaden out the requests by the virtual server for

additional resources to simply any request by the virtual server. These attempts to substantially

re-write the claims are contrary to black letter claim construction law and should be rejected.

          Third, VMware’s proposal is taken from a definitive statement in the specification of

“resource denials,” which explains that resource denials “are” indications that requests by the

virtual server “for additional resources [are] either implicitly or explicitly denied.” ’726

patent, 7:51–54 (emphasis added). By contrast, IV’s proposal has been selectively taken from

language that discusses what a resource denial “may refer to.” ’726 patent, 2:55–61 (emphasis

added).     Moreover, IV relies upon a section of the specification that refers to a specific

embodiment. See ’726 patent at 2:52–61 (“In one embodiment … [a] resource denial may refer to

any request by the virtual server that cannot be immediately serviced”).

          Fourth, IV’s argument that VMware’s proposed construction is based on an illustrative

embodiment is not correct. Neither the sentence nor the paragraph in the specification from which

VMware’s proposed construction is drawn uses the language “embodiment.” See ’726 patent,

7:50–64. And the sentence from which VMware’s proposal is drawn makes it clear that the

characterization of resource denials was intended to be definitional. By contrast, as noted above,

the phrase “[i]n one embodiment” is used in the same paragraph, and indeed, in the sentence

preceding the one from which IV draws its proposed construction. Under IV’s argument, this fact

undermines its own proposed construction. For these reasons, IV’s proposed construction should

be rejected and VMware’s proposed construction should be adopted.



                                                 14
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 25
                                                                 88 of
                                                                    of 60
                                                                       160




       C. “quality of service guarantee” (’726 patent claims 1 and 4)

              VMware Proposal                                       IV Proposal
 “information that specifies a guaranteed          “a guaranteed resource allotment which can be
 amount of an assigned resource, and that can      dynamically increased/modified”
 be dynamically increased/modified”

       IV takes issue with two portions of VMware’s proposed construction – “information that

specifies” and “an assigned resource” – and contends that “the intrinsic record is devoid of any

such limitation.” Dkt. No. 53 at 20.

       As to the language “information that specifies,” IV contends that the claim term “quality

of service guarantee” is not information and is different from “quality of service guarantee

information.” This argument obfuscates what is a simple issue. A quality of service guarantee is

unquestionably information. The specification is replete with examples that make it clear that this

must be the case.

       For example, the summary of the invention states that “[t]he present invention dynamically

adjusts the quality of service guarantees for virtual servers based upon the resource demands

experienced by the virtual servers.” ’726 patent, 2:38–40 (emphasis added). It is unclear, and IV

has not explained, how it would be possible to dynamically adjust quality of service guarantees if

they did not refer to information. The specification also states that “[t]he term “virtual server” as

used herein refers to a virtual server capable of receiving a quality of service guarantee from a

physical host.” ’726 patent, 3:43–45 (emphasis added). It is unclear how a virtual server would

receive a quality of service guarantee from a physical host if it was not information. The

specification goes on to state that “[a] resource allocation for a virtual server is specified as a

“quality of service guarantee” for that particular server. Each physical host stores quality of

service guarantees for the virtual servers it hosts.” ’726 patent, 4:39–42 (emphasis added). Again,

it is not clear how a resource allocation could be specified as a quality of service guarantee or how

                                                 15
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 26
                                                                 89 of
                                                                    of 60
                                                                       160




a physical host could store quality of service guarantees if these terms did not refer to information.

These instances are provided by way of example and without limitation, as there are other such

examples in the specification. As such, IV’s arguments as to the language “information that

specifies” should be rejected and VMware’s proposed construction, which properly incorporates

this language into the construction, should be adopted.

       As to the language “assigned resource,” IV argues that “nowhere in the specification is a

quality of service guarantee described as being limited to ‘an assigned’ resource.” Dkt. No. 53 at

21. This is not true. The specification states:

       A customer’s virtual server is typically assigned a fixed level of resources,
       corresponding to either a fixed percentage of the capacity of a particular
       physical host (for example, the operating system may be instructed to allocate
       twenty percent of the central processing unit cycles to process A and two percent
       to process B) or a fixed number of units (for example, the operating system may
       be instructed to allocate X cycles per second to process A and Y cycles per second
       to process B).

’726 patent, 2:5–13 (emphasis added). This directly parallels later language that states:

       In one embodiment, each individual virtual server 162 has a different quality of
       service guarantee. Different quality of service guarantees are implemented by
       allocating different amounts of the resources of each physical host machine
       160 to servicing each of the virtual servers 162. Physical host 160 resources may
       be allocated as percentages of the resources of a particular physical host 160,
       or as a particular number of units within a physical host 160 (for example, the
       operating system may be instructed to allocate X cycles per second to process A
       and Y cycles per second to process B)

’726 patent, 3:66–4:8 (emphasis added). As such VMware’s proposed language finds clear support

in the specification. By contrast, the language “guaranteed resource allotment,” and sub-phrases

“resource allotment” and “allotment” (and for that matter, other versions of allotment such as

“allot” or “allotted”), in IV’s proposed construction are not found anywhere in the specification.

As such, for the reasons IV’s itself sets forth, its proposed construction should be rejected in favor

of VMware’s proposed construction.


                                                  16
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 27
                                                                 90 of
                                                                    of 60
                                                                       160




       D. Mean-Plus-Function Elements (’726 Patent claims 1, 3, 4, 5, 7)

       VMware contends that each of the terms identified in Dkt. No. 54 at 30–33 should be

construed under § 112 as means-plus-function terms. IV in contrast argues that terms recited in

the preamble such as “network system,” “physical hosts,” “virtual server,” and “computer

resources,” “give context to the environment in which the ‘virtual server resource monitor’ is

claimed.” Dkt. No. 53 at 28. As discussed in section II.F, this is directly contradicted by IV’s

argument that the preambles of the ’726 patent claims are not limiting. Furthermore, as discussed

in section II.F, none of these terms are recited as part of any of the claim terms that IV contends

provide structure. Instead, the ’726 patent claims 1, 3, 4, 5, 7 recite a “network system,” “computer

program,” or “system” comprising these separate claim terms and do not provide context or

structure any of these terms. VMware’s opening brief provides additional discussion regarding

why these are black-box terms that fail to carry structural meaning to a POSITA. See e.g., Dkt.

No. 54 at 27–33; Dkt. No. 54-2 (Snoeren Decl.) at 24–42. Additional reasons why the Court should

not adopt IV’s proposals for these terms are discussed below.

           a. “a virtual server resource monitor [communicatively coupled to the first
              physical host and] configured to monitor resource denials and to send a virtual
              server overloaded signal in response to the resource denials” (’726 patent
              claims 1 and 5) // “program code for creating a virtual server resource monitor
              communicatively coupled to the first physical host and configured to monitor
              resource denials and, in response to the resource denials, to send a virtual
              server overloaded signal” (’726 patent claim 4)

       Every single instance of this term in the specification describes what the black-box

“monitor” does, not what it is. Because the term itself does not carry structural meaning to a

POSITA (either based on or independent of the intrinsic record), and because the claims

functionally recite what this black-box module is “configured to” do, this term invokes § 112 ¶ 6.

Also, as described in VMware’s opening brief, the term “program code” does not on its own



                                                 17
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 28
                                                                 91 of
                                                                    of 60
                                                                       160




connote structural meaning to a POSITA, and is not discussed anywhere in the specification.11 As

such, and because the claims functionally recite what this black-box term is “configured to” do,

this term invokes § 112 ¶ 6.

       IV’s alternative identification of structure disclosed in the specification also fails. IV cites

to Figure 1, Figure 3, 4:64–5:4, 5:44–6512 and multiple structures including “dynamic resource

configuration module 100 includes, among other things, virtual service resource modifier, which

in combination with physical hosts 160A-C monitors resource denials and sends a virtual server

overload signal” as providing structure for the “virtual server resource monitor.” However, IV

specifically does not cite to the “virtual server resource monitor,” even though it separately

contends that this term is sufficiently described in the specification to connote structure for a

POSITA. Dkt. No. 53 at 29–30. This argument does not make sense.

       By contrast, VMware points to the software algorithm in the specification that describes

the functions of the “Virtual Server Resource Monitor 110,” which is the same as the claim term,

as the disclosure of structure. VMware also points to a more complete discussion of this term in

the specification than IV, which specifically omits column and lines 7:41–9:46 despite its

disclosure of a software algorithm that performs the claimed function. IV never explains how or

why VMware’s identification of structure unreasonably limits the claimed functionality. If

anything, IV’s limited citations that fail to include the relevant algorithm, are incomplete.

           b. “a virtual server resource modifier [communicatively coupled to the first
              physical host and] configured to receive the virtual server overloaded signal


11
   IV’s reliance on the RLIS, Eolas, and Aloft opinions does not warrant a different result. Dkt.
No. 53 at 29. Each of these cases were decided under the overruled “strong presumption” standard.
Compare RLIS, Inc. v. Allscripts Healthcare Solutions, Inc., Nos. 3:12cv208, -209, 2013 WL
3772472, at *14 (S.D. Tex. July 16, 2013) (“[T]he presumption flowing from the absence of the
term ‘means’ is a strong one that is not readily overcome”) with Williamson, 792 F.3d at 1349
(“expressly overrule the characterization of that presumption as ‘strong’”).
12
   Again, IV disclosed these citations for the first time in its opening brief.
                                                 18
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            61 Filed
                                                Filed 03/27/20
                                                      04/17/20 Page
                                                               Page 29
                                                                    92 of
                                                                       of 60
                                                                          160




                  and, in response to the virtual server overloaded signal, to modify a resource
                  allocation for the virtual server and to send a virtual server resource
                  modification signal” (’726 patent claims 1 & 5); “program code for creating a
                  virtual server resource modifier communicatively coupled to the first physical
                  host and configured to receive the virtual server overloaded signal and, in
                  response to the virtual server overloaded signal, to modify a resource
                  allocation for the virtual server and to send a virtual server resource
                  modification signal” (’726 patent claim 4)

          For the reasons discussed above in section III.D.a, the Court should construe the claim

language of “a virtual server resource modifier … configured to … [perform a function]” and

“program code for [performing a function]” as invoking 35 U.S.C. § 112 ¶ 6. Every single instance

of this term in the specification describes what the black-box “modifier” does, not what it is.

          IV’s alternative identification of structure disclosed in the specification also fails. IV cites

to Figure 1, Figure 2A, Figure 4, 4:64–5:2013 and multiple structures including “dynamic resource

configuration module 100 includes, among other things, virtual service resource modifier, and in

combination with physical hosts 160A-C and virtual servers 162A-G receives virtual server

overload signals and signals a resource modification is needed” as providing structure for the

“virtual server resource modifier.” This argument and the identification of other multiple other

components than “Virtual Server Resource Modifier 120” for performing the functions of the

claimed “virtual server resource modifier” does not make sense.

          By contrast, VMware points to the software algorithm in the specification that describes

the functions of the “Virtual Server Resource Modifier 120,” which is the same as the claim term,

as the disclosure of structure. VMware also points to a more complete discussion of this term in

the specification than IV, which specifically omits column and lines 9:47–10:52 despite its

disclosure of a software algorithm that performs the claimed function. IV never explains how or




13
     Again, IV disclosed these citations for the first time in its opening brief.
                                                    19
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 30
                                                                 93 of
                                                                    of 60
                                                                       160




why VMware’s identification of structure unreasonably limits the claimed functionality. IV’s

limited citations that fail to include the relevant algorithm, are incomplete.

           c. “a load balanc[ing/er] [module] [communicatively coupled to the plurality of
              physical hosts and] configured to receive the virtual server resource
              modification signal and to determine whether the first physical host is
              overloaded and, in response to a determination that the first physical host is
              overloaded, to send a physical host transfer signal that indicates a second
              physical host” (’726 patent claims 1 and 5) // “program code for creating a load
              balancing module communicatively coupled to the plurality of physical hosts
              and configured to receive the virtual server resource modification signal and
              to determine whether the first physical host is overloaded and, in response to
              a determination that the first physical host is overloaded, to send a physical
              host transfer signal that indicates a second physical host” (’726 claim 4)

       IV contends that the terms “load balance[r] module” and “program code for creating” the

same are “specific and well-known construct[s] with a structure known by those of skill in the art.”

Dkt. No. 53 at 32. IV provides no support for this argument. A POSITA would not understand

these terms to refer to well-known structures. Dkt. No. 54-2 (Snoeren Decl.) at 33–34. Indeed,

IV even admits that these terms relate broadly to something “typically implemented in software.”

Dkt. No. 53 at 32. IV’s descriptions of this module show that it invokes § 112(6). Id. at 32–33.

See, e.g., Sound View Innovations, LLC v. Facebook, Inc., No. 16-cv-116 (RGA), 2017 WL

2221177, at *2 (D. Del., 2017) (“For software patents claiming a function that a general purpose

computer cannot perform, the specification must disclose an algorithm.”). Indeed, similar to the

previous terms, every single instance of this term in the specification describes what the black-box

“module” does, not what it is. Because the term itself does not carry structural meaning to a

POSITA (either based on or independent of the intrinsic record), and because the claims

functionally recite what this black-box module is “configured to” do, this term invokes § 112 ¶ 6.




                                                 20
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            61 Filed
                                                Filed 03/27/20
                                                      04/17/20 Page
                                                               Page 31
                                                                    94 of
                                                                       of 60
                                                                          160




          IV’s alternative identification of structure disclosed in the specification also fails. IV cites

to Figure 1, Figure 5, Figure 6, 4:64–5:20, 10:53–11:2014 and multiple structures including

“dynamic resource configuration module 100 includes, among other things, load balancer, and in

combination with physical hosts 160A-C and virtual servers 162A-G receives virtual server

resource modification signal and determines whether the physical host is overloaded and sends a

host transfer signal if it is” as providing structure for the “load balancing module.” This argument

and the identification of other multiple other components than “Physical Host Load Balancing

Module 130” for performing the functions of the claimed “load balancing module” does not make

sense.

          By contrast, VMware points to the software algorithm in the specification that describes

the functions of the “Physical Host Load Balancing Module 130,” which is effectively the same

as the claim term, as the disclosure of structure. VMware also points to a more complete discussion

of this term in the specification than IV, which specifically omits, among other cites, column and

lines 11:21–52 despite its disclosure of a software algorithm that performs the claimed function.

IV never explains how or why VMware’s identification of structure unreasonably limits the

claimed functionality. IV’s limited citations that fail to include the relevant algorithm, are

incomplete.

              d. “a dynamic virtual server mover [communicatively coupled to the plurality of
                 physical hosts and] configured to receive the physical host transfer signal and,
                 in response to the physical host transfer signal, to transfer the virtual server
                 from the first physical host to the second physical host” (’726 patent claims 1
                 and 5) // “program code for creating a dynamic virtual server mover
                 communicatively coupled to the plurality of physical hosts and configured to
                 receive the physical host transfer signal and, in response to the physical host
                 transfer signal, to transfer the virtual server from the first physical host to the
                 second physical host” (’726 patent claim 4)



14
     Again, IV disclosed these citations for the first time in its opening brief.
                                                    21
         Case
          Case1:19-cv-01075-ADA
                1:19-cv-01075-ADA Document
                                   Document67-2
                                            61 Filed
                                                Filed 03/27/20
                                                      04/17/20 Page
                                                               Page 32
                                                                    95 of
                                                                       of 60
                                                                          160




          For the reasons discussed above in section III.D.a, the Court should construe the claim

language of “a dynamic virtual server mover … configured to … [perform a function]” and

“program code for [performing a function]” as invoking 35 U.S.C. § 112 ¶ 6. Every single instance

of this term in the specification describes what the black-box “mover” does, not what it is.

          IV’s alternative identification of structure disclosed in the specification also fails. IV cites

to Figure 1, Figure 6, 4:64–5:20, 6:20–31, 6:39–59, 12:1–1015 and multiple structures including

“dynamic resource configuration module 100 includes, among other things, dynamic virtual

service mover and in combination with physical hosts 160A-C” as providing structure for the

“dynamic virtual server mover.” This argument and the identification of other multiple other

components than “Dynamic Virtual Server Mover 140” for performing the functions of the claimed

“dynamic virtual server mover” does not make sense.

          By contrast, VMware points to the software algorithm in the specification that describes

the functions of the “Dynamic Virtual Server Mover 140,” which is the same as the claim term, as

the disclosure of structure. VMware also points to a more complete discussion of this term in the

specification than IV, which specifically omits portions of column and lines 11:63–12:23 despite

its disclosure of a software algorithm that performs the claimed function. IV never explains how

or why VMware’s identification of structure unreasonably limits the claimed functionality. IV’s

limited specification citations that fail to include the relevant algorithm, are incomplete.

              e. “the dynamic virtual server mover is further configured to direct the first
                 physical host to store, in the file system, a set of system files for the virtual
                 server and to direct the second physical host to access, from the file system, the
                 set of system files for the virtual server, thereby transferring the virtual server
                 from the first physical host to the second physical host” (’726 claims 3 and 7)




15
     Again, IV disclosed these citations for the first time in its opening brief.
                                                    22
       Case
        Case1:19-cv-01075-ADA
              1:19-cv-01075-ADA Document
                                 Document67-2
                                          61 Filed
                                              Filed 03/27/20
                                                    04/17/20 Page
                                                             Page 33
                                                                  96 of
                                                                     of 60
                                                                        160




           For the reasons discussed above in section III.D.d, and in VMware’s opening brief, the

Court should construe the language which recites “dynamic virtual server mover … configured to

… [perform a function]” as invoking 35 U.S.C. § 112 ¶ 6.

     IV.      DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752 (THE “’752
              PATENT”)

           A. “exhausted” (’752 patent claims 1, 9 and 24)

           VMware Proposal                                          IV Proposal
 “unavailable for reuse”                        “used up to the allotted or pre-determined amount”

           IV makes two primary arguments for this term. Neither are persuasive. And tellingly, IV

has failed to address the clear prosecution disclaimer supporting VMware’s proposed construction.

See, e.g., Dkt. No. 53 at 9–10.16

           First, IV argues that the intrinsic record is “replete with evidence supporting IV’s proposed

construction.” Dkt. No. 53 at 9 (citing various passages from the ’752 patent’s specification). Not

so. The ’752 patent only uses the word “exhausted” once—specifically in the context of halting

consumption of a service resource when “the amount held by an agent is exhausted.” ’752 patent

at 25:30–34. None of the other sections cited by IV reference the concept of “exhausted.”

Moreover, there are no passages in the specification that overcome IV’s clear and unambiguous

prosecution disclaimer labeling the “exhausted” claim term as the exact opposite of reusable

resources. Dkt. No. 54-14 (2010-08-20 Response) at 14 (emphasis added).




16
   Furthermore, IV’s argument that the Court should follow Magistrate Judge Mitchell’s prior
report and recommendation (“R&R”) for this term to promote “uniform treatment of claim
construction” is inapposite. Dkt. No. 53 at 9. That R&R was merely a “recommendation” and
was not adopted by the District Court Judge before the case settled. Indeed, both parties objected
to the Magistrate’s recommendations before settling. Because the claims were not ultimately
construed by the District Judge, there exists no risk of inconsistent rulings on the terms.


                                                    23
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 34
                                                                 97 of
                                                                    of 60
                                                                       160




       The bulk of IV’s remaining argument is that IV’s proposal reflects the overall goal of the

invention. Again, this is not the case. VMware’s proposal is consistent with the invention

disclosure, while IV’s proposal incorrectly interprets a particular embodiment and then seeks to

read this interpretation into the claims. See, e.g., GE Lighting Sols., LLC v. AgiLight, Inc., 750

F.3d 1304, 1309 (Fed. Cir. 2014).

       The only paragraph that discusses the concept of exhaustion (’752 patent, 25:20–34)

illustrates why VMware’s proposal is correct. This paragraph is written with reference to “method

800” which, in relevant part, includes steps 810 and 820. Id. at 25:20; see also id. at Fig. 17

(depicting method 800). Step 810 performs an evaluation of an assigned “service permission” in

order to “identif[y] the amount of a service resource 25 which is allocated to agent 22.” Id. at

24:56–58; see also id. at 18:19–21 (“a service permission can specify a pre-authorized amount of

service resource 25 which is allowably consumed by the respective agent”). After executing the

service, step 820 then “decrement[s] the amount allocated to agent 22 by the amount actually

used.” Id. at 25:16–19; see also Fig. 17 (“decrement Ah by Au”). VMware’s proposal is consistent

with this disclosure because it recognizes that once the service’s resources (Ah) have been fully

decremented/used up, they are not reusable without issuance of an additional service permission

assigning a new Ah amount of service resources.

       IV’s proposal, in contrast, is inconsistent with this description. IV’s proposal contemplates

that the service resource should be available again after the customer “has released the resource.”

Dkt. No. 53 at 5. But method 800 does not include a step where the amount of service resource

Ah is incremented by an amount of service resource released. Nor is that process discussed

anywhere else in the ’752 patent. Nor is IV correct in arguing that under VMware’s proposal

“[o]ne customer using an amount of a service and service resource would permanently make that



                                                24
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 35
                                                                 98 of
                                                                    of 60
                                                                       160




service and service resource unavailable to subsequent customers.” Id. The claims don’t recite

that the entirety of a service, and/or a service resource, applicable to multiple customers is

exhausted. Instead, they recite a different customer-specific concept, of “a service resource

configured to be consumed by the network-based agent” where “an amount of the service

resource is exhausted.” See, e.g., ’752 patent cl. 7. As discussed above, and in VMware’s opening

brief, the specification also repeatedly and consistently describes this process as customer specific.

       IV’s proposal is also inconsistent with the two examples of service resources discussed

with connection to method 800: “an amount of storage space” (for use with a voicemail service

provider) and an amount of “connect time” (for a long distance service provider). ’752 patent at

25:20–34. For example, claim 1 becomes incomprehensible when using IV’s proposals for the

“exhausted” and “consumption” terms, reading as: “wherein an amount of the service resource is

exhausted used up to the allotted or pre-determined amount upon being consumed used by the

network-based agent.”      As written, the user’s apportioned resource would be “used up”

immediately upon being used. This does not make sense, and it is directly contrary to IV’s own

articulation of the overall goal of the invention: allowing a customer to pay for computing power,

time and access on an as needed basis. Dkt. No. 53 at 9–10. VMware’s proposals, in contrast,

render the claim viable, reading as: “wherein an amount of the service resource is exhausted

unavailable for reuse upon being consumed used up by the network-based agent.”

       B. “consumed” (recited in ’752 patent claims 1, 9 and 24)

               VMware Proposal                                       IV Proposal
 “used up”                                          “used”

       As articulated in its opening brief, VMware’s proposal for this term is supported by

narrowing statements made during prosecution and a definitional statement provided in the patent

specification. As evidenced by these statements, “consumed” cannot simply mean “use” as IV

                                                 25
      Case
       Case1:19-cv-01075-ADA
             1:19-cv-01075-ADA Document
                                Document67-2
                                         61 Filed
                                             Filed 03/27/20
                                                   04/17/20 Page
                                                            Page 36
                                                                 99 of
                                                                    of 60
                                                                       160




proposes—indeed, the claim language was amended to employ both “using” and “consumed”

evidencing that the two words have different meaning. See, e.g., Dkt. No. 54-12 (2009-11-13

Amendment) at 5–6. The applicant then used this narrowing amendment to argue around prior art

that disclosed an agent configured to use a resource. Id., at 11 (“Humpleman does not teach or

suggest ‘a service and a service resource configured to be consumed by the agent . . . wherein

the service resource is exhausted after it is consumed by the agent," as recited by claims [sic] 86,

92, 94, 106, and 107.”) (emphasis retained).

       Indeed, IV fails to substantively address the narrowing and definitional statements in the

intrinsic record (also identified in VMware’s opening brief). Instead, IV only points to three areas

of the ’752 patent, none of which provide a definitional statement of the term “consumed” or

otherwise disclose anything other than “consumed” and “used” being included in sentences using

the terms as alternative options. See, Dkt. No. 53 at 10.

       IV cannot escape the fact that the terms “exhausted” and “consumed” are intertwined.

VMware’s proposed constructions are consistent with the specification and file history and also

are consistent with one another. On the other hand, IV’s constructions for “exhausted” and

“consumed” when read together make the claim language incomprehensible.

       C. “service” (’752 patent claims 1, 3, 9 and 24)

               VMware Proposal                                     IV Proposal
 “An application that is used by an agent on       “Network functionality available to
 behalf of a principal”                            agent(s)/network-based agent(s)”

       VMware’s proposal is consistent with the specification’s disclosure that an “agent uses the

service on behalf of a principal” and that the services “comprise one or more software applications

providing various capabilities that are available to a principal.” ’752 Patent at 3:3–5; 10:17–19;




                                                26
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 100
                                                               37 ofof60
                                                                       160




see also id. at 10:19–21 (“Each service 24 may be utilized by one or more agents 22 in order to

perform their respective tasks.”).

       IV’s proposal, in contrast, does not help clarify the claim scope. IV cites to the abstract’s

disclosure that “an agent is operable to utilize a service within the network system”—but IV

appears to only cite this section as support that an agent used a service in a network system. This

clarification, however, is not necessary because the claims already recite that the agent uses a

service in a network system. See, e.g., ’752 patent claim 1 (“means, including the network-based

agent, for using a service”). Also, IV’s proposed language of “network functionality” could be

interpreted as relating to functionality of a network, such as signal processing and transmission—

a concept that is inconsistent with the ’752 patent’s more general description of service

applications that utilize a network system but are not network functionality itself, such as “an e-

mail service, a voice mail service, a paging/facsimile service, an address book and calendar service,

and a business news and stocks information service.” ’752 patent at 13:25-28.

       Nor is IV correct in arguing that the patent discloses examples of the claimed service as

“sub-systems” and not “applications” (Dkt. No. 53 at 11). Instead, the specification actually

describes “sub-systems” (e.g., “mass storage subsystem[s] of tapes or disk drive” see ’752 patent

at 13:49) as something that supports a service, but not as the service itself. See id. at 13:20–26

(“At least a portion of the sub-systems in computer-based system 30 may support one or more

services 24”).

       Finally, IV’s own dictionary definition contradicts its proposal. This definition states that

“services” are “specialized, software-based functionality provided by network servers.” Dkt. No.

53 at 12 (emphasis added).       While IV emphasized that the definition includes the word




                                                 27
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 101
                                                               38 ofof60
                                                                       160




“functionality,” the preceding “specialized, software-based” portion of the definition (i.e., an

application) is glossed over.

       D. Means-Plus-Function Terms

       VMware’s proposals for these “means” terms identify “the corresponding structure …

described in the specification” as required by 35 U.S.C. § 112. For example, for the “means for

mediating an interaction between the means for using the service and the service” term in claim 3,

VMware proposes that the structure is a “service wrapper (26) as described in [the ’752 patent at]

16:22–38.” The specification citation refers to a passage titled “Service Wrapper (Details))” which

provides a description of the structure for “service wrapper (26).” This section describes that

“service wrapper (26)” is composed of “a converter 48 and a monitor 50.” Id. at 16:28–29.

       In contrast, IV’s proposal (“service wrapper (26)”), should be rejected because it does not

identify the corresponding structure described in the specification. IV apparently intends to leave

it up to the jury to determine whether the disclosed structure for this means term should be

interpreted to require, e.g., the “converter 48” and “monitor 50a” as disclosed in the specification.

This is improper—construing claim scope is the province of judges. Markman v. Westview

Instruments, Inc., 517 U.S. 370, 372 (1996). Moreover, imposition of IV’s vague proposal would

render the claim indefinite. Compare in re TLI Comm’cns LLC Patent Litig., 87 F.Supp.3d 773,

800 (E.D. Va., 2015) (“simply disclosing a black box that performs the recited function is not a

sufficient explanation of the algorithm required to render the means-plus-function term definite”)

(quotations omitted).

       VMware did not “cherry-pick[]” portions of the specification ignoring other structure for

this term as IV argues. Dkt. No. 53 at 7. Most of IV’s additional citations merely discuss a “service

wrapper (26)” in functional terms devoid of structure. See ’752 patent at 3:20–27 (function:

“cooperat[ing] with the agent server to mediate interaction”); 17:43–46 (function: “control[ing]
                                                 28
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 102
                                                               39 ofof60
                                                                       160




access”); 18:49–54 (no statement of structure or function). The only possible exception is IV’s

citation to the ’752 patent at 25:1–24. Dkt. No. 53 at 13. This section describes an algorithm for

service wrapper 26 including steps 802-820. To the extent this Court finds this disclosure as

structure, VMware offers a revised proposed construction of “service wrapper (26) as described in

16:22–38 and 25:1–24.” See Micro Chem., Inc. v. Great Plains Chem. Co., 194 F.3d 1250, 1258

(Fed. Cir. 1999) (“When multiple embodiments in the specification correspond to the claimed

function, proper application of § 112, ¶ 6 generally reads the claim element to embrace each of

those embodiment.”).

        Finally, the parties dispute the structure for the term “means for monitoring an amount of

the service resource used by the network-based agent” of claim 4. VMware’s proposal is that the

“means for monitoring” is a “monitor as described in ’752 patent at 16:50–61” and should be

adopted. IV, in contrast, argues that the structure should be taken up to the software package of

the “service wrapper 26” which, as described above, is described as including a monitor and a

converter. However, IV fails to explain how the converter is at all involved in the claimed function

and should be rejected for this reason alone. The converter does not perform the function of

monitoring, instead, it is used to “convert between a computer language (or instruction set) used

within agent server 20 and a computer language (or instruction set) used within the respective

service 24.” See, id. at 16:30–33.

   V.      DISPUTED TERMS FROM U.S. PATENT NO. RE43,051 (THE “’051
           PATENT”)

        A. “virtual server” (’051 patent claims 1, 3 and 6)

        VMware Proposal                                       IV Proposal
 “a process executing on a host       Plain and ordinary meaning, or alternatively: “virtual
 computer that accepts                machine(s) that reside(s) on a physical server and use(s)
 communications requests”             the physical server’s resources but has/have the
                                      appearance of being a separate dedicated machine(s)”


                                                29
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 103
                                                                40 ofof60
                                                                        160




       IV is right that the term “virtual server” is used in the ’051 patent (and in the ’686 and ’726

patents) consistent with its customary usage at the time of the invention. But IV is wrong that the

customary use at the time would have meant a virtual machine (which IV defines as a functional

simulation of a computer and its associated devices) instead of the application servers actually

described in the intrinsic record. There is no intrinsic support for IV’s contention that virtual server

means simulated machines, like computers. Instead, consistent with VMware’s position, the

intrinsic record describes the virtual server of the invention as process based.

       For instance, the ’051 patent explains that instead of dedicating individual physical host

computers to individual customers, a “service provider may utilize one physical host computer to

provide commercial host services to multiple customers” using “a server application executing on

a single physical host [that] can be programmed to process requests made to multiple network

addresses.” ’051 patent at 2:47–53 (emphasis added). The specification describes this to mean

“each customer is assigned a network address (or domain name), and is provided with resources

on a single, physical host computer, effectively sharing the host with other customers.” Id.

       The ’051 patent further explains how to create these private virtual servers by pointing to

an incorporated reference that issued as U.S. Patent No. 6,976,258. Id. at 4:64–67. The ’258

patent in turn describes a server as “a process, executing on a dedicated physical services client

[that] services client requests for a single network address (physical host) only,” Ex. 48 at 3:23–

25, and explains that these processes can provide for virtual hosting (i.e., servicing requests for

multiple network addresses on a single physical host) by “creat[ing] child processes to service the

requests,” id. at 1:24–44. This ability for a single application to create child processes to handle

client requests on a plurality of network addresses is what provides for the virtual aspect of the




                                                  30
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 104
                                                                41 ofof60
                                                                        160




virtual servers of the invention, so that the application can function as multiple servers. See id. at

1:45–2:5; Dkt. No. 54-2 (Snoeren Decl.), 43–44.

       In contrast to the many discussions of process-based virtual servers in the intrinsic record,

there is no support whatsoever for IV’s incorrect assertion that virtual server means virtualized

computer hardware.17 IV mistakenly points to disclosures about the virtual servers using resources

on the host machine as evidence that these virtual servers are somehow partitioning resources for

use in virtualized hardware. The specification, however, is clear that the physical host’s resources

are being allocated to server applications, not virtualized hardware. It explains, for example, that

“virtual hosting” involves “a server application executing on a single physical host,” ’051 patent

at 2:47–53, such that each customer “is provided with resources on a single, physical host

computer, effectively sharing the host with other customers,” id. at 2:54–64. In other words, IV’s

citations to discussions about sharing physical resources on a single host apply to process-based

virtual hosting, and do not indicate that the virtual servers of the invention are virtualized hardware,

as IV suggests.

        IV’s citation to two cherry picked dictionary definitions does not trump the intrinsic

record’s support of VMware’s proposal. Moreover, a more thorough review of the extrinsic record

reinforces the conclusion that the invention describes process-based virtual servers, not simulated

hardware. For instance, Ben and Peter Laurie’s book, Apache: The Definitive Guide (1999),

describes how to configure Apache virtual servers and discusses virtual servers in terms of

processes. Dkt. 54-29 at 7, 10, 13–14, 16; Dkt. No. 19 at 6 (emphasis added) (“Apache is an

example of a preforking server,” which “means that the main server starts a pool of processes to




17
  See, e.g., Dkt. No. 53 at 47 (IV arguing: “a virtual server, i.e., a software abstraction of physical
hardware”).
                                                  31
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 105
                                                               42 ofof60
                                                                       160




handle client requests, rather than forking a new process for each incoming request.”). Moreover,

the process-based Apache virtual server is discussed in terms of preforking—which is exactly how

the intrinsic record for IV’s patent discusses virtual servers of the invention. Ex. 48 (’258 patent)

at 1:45–2:5; see also Dkt. No. 54-2 (Snoeren Decl.) at 42–45.

       Given the background provided in the specification, including about the function of forking

child processes to service client requests on multiple network addresses, a process-based server

application like Apache is what a POSITA would have understood the term virtual server to mean

at the time of the invention. As a result, the Court should reject IV’s arguments that attempt to

read virtualized hardware, like virtual machines, into the claims, and instead give the term virtual

server its plain meaning as evidenced by the intrinsic and extrinsic record: a process executing on

a host computer that accepts communications requests.

       B. “physical interface[s]” (’051 patent claims 1 and 3)

             VMware Proposal                        IV Proposal
 “hardware that provides a point of Plain and ordinary meaning.
 communication between two or more devices”

       IV argues that physical interface should be given its plain and ordinary meaning, but IV

avoids the actual issue: the parties have a fundamental dispute about what the plain and ordinary

meaning of physical interface is. IV has steadfastly refused to confirm whether it agrees (or

disagrees) that the term “physical” in “physical interface” refers to hardware. IV’s opening brief

continues to avoid taking a position on whether physical means hardware, and instead focuses on

whether the described interface provides a point of communication between two or more devices.

       This argument is a red herring because it ignores the crux of the parties’ dispute. Moreover,

IV is wrong that a physical interface is not a point of communication between two or more devices.

Independent claims 1 and 3 both describe the method as “providing private network services . . . in



                                                 32
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 106
                                                                43 ofof60
                                                                        160




a location remote from private network users.” Reading claims 1 and 3, there is no doubt that the

physical interface is providing a point of communication between at least the remote location and

the private network users. IV incorrectly tries to sidestep this by pointing out that the tunnel switch

may have only one physical interface. But even if true, that does not change that the claims require

the physical interface receive transmissions from, and send transmissions to, other devices. See,

e.g., ’051 patent at claim 1 (“receiving . . . a transmission on a physical interface” and “sending

the transmission . . . on the determined physical interface”). There is no indication, even in IV’s

proposed embodiment where the tunnel switch has only one physical interface, that the physical

interface would receive transmissions from itself and send transmissions to itself, particularly

given the explanation in the preamble that the transmissions relate to providing network services

between network users and a remote location. In other words, IV’s argument on this claim term

is at best a distraction from the actual dispute between the parties.

       Again, the real dispute between the parties is whether the physical interface is hardware,

and IV is wrong that the Court should simply disregard this dispute under the guide of applying

plain and ordinary meaning. The Court should rather give real meaning to the patentee’s choice to

use “physical interface” instead of just “interface”. Considering how the word physical is used in

the specification, how a POSITA would understand that term in the claims is clear: it differentiates

the interface as hardware, not a virtual or logical device. For example, the specification uses

physical to differentiate between the “physical host” and the “virtual servers” running on it. See,

e.g., id. at 2:47–64, 4:35–38, 4:56–65, 7:1–11, 7:47–48, 8:4–5. It also explains that the tunnel is a

logical construct by differentiating it from a “physical connection.” See id. at 10:17–20. Although

IV sidesteps this entirely, given this context, a POSITA would have understood that the term

physical interface refers to hardware; and as explained above, more specifically hardware that



                                                  33
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 107
                                                                44 ofof60
                                                                        160




provides a point of communication between two or more devices. The Court should therefore

adopt VMware’s proposal and reject IV’s call for the Court to avoid resolving this fundamental

dispute between the parties.

        C. physical interfaces and tunnel identifiers in the storing / receiving / determining
           / sending terms (’051 patent claims 1 and 3)

        VMware’s proposal adds clarity to the relevant claims, which otherwise risk confusing the

jury through recitals of multiple physical interfaces and tunnel identifiers at various steps. See,

e.g., ’051 patent at cl. 1. For example, some physical interfaces and tunnel identifiers are stored

in a customer lookup table. Id. Other physical interfaces and tunnel identifiers are stored in

customer forwarding tables. Id. A transmission is received on a physical interface containing a

tunnel identifier, and later, a transmission is sent on a physical interface with a tunnel identifier.

Id. The claims as written are vague as to which tunnel identifiers and which physical interfaces

are being used at each step. But the specification provides clarification: the physical interfaces

and tunnel identifiers associated with the receiving step (and thus the customer lookup tables) are

the incoming physical interfaces and the incoming tunnel identifiers, whereas the physical

interfaces and tunnel identifiers associate with the sending step (and thus the customer forwarding

tables) are the outgoing physical interfaces and the outgoing tunnel identifiers. See id. at 11:30–

32, 11:64–12:1, 12:10–20, 12:30–33, 12:59–63, 13:5–11 Figs. 8–9.

        IV is wrong to argue that VMware “attempt[s] to limit the disputed terms to a single

directionality requirement.” Dkt. No. 53 at 51. VMware’s proposal does not speak to whether a

tunnel is uni- or bi-directional, and instead merely clarify which of the “physical interfaces” and

“tunnel identifiers” are being recited. See Dkt. No. 54-8. These proposals are necessary because

the claims vaguely recite more than one “a physical interface” and tunnel identifier. See, e.g., ’051

patent at cl. 1.


                                                 34
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 108
                                                               45 ofof60
                                                                       160




       IV is also wrong to argue that VMware’s proposal contradicts the specification’s teaching

of a tunnel switch with “one or more physical interfaces.” See Dkt. No. 53 at 51 (emphasis in

original). There is no implication in VMware’s proposal that the incoming physical interface and

the outgoing physical interface cannot be the same. This would be intuitive to a POSITA, who

would understand that typical network cards are bidirectional and can function both as an outgoing

interface and as an incoming interface. IV is also wrong to criticize VMware’s proposal for using

the word “pair.” See Dkt. No. 53 at 51. VMware’s proposals do not use the word “pair”. See Dkt.

No. 54-8.

       VMware’s proposal clarifies these terms in a manner consistent with the claim language

and specification. The incoming tunnel identifiers and the incoming physical interfaces are

associated with the receiving step in the claims. There is no reasonable reading of the claims where

the receiving step is not dealing with an incoming transmission. Likewise, the outgoing tunnel

identifiers and outgoing physical interfaces are related to the sending step in the claims. There is

no reasonable reading of the claims where the sending step is not dealing with an outgoing

transmission. The Court should reject IV’s alternative suggestion of using “first” and “second”

because those terms further obfuscate these elements in the claims. In addition, IV only provides

this alternative as to the “tunnel identifier” terms, which would not resolve the ambiguities caused

by the “physical interface” terms. Finally, “first” and “second” are not used in the specification to

describe these elements. As explained above, the specification consistently uses incoming and

outgoing for this purpose.

       Ultimately, there is ambiguity in the claims and IV has not identified any problem inherent

to using the labels in the specification to clarify which components are being used at which steps.

To the contrary, it appears IV prefers to maintain the ambiguity in the claim language. If so, the



                                                 35
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 109
                                                                46 ofof60
                                                                        160




Court should hold the claims to be indefinite. Alternatively, the Court should adopt VMware’s

proposal and use the terms “incoming” and “outgoing” consistently with their use in the

specification to clarify the ambiguities in the claim language regarding the physical interfaces and

tunnel identifiers used in the various steps of the claim.

        D.      “customer forwarding [table/information]” (’051 patent claims 1 and 3)

               VMware Proposal                                          IV Proposal
 Plain and ordinary meaning                            “table(s) containing [a set/sets] of
                                                       customer specific forwarding
                                                       information” / “set(s) of customer specific
                                                       forwarding information”

        VMware proposes that no construction of these terms are necessary. The language is not

complex and would not be confusing to a jury.

        The Court should not adopt IV’s proposal. First, IV’s proposal for “customer forwarding

table” defines the contents of this table broadly (as sets of customer specific forwarding

information) without reference to information associating network addresses with outgoing

physical interfaces and outgoing tunnel identifiers that is required by other language in the claims.

See, e.g., ’051 patent at cl. 1 (“the customer forwarding tables associating network addresses with

physical interfaces and tunnel identifiers . . . ); see section IV.C herein (discussing how the concept

of “outgoing” interfaces and identifiers relate to the customer forwarding table term).

        Second, there is no reason to add IV’s proposed language of “specific” or “set/sets” to these

claim terms. IV argues that this language is necessary to clarify that there is there is a “single,

‘correct’ customer forwarding table/information accessible to each customer.” Dkt. No. 53 at 44–

45. But this argument ignores that there is already language in the claims reciting determination

of “the correct” table/information. See e.g., ’051 patent at cl. 1 (“determining the correct customer

forwarding table from . . .”); id. at cl. 3 (“determining the correct customer forwarding information

from . . .”).
                                                  36
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 110
                                                                47 ofof60
                                                                        160




       Third, it is appropriate for the Court to issue a plain and ordinary meaning construction for

this term. The parties apparently do not dispute that the claim language, in the context of the entire

claim, require tables (or information) that contain customer specific forwarding information

segregated by customer. See O2 Micro, 521 F.3d at 1362 (not required to construe limitations if

there is no fundamental dispute).

VI.    DISPUTED TERMS FROM U.S. PATENT NO. RE44,818 (THE “’818 PATENT”)

       A. “hierarchical token bucket resource allocation”/ “token” (recited in ’818 patent
          claims 1, 17, 30, 32, 33 and 37–42)

                   VMware Proposal                                 IV Proposal
 the specific class-based scheduling algorithm known Plain and ordinary meaning
 in the art as the “hierarchical token bucket”

       IV argues that “there is no need to construe” these terms (“HTB”) beyond their plain and

ordinary meaning. Dkt. No. 53 at 37. However, resolution of this dispute is necessary because

the parties dispute what the plain and ordinary meaning is.

       IV’s brief (and infringement contentions) confirm that it intends to argue that the plain and

ordinary meaning of HTB does not actually mean the HTB algorithm that was well-known to

POSITAs, but instead is a “non-limiting” term that could encompass other QoS or scheduling

mechanisms. For instance, IV argues that the “claimed invention involves ‘a two-tier hierarchical

QoS management process . . . employed in a virtual I/O server’ in which ‘network fabric resources

are allocated in a hierarchical arrangement,’” that this “hierarchical resource allocation” can be

implemented “using scheduling and queuing methods such as hierarchal token bucket.” Dkt. No.

53 at 36. IV’s brief repeatedly suggests that the term “HTB” is used in the claims in a “non-

limiting” manner. Id. at 36–37.18


18
   Yet, IV fails to identify the “intended meaning of the term,” which is the reason the parties are
at an impasse as to the construction of this term. Because IV failed to provide a construction that


                                                 37
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 111
                                                               48 ofof60
                                                                       160




       But, the claims are expressly limited to use of the HTB, and do not extend to any “two-tier

hierarchical QoS management process” as IV seems to suggest. This is confirmed in both the

claims and the specification. The claims themselves uniformly use the term “hierarchical token

bucket” – and not any other QoS or scheduling mechanisms. The specification confirms that the

inventors knew that HTB was a specific one of many QoS or scheduling mechanisms, and that the

inventors intended the term HTB to have its well-known meaning – the specific class-based

scheduling algorithm known in the art as the “hierarchical token bucket.”19 The inventors were

aware of other QoS and scheduling mechanisms, and chose to limit their claims to just one of them

– the HTB. Limiting the claims to HTB in this manner was critical to getting them allowed. Dkt.

No. 54-31 at 13 (arguing that HTB was different than other “hierarchical or tree structures for

storing resource reservations”). IV should be held to this understanding of the claims.

       IV’s remaining criticisms of VMware’s proposal are not persuasive. IV argues that the

articles VMware cites show that “multiple different implementations of a hierarchical token bucket

algorithm were known” and that therefore the term “should not be limited to a specific, extrinsic

definition as VMware proposes.” Not so. Each of these articles show that HTB has one and only

one meaning: the specific class-based scheduling algorithm known in the art as the “hierarchical

token bucket.” It is a proper noun, just like the Statue of Liberty. As Dr. Snoeren explains, and



resolves the parties’ dispute, the Court should deny enter VMware’s proposed construction. See
O2 Micro, 521 F.3d at 1361.
19
   The specification repeatedly and consistently identifies HTB as a specific QoS mechanism at
least 12 times. See, e.g. ’818 patent at 9:61–65; 9:66–10:2 (“QoS manager 414 … maintain[s] a
scheduling mechanism, such as a HTB scheduling mechanism, that controls whether packets are
forwarded for further processing or enqueued on fabric receive buffer”); 10:15–16 (“Hierarchical
token bucket can be considered as a class based scheduling mechanism.”); 11:49–50 “using a QoS
mechanism such as hierarchical token bucket (HTB)”); 17:7–10 (“The SAN QoS manager 424,
using mechanism such as HTB, determines if the application server 102 associated for the write
data has sufficient tokens to transmit the write data to the SANI/O systems.”).


                                               38
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 112
                                                                49 ofof60
                                                                        160




explained above, this is how the patent itself uses the term. The extrinsic evidence merely confirms

that the HTB was well known in the art, and that the patent itself was referring to that common

usage of the term and not anything else.20 Nor does the article referenced by IV as its Exhibit Q

support IV’s position. This article refers to HTB as a proper noun consistent with VMware’s

proposal. This article does not discuss different implementations of HTB, and instead merely

discusses how to use HTB in various use cases such as Linux and WLAN.

       Regarding the term “token,” IV does not criticize VMware’s construction or offer its own.

Its brief, however, characterizes it as a “standalone” term and suggests IV will argue the term has

a meaning that applies more broadly than tokens used in “hierarchical token bucket.” See Dkt.

No. 53 at 37–38. But the term token is not a standalone term – it is used specifically in connection

with the HTB. The claims confirm this. For instance, they include steps of “classifying” the

packets “relative to the hierarchical token bucket resource allocation to determine a current amount

of tokens available,” “comparing” the size of the packets “to the current amount of tokens

available,” and “forwarding” the packets “if the current amount of tokens available are sufficient.”

See, e.g. Claim 42. This confirms that VMware’s proposal is correct.

       IV has identified extrinsic evidence regarding the term token that suggests it intends to rely

on some other meaning for the term. Ex. 47 (Microsoft Computer Dictionary, Fifth Ed., (2002) p.

522) (“A unique structured data object or message that circulates continuously among the nodes

of a token ring and describes the current state of the network”); id. (“Any nonreducible textual



20
    IV also argues that VMware’s ignores the significance of “. . . resource allocation [of
bandwidth]” which is a mischaracterization of facts. Dr. Snoeren explains that hierarchical token
bucket and token “refer to the very specific method of allocating bandwidth resources referred to
in the art as a hierarchical token bucket, or “HTB.” See Dkt. No. 54-2 (Snoeren Decl.) at 48.
Moreover, the claims themselves use “hierarchical token bucket resource allocation of bandwidth”
as the antecedent to “hierarchical token bucket resource allocation.” See, e.g., ’818 patent at 17:51–
52, 17:61–62.
                                                 39
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 113
                                                                50 ofof60
                                                                        160




element in data that is being parsed, for example, the use in a program or a variable name, a

reserved word, or an operator.”). This would be contrary to the discussion of token in the claims

and specification, and should therefore be rejected.

        B. “enforc[e/ing]”,     “receiv[e/ing]”,     “classify[ing]”,       “compar[e/ing]”,
           “forward[ing]”, and “buffer[ing]” (’818 patent claims 1, 17, 30, 32, 33, 37, 38, 39,
           42)

             VMware Proposal                                     IV Proposal
 “enforcing . . . across the physical [storage Plain and ordinary meaning (for each)
 network] interface of the virtual I/O server”

 “receiv[e/ing] in the virtual I/O server”

 “classify[ing] in the virtual I/O server”

 “compar[e/ing] in the virtual I/O server”

 “forward[ing] in the virtual I/O server”

 “buffer[ing] in the virtual I/O server”

        These limitations constitute the HTB steps of the claim (hereinafter, the “HTB Steps”).

Beginning with the summary of the invention, the patent makes clear that “the present invention”

requires that these limitations be performed in the virtual I/O server. ’818 patent at 1:66–2:3

(“the present invention provides methods and apparatuses directed to managing quality of service

(QoS) in virtual input/output (I/O) servers.” Id. at 8:19–21 (“The present invention manages

QoS of I/O subsystems in virtual I/O servers ….”). The Federal Circuit has repeatedly held that

statements regarding “the present invention” limit the claims and confirm that, in the ‘818 patent,

the claimed steps are required to be performed by the virtual I/O server and not anywhere else.

Honeywell Int’l, Inc. v. ITT Industries, Inc., 452 F.3d 1312 (Fed. Cir. 2006) (“We agree with the

district court that the claim term ‘fuel injection system component’ is limited to a fuel filter. . . On

at least four occasions, the written description refers to the fuel filter as ‘this invention’ or ‘the



                                                  40
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 114
                                                                51 ofof60
                                                                        160




present invention’”); Edwards Lifesciences LLC v. Cook Inc., 582 F.3d. 1322, 1329 (Fed. Cir.

2009) (“Here, the specification frequently describes an ‘intraluminal graft’ as “the present

invention” or “this invention,” indicating an intent to limit the invention to intraluminal devices.”);

Regents of Univ. of Minnesota v. AGA Med. Corp., 717 F.3d 929, 936 (Fed. Cir. 2013).

       And in fact, the claims are written from the perspective of the virtual I/O server. The

independent claims all include the HTB Steps (enforcing, receiving, classifying, comparing,

forwarding, and buffering). The summary of the invention and the entire specification “repeatedly

and consistently” confirm that these functions are performed only by the virtual I/O server. Dkt.

No. 54 at 54–55. The Federal Circuit has consistently held that where, as here, the patentee has

repeatedly and consistently explained its invention, the claims should be so limited. Microsoft

Corp. v. Multi-Tech Systems, Inc., 357 F.3d 1347 (Fed. Cir. 2004).21

       IV argues that VMware’s proposals improperly “reads out” preferred embodiments and

seeks to “redefine structural relationships” among other claim elements. IV argues that VMware’s

constructions contradict the specification’s supposed disclosure that the “virtual I/O server” is “not

necessarily physically distinct from the application server(s) and I/O subsystems that it connects.”

Dkt. No. 53 at 39. This argument misses the point.22 As explained above, the “present invention”

requires that the HTB Steps (e.g. classifying, buffering, etc.) be performed by the virtual I/O

server and not the claimed application server or anything else. IV points to nothing in the

specification where these functions are performed by anything other than the virtual I/O server.




21
   The Federal Circuit held that “claims must be interpreted in light of the specification” and
“repeatedly and consistently” describing a feature of the invention is not “limited to describing a
preferred embodiment, but more broadly describes the overall invention.” Id. at 1347–48.
22
   It is also incorrect. IV misleadingly quotes the “Background” section of the patent. The patent
does not disclose a virtual I/O server that is physically distinct from the application server.
                                                  41
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 115
                                                                52 ofof60
                                                                        160




Not only are VMware’s constructions consistent entire specification, they are required by the

inventors’ clear statements as to what they invented.

        C. “maintaining a connection over a network fabric” (’818 patent claims 1, 17, 30,
           32 and 42)

                     VMware Proposal                        IV Proposal
 “maintaining a connection between the physical Plain and ordinary meaning
 interface of the application server and the physical
 interface of the virtual I/O server over a network fabric”

        IV argues that VMware is “attempting to insert additional structural limitations “physical

interface of the application server” and “physical interface of the virtual I/O server.” Dkt. No. 53

at 40. But, the specification specifically discloses that it is the physical interface of the application

server that connects to the network fabric in Figure 2. Dkt. No. 54 at 56. And, the specification

repeatedly and consistently refers to the connection with the network fabric as a physical

connection. Id. (“I/O fabric PHY interface 202 generally refers to the hardware interface or

interconnection to the I/O switch fabric . . . Virtual I/O server 106 connects to the I/O switch fabric

104 through I/O fabric interface 110 such as Infiniband ports.”). The Federal Circuit has held that

“when a patentee uses a claim term throughout the entire patent specification, in a manner

consistent with only a single meaning, he has defined that term by implication.” Bell Atlantic

Network Services, Inc. v. Covad Comm’cns Grp., Inc., 262 F.3d 1258, 1271 (Fed. Cir. 2001). This

Court should reject IV’s invitation to overturn well-established Federal Circuit precedent and

adopt VMware’s proposed construction.

        IV argues that the “virtual I/O server need not be physically distinct from the application

servers and associated virtual network interface(s)” and supports its argument with the following

quote from the specification:

        Similarly, virtual network interface, in one implementation, emulates an
        Ethernet NIC. In one implementation, this driver plugs in at the bottom of the

                                                   42
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 116
                                                                53 ofof60
                                                                        160




       network stack and provides an Internet Protocol address bridged by the Virtual
       I/O server 106 onto a LAN.

Dkt. No. 53 at 41; ’818 patent at 4:9–13 (emphasis added). But this evidence supports VMware’s

position. As shown in annotated Figure 2 below, the “virtual network interface” does not connect

with the “I/O switch Fabric”; the physical interface of the application server (PHY 202) connects

to the I/O switch fabric:




       There is no support in the ’818 patent for IV’s position that the scope of the claim term can

have a broader meaning under the guise of a “plain and ordinary meaning” construction.

Especially when the inventor repeatedly and consistently described the invention as maintaining a

connection between the physical interface of the application server and the physical interface of

the virtual I/O server over a network fabric. The Court should adopt VMware’s proposed

construction.


                                                43
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 117
                                                               54 ofof60
                                                                       160




       D. “virtual storage network interface layer of an application server” / “virtual
          network interface layer of an application server”/ “virtual interface layer of an
          application server” (’818 patent claims 1, 17, 30, 32 and 42)

                            VMware Proposal                                     IV Proposal
 “a virtual storage network interface to higher layers of the virtual node Plain and ordinary
 in an application server” / “virtual network interface layer to higher meaning
 layers of the virtual node in an application server” / “virtual interface
 layer to higher layers of the virtual node in an application server”

       IV identified what it means by “plain and ordinary meaning” for the first time in its opening

brief. That is, IV argues that “virtual [network/storage network] interface layer of an application

server” means “interface layers (e.g., virtual network interface 220, virtual HBA 208a) that

emulate layers of a networking or storage protocol stack” of an application server. Dkt. No. 53 at

35. Given this proposal, VMware proposes the following meaning which is consistent with the

intrinsic evidence and IV’s proposed construction: “virtual interface layer (e.g., virtual network

interface 220, virtual HBA 208a) of an application server that emulates a physical device or a

virtual device relative to a physical device.” The only dispute between the proposed constructions

above is: what does the virtual interface layer emulate? The specification provides the answer:

       The virtual hostbus adapter (HBA), emulating a physical HBA, receives SCSI
       commands for a given device and passes them to the virtual I/O server 106 over
       the I/O switch fabric. Similarly, virtual network interface, in one
       implementation, emulates an Ethernet NIC.

’818 patent at 4:6–10.

       HBA module 208a emulates a physical hostbus adapter relative to the native
       operating system executed on the application server 102.

Id. at 7:41–43.

       In other implementations, the virtual HBA module 208 can be configured to
       emulate a virtual block device relative to the generic block interface.

Id. at 7:65–67. The specification repeatedly and consistently disclose that the virtual interface

layer emulates a physical device (e.g., physical HBA, Ethernet NIC) or a virtual device relative to

                                                44
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 118
                                                               55 ofof60
                                                                       160




a physical device. See also id. 6:29–33 (“Virtualization software in the virtual machine server

abstracts the underlying hardware by creating an interface to virtual machines, which represent

virtualized resources such as processors, physical memory, network connections, and block

devices.”). Contrary to IV’s proposal, there is no support in the intrinsic evidence for the virtual

interface layer to “emulate layers of a networking or storage protocol stack.” Accordingly,

VMware’s proposed construction is entirely consistent with the intrinsic evidence and with how a

POSITA would understand the meaning of the disputed terms when reading the ’818 patent and

should be adopted by the Court.

       E. “one or more input/output virtualization modules comprising computer-
          readable instructions operative to cause the one or more processors to” performs
          functions terms (’818 patent claim 17)

       Plaintiff concedes that VMware’s proposal should “succeed” if the Court finds that the

term “‘one or more input/output virtualization modules’ is a nonce term that would not be

understood by a PHOSITA as denoting structure.” Dkt. No. 53 at 43. VMware has made this

showing. Under Williamson v. Citrix the term “module” is recognized as a nonce word that does

not connote structure. 792 F.3d 1339, 1350 (Fed. Cir. 2015). Furthermore, the prefix “input/output

virtualization” adds no known structure; nor does the specification describe a structural component

for this term. Williamson, 792 F.3d at 1351 (“finding means-plus-function when there was

“nothing in the specification or prosecution history that might lead us to construe that expression

as the name of a sufficiently definite structure”). Nor does the suffix of “comprising computer-

readable instructions operative to cause the one or more processors to” add any structural

component. Glob. Equity Mgmt (SA) Pty. Ltd. v. Expedia, Inc., No. 2:16-cv-00095-RWS-RSP,

2016 WL 7416132, at *29 (E.D. Tex. Dec. 22, 2016) (“the ‘program code for configuring ...’ term

is governed by § 112, ¶ 6.”); Personal Audio, LLC v. Apple, Inc., No. 9:09-cv-111, 2011 WL

11757163, at *21 (E.D. Tex. Jan. 31, 2011) (“‘processor’ cannot describe sufficient structure”).
                                                45
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 119
                                                                56 ofof60
                                                                        160




       IV’s reliance on Zeroclick, LLC v. Apple Inc., as support for its position is misplaced. In

ZeroClick, the court found that the term “user interface code” was not a means plus function term.

In so finding, the court found that the term was a “specific reference[] to conventional graphical

user interface programs or code, existing in prior art at the time of the inventions.” 891 F.3d 1003,

1008 (Fed. Cir. 2018). The Court bolstered its opinion by observing that the specification

described conventional graphical user interface code. Id. at 1009. In contrast, in the present case,

the term “input/output virtualization modules” is not a reference to a conventional structure

existing in the prior art, nor does the specification discuss a conventional “input/output

virtualization modules” or even recite the term.

       IV’s remaining arguments are misplaced. For example, IV argues that for the claimed

function of “maintain a connection, over a network fabric, to a virtual storage network interface

layer of an application server, wherein the virtual storage network interface layer is associated with

a virtual storage node identifier” there is sufficient structure recited in the claim of “a network

fabric, a virtual storage network interface layer, and a virtual storage node identifier.” Dkt. No.

53 at 42. But, IV fails to realize that none of these components perform the “maintain” function.

See Inventio AG v. ThyssenKrupp Elevator Am. Corp., 649 F.3d 1350, 1356 (Fed. Cir. 2011)

(analyzing whether there is “sufficient structure for performing [the claimed] function”). Instead,

the “input/output virtualization modules” are recited in the claim as performing the “maintain”

function; the components that IV identified are merely the endpoints being connected.

       The same rational supports rejecting each of IV’s arguments for these terms. For example,

the “physical storage network interface” doesn’t perform “enforce” function,23 it is merely the




23
  See, e.g., Dkt. No. 53-4 at 2–3 (“enforce a hierarchical token bucket resource allocation of
bandwidth across the physical storage network interface”) (emphasis added).
                                                   46
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         61 Filed
                                            Filed 04/17/20
                                                  03/27/20 Page
                                                           Page 120
                                                                57 ofof60
                                                                        160




medium across which the functions are performed. Nor do the presence of other allegedly

structural terms dispersed throughout the clams as objects of the functions, or “additional elements

external to the disputed elements” (Dkt. No. 53 at 42), bear any relevance to the structure for

performing the “maintain”, “present”, “enforce”, etc. functions recited in claim 17—instead, the

claim explicitly recites that it is the input/output virtualization module that causes one or more

processors to perform these functions.

        Finally, IV’s alternative identification of structure disclosed in the specification is

unsupported. See Dkt. No. 53 at 43. IV has made no attempt to show any disclosure of these

alleged structures performing the claimed functions. Instead, IV merely proffered a lengthy string-

cite without substantive analysis. Id. (citing to the ’818 patent at 2:9–18; 3:9–11; 3:15–30; 3:43–

53; 3:60–4:13; 4:27–5:32, 5:55–6:42, 7:26–67; 8:1–12:28; 12:30–13:4; 13:6–14:29; 14:65–

15:23;15:46–17:19; Figs. 1–4; and Figs. 11–13). Dkt. No. 53 at 43. Regardless, VMware’s expert

has reviewed these sections and found that a PHOSITA would not have seen structure in these

sections for performing the claimed functions. Dkt. No. 54-2 (Snoeren Decl.) at 52. As such, this

claim is indefinite.

    VII.    CONCLUSION

        For the reasons stated herein, VMware respectfully requests the Court adopt its proposed

constructions for the disputed terms and phrases.




                                                47
    Case
      Case
         1:19-cv-01075-ADA
           1:19-cv-01075-ADADocument
                              Document
                                     67-2
                                       61 Filed
                                          Filed 04/17/20
                                                03/27/20 Page
                                                         Page 121
                                                              58 ofof60
                                                                      160




Dated: March 27, 2020                Respectfully submitted,

                                     WINSTON & STRAWN LLP

                                     /s/ Katherine Vidal
                                     Katherine Vidal
                                     Admitted Pro Hac Vice
                                     KVidal@winston.com
                                     Michael R. Rueckheim
                                     Texas State Bar No. 24081129
                                     MRuekheim@winston.com
                                     WINSTON & STRAWN LLP
                                     275 Middlefield Road, Suite 205
                                     Menlo Park, CA 94025
                                     Telephone: (650) 858-6500
                                     Facsimile: (650) 858-6559

                                     Thomas M. Melsheimer
                                     Texas State Bar No. 13922550
                                     M. Brett Johnson
                                     Texas State Bar No. 00790975
                                     MBJohnson@winston.com
                                     Michael A. Bittner
                                     MBittner@winston.com
                                     Admitted Pro Hac Vice
                                     Winston & Strawn LLP
                                     2121 N. Pearl St., 9th Floor
                                     Dallas, TX 75201
                                     Telephone: (214) 453-6500
                                     Facsimile: (214) 453-6400

                                     Vivek V. Krishnan
                                     Admitted Pro Hac Vice
                                     VKrishnan@winston.com
                                     DaWanna McCray
                                     Admitted Pro Hac Vice
                                     DMcCray@winston.com
                                     Winston & Strawn LLP
                                     35 W. Wacker Drive
                                     Chicago, IL 60601
                                     Telephone: (312) 558-5600
                                     Facsimile: (312) 558-5700
Case
  Case
     1:19-cv-01075-ADA
       1:19-cv-01075-ADADocument
                          Document
                                 67-2
                                   61 Filed
                                      Filed 04/17/20
                                            03/27/20 Page
                                                     Page 122
                                                          59 ofof60
                                                                  160




                                 William M. Logan
                                 Texas State Bar No. 24106214
                                 WLogan@winston.com
                                 Winston & Strawn LLP
                                 1111 Louisiana Street
                                 Houston, TX 77002
                                 Telephone: (713) 651-2766
                                 Facsimile: (713) 651-2700

                                 ATTORNEYS FOR DEFENDANT
                                 VMWARE, INC.
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        61 Filed
                                           Filed 04/17/20
                                                 03/27/20 Page
                                                          Page 123
                                                               60 ofof60
                                                                       160




                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 27, 2020, the foregoing document was electronically filed

with the Clerk of Court using the Court’s CM/ECF system which will send notification of such

filing to all counsel of record, including counsel of record for Plaintiffs Intellectual Ventures I

LLC and Intellectual Ventures II LLC.

                                                     /s/ Katherine Vidal
                                                     Katherine Vidal
     Case
       Case
          1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                             Filed04/17/20
                                                   04/10/20 Page
                                                             Page124
                                                                  1 ofof37160




                   IN THE UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

Intellectual Ventures I LLC and
Intellectual Ventures II LLC,

Plaintiffs/Counter-Defendants,           Civil Action No. 1:19-CV-01075-ADA

v.
                                         JURY TRIAL DEMANDED
VMware, Inc.,

Defendant/Counter-Plaintiff.



     DEFENDANT VMWARE, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
            Case
              Case
                 1:19-cv-01075-ADA
                    1:19-cv-01075-ADADocument
                                       Document
                                              67-2
                                                64 Filed
                                                    Filed04/17/20
                                                          04/10/20 Page
                                                                    Page125
                                                                         2 ofof37160




                                                       TABLE OF CONTENTS



I.         DISPUTED TERMS FROM U.S. PATENT NO. RE44,686 ................................................. 1
      A.      “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources allocated
              to a virtual server” (’686 patent claims 5–7) ...................................................................... 1
      B.      “resource unavailable messages resulting from denied requests to modify a resource
              allocation” (’686 patent claims 5–7) ................................................................................... 3
      C.      “determination that a virtual server is overloaded” (’686 patent claims 5–7) .................... 4
      D.      “virtual server” (’686 patent claims 5–7)............................................................................ 4
      E.      “determining that a second physical host can accommodate the requested modified
              resource allocation” (’686 patent claims 5–7) .................................................................... 5
      F.      “component configured to” Means-Plus-Function Terms (’686 patent claim 7) ............... 6
           a. “a component configured to receive an indication . . .” term
              (see Dkt. No. 53-2 clause 1)5 .............................................................................................. 6
           b. “component configured to determine that a second physical host can accommodate the
              requested modified resource allocation” term (see Dkt. No. 53-2 clause 2) ...................... 7
           c. “component configured to generate a physical host transfer signal that indicates a second
              physical host and to transfer the virtual server . . .” term (see Dkt. No. 53-2 clause 3) ..... 7
II.        DISPUTED TERMS FROM U.S. PATENT NO. RE42,726 ................................................. 8
      A.      “resource denials” (’726 patent claims 1, 4–5 and 8) ......................................................... 8
      B.      “quality of service guarantee” (’726 patent claims 1 and 4) ............................................... 8
      C.      “virtual server overloaded signal” (’726 patent claims 1, 4-5 and 8) ................................. 9
      D.      Mean-Plus-Function Elements (’726 Patent claims 1, 3, 4, 5, 7) (see Dkt. No. 53-2
              Clauses 4-8) ...................................................................................................................... 10
III.          DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752 ........................................... 11
      A.      “exhausted” (’752 patent claims 1, 9 and 24) ................................................................... 11
      B.      “consumed” (recited in ’752 patent claims 1, 9 and 24) ................................................... 14
      C.      “service” (’752 patent claims 1, 3, 9 and 24) .................................................................... 15
      D.      Means-Plus-Function Terms ............................................................................................. 15
IV.           DISPUTED TERMS FROM U.S. PATENT NO. RE43,051 ........................................... 16
      A.      “virtual server” (’051 patent claims 1, 3 and 6) ................................................................ 16
      B.      “physical interface[s]” (’051 patent claims 1 and 3) ........................................................ 18
      C.      physical interfaces and tunnel identifiers in the storing / receiving / determining / sending
              terms (’051 patent claims 1 and 3) .................................................................................... 18
      D.      “customer forwarding [table/information]” (’051 patent claims 1 and 3) ........................ 19


                                                                          i
          Case
            Case
               1:19-cv-01075-ADA
                  1:19-cv-01075-ADADocument
                                     Document
                                            67-2
                                              64 Filed
                                                  Filed04/17/20
                                                        04/10/20 Page
                                                                  Page126
                                                                       3 ofof37160




V.        DISPUTED TERMS FROM U.S. PATENT NO. RE44,818 ............................................... 20
     A.     “hierarchical token bucket resource allocation”/ “token” (recited in ’818 patent claims 1,
            17, 30, 32-33 and 37–42) .................................................................................................. 20
     B.     “enforc[e/ing]”, “receiv[e/ing]”, “classify[ing]”, “compar[e/ing]”, “forward[ing]”, and
            “buffer[ing]” (’818 patent claims 1, 17, 30, 32-33, 37-39, 42)......................................... 22
     C.     “maintaining a connection over a network fabric” (’818 patent claims 1, 17, 30, 32 and
            42) ..................................................................................................................................... 23
     D.     “virtual storage network interface layer of an application server” / “virtual network
            interface layer of an application server”/ “virtual interface layer of an application server”
            (’818 patent claims 1, 17, 30, 32 and 42).......................................................................... 25
     E.     “one or more input/output virtualization modules comprising computer-readable
            instructions operative to cause the one or more processors to” performs functions terms
            (’818 patent claim 17) ....................................................................................................... 25
VI.         CONCLUSION ................................................................................................................. 25




                                                                           ii
       Case
         Case
            1:19-cv-01075-ADA
               1:19-cv-01075-ADADocument
                                  Document
                                         67-2
                                           64 Filed
                                               Filed04/17/20
                                                     04/10/20 Page
                                                               Page127
                                                                    4 ofof37160




                                             TABLE OF AUTHORITIES


                                                                                                                         Page(s)

Cases

Apple Inc. v. Andrea Elec. Corp.,
   949 F.3d 697 (Fed. Cir. Feb. 2020)..........................................................................................24

Blackboard, Inc. v. Desire2Learn, Inc.,
   574 F.3d 1371 (Fed. Cir. 2009)................................................................................................11

Fenner Investments, Ltd. v. Cellco Partnership,
   778 F.3d 1320 (Fed. Cir. 2015)..................................................................................................2

Hakim v. Cannon Avent Group PLC,
   479 F.3d 1313 (Fed. Cir. 2007)................................................................................................13

High Tech Med. Instr., Inc. v. New Image Indus., Inc.,
   1997 WL 787052 (Fed. Cir. Dec. 24, 1997) ............................................................................21

Intellectual Ventures I, LLC v. Lenovo Group Ltd.,
    365 F.Supp.3d 200 (D. Mass. 2019) ........................................................................................14

Laitram Corp. v. Morehouse Indus., Inc.,
    143 F.3d 1456 (Fed.Cir.1998)..................................................................................................11

Meetrix IP, LLC v. Citrix Sys., Inc.,
  No. 1:16-CV-1033-LY, 2017 WL 5986191 (W.D. Tex. Dec. 1, 2017) ................17, 18, 19, 21

Microsoft Corp. V. Multi-TechSystems, Inc.,
   357 F.3d 1340 (Fed. Cir. 2004)..........................................................................................22, 23

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
   521 F.3d 1351 (Fed. Cir. 2008)..........................................................................................16, 18

Pause Tech., LLC v. TiVo, Inc.,
   419 F.3d 1326 (Fed. Cir. 2005)..................................................................................................2

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)..................................................................................................4

SkinMedica, Inc. v. Histogen Inc.,
    727 F.3d 1187 (Fed. Cir. 2013)..........................................................................................22, 23

Springs Window Fashions LP v. Novo Industries, L.P.,
   323 F.3d 989 (Fed. Cir. 2003)........................................................................................2, 11, 12

                                                                iii
        Case
          Case
             1:19-cv-01075-ADA
                1:19-cv-01075-ADADocument
                                   Document
                                          67-2
                                            64 Filed
                                                Filed04/17/20
                                                      04/10/20 Page
                                                                Page128
                                                                     5 ofof37160




Uship Intellectual Properties, LLC v. United States,
   714 F.3d 1311 (Fed. Cir. 2013)................................................................................................13

Vitronics Corp. v. Conceptronic, Inc.,
    90 F.3d 1576 (Fed. Cir. 1996)....................................................................................................4

Statutes

35 U.S.C. § 112 ............................................................................................................................3, 8

35 U.S.C. § 112, ¶ 6 ...........................................................................................................11, 15, 16




                                                                      iv
    Case
      Case
         1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                            Filed04/17/20
                                                  04/10/20 Page
                                                            Page129
                                                                 6 ofof37160




                             TABLE OF ABBREVIATIONS

Abbreviation                                      Full Name
     PTO        United States Patent and Trademark Office
  POSITA        Person of Ordinary Skill in the Art
Snoeren Decl.   Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction
 ’686 patent    U.S. Patent No. RE 44,686
 ’726 patent    U.S. Patent No. RE 42,726
 ’937 patent    U.S. Patent No. 6,985,937
   ’937 FH      File History of U.S. Patent No. 6,985,937
 ’752 patent    U.S. Patent No. 7,949,752
 ’051 patent    U.S. Patent No. RE 43,051
 ’818 patent    U.S. Patent No. RE 44,818




                                            v
    Case
      Case
         1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                            Filed04/17/20
                                                  04/10/20 Page
                                                            Page130
                                                                 7 ofof37160




                          TABLE OF EXHIBITS
         FILED WITH VMWARE’S OPENING CLAIM CONSTRUCTION BRIEF

Exhibit   Title                                                                     Dkt. No.
 Ex. 1    Parties’ Agreed Constructions to Claim Terms                              54-1
 Ex. 2    Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction           54-2
 Ex. 3    ’937 Patent File History, Applicant Arguments dated November 17,          54-3
          2003
 Ex. 4    U.S. Patent No. 5,933,603 to Vahalia et al.                               54-4
 Ex. 5    ’937 Patent File History, Non-Final Office Action dated May 10, 2004      54-5
 Ex. 6    USPTO Patent Search of claim term “dynamic virtual server mover”          54-6
 Ex. 7    Terms in the ’726 patent that overlap with disputed claim terms in the    54-7
          ’686 patent
 Ex. 8    The parties’ proposals for the terms in the ’051 involving multiple       54-8
          recitations of “physical interface(s)” and “tunnel identifier(s)”
 Ex. 9    ’752 Patent File History, Response to Office Action dated March 16,       54-9
          2009
Ex. 10    ’752 Patent File History, Office Action dated May 5, 2009                 54-10
Ex. 11    ’752 Patent File History, Office Action dated October 30, 2009            54-11
Ex. 12    ’752 Patent File History, Response to Office Action dated November        54-12
          13, 2009
Ex. 13    ’752 Patent File History, Office Action dated March 16, 2010              54-13
Ex. 14    ’752 Patent File History, Response to Office Action dated August 20,      54-14
          2010
Ex. 15    ’752 Patent File History, Response to Office Action dated August 5,       54-15
          2009
Ex. 16    ’752 Patent File History, Final Office Action dated November 8, 2010      54-16
Ex. 17    ’752 Patent File History, Response to Final Office Action dated January   54-17
          4, 2011
Ex. 18    Report and Recommendation of United States Magistrate Judge,              54-18
          Intellectual Ventures v. HCC Ins. Holdings, Inc., Case No. 6:15-cv-660
          (E.D. Tex. August 26, 2016) (“’752 Patent Magistrate Report”)
Ex. 19    Charles Aulds, Linux Apache Web Server Administration, 39 (2001)          54-19
          (“Aulds”)
Ex. 20    Barry Nusbaum, WebSphere Application Servers: Standard and                54-20
          Advanced Features 45 (1999)
Ex. 21    Ludmila Cherkasova, FLEX: Design and Management Strategy for              54-21
          Scalable Web Hosting Service, 14–15 (Oct. 1999)
Ex. 22    October 14, 2003 Amendment & Remarks, U.S. Patent Appl. No.               54-22
          09/526,980
Ex. 23    Physical Interface, The IEEE Standard Dictionary of Electrical and        54-23
          Electronics Terms (6th ed., 1996)
Ex. 24    RE43,051 (U.S. Patent Appl. No. 11/858,091) Patent File History, May      54-24
          17, 2010 Office Action
Ex. 25    U.S. Patent No. 6,286,047 (“Ramanathan”)                                  54-25


                                             vi
    Case
      Case
         1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                            Filed04/17/20
                                                  04/10/20 Page
                                                            Page131
                                                                 8 ofof37160




Exhibit   Title                                                                    Dkt. No.
Ex. 26    U.S. Patent No. 6,247,057 (“Barrera”)                                    54-26
Ex. 27    Webster definition of consume                                            54-27
Ex. 28    ’752 Patent List of Disputed Claim Terms                                 54-28
Ex. 29    BEN LAURIE AND PETER LAURIE, APACHE: THE DEFINITIVE GUIDE 163,           54-29
          177, 242–43, 295 (1999)
Ex. 30    Virtual Server, MICROSOFT COMPUTER DICTIONARY (5th ed. 2002), p.         54-30
          555 (IV-VMWARE-00004290)
Ex. 31    ’789 Patent (Orig. Patent) prosecution history, 2009.08.25 Resp. to      54-31
          Office Action at 12
Ex. 32    Competing Parties’ Proposals for the ’818 Patent                         54-32
Ex. 33    Grotto Networking, available at https://www.grotto-                      54-33
          networking.com/BBQoS.html
Ex. 34    http://tldp.org/HOWTO/Traffic-Control-HOWTO/index.html                   54-34
Ex. 35    https://lartc.org/howto/lartc.qdisc.classful.html#AEN1071                54-35
Ex. 36    Linux Advanced Routing & Traffic Control HOWTO, located at               54-36
          http://www.oamk.fi/~jukkao/lartc.pdf
Ex. 37    Traffic Control HOWTO, Version 1.0.2, Martin A. Brown, located at        54-37
          https://www.tldp.org/HOWTO/html_single/Traffic-Control-HOWTO/
Ex. 38    Traffic Control using tcng and HTB HOWTO, Version 1.0.1, Martin A.       54-38
          Brown, April 2006, located at http://linux-ip.net/articles/Traffic-
          Control-tcng-HTB-HOWTO.html
Ex. 39    Bavier, et al., Operating System Support for Planetary-Scale Network     54-39
          Services, Proceedings of the First Symposium on Networked Systems
          Design and Implementation (March 2004), located at
          https://www.usenix.org/legacy/events/nsdi04/tech/full_
          papers/bavier/bavier.pdf
Ex. 40    Benita, Kernel Korner - Analysis of the HTB Queuing Discipline           54-40
          Software, available at https://www.linuxjournal.com/article/7562 as of
          January 26, 2005 and printed in the Linux Journal, March 2005.
Ex. 41    U.S. Patent 7,161,904 titled: “System and method for hierarchical        54-41
          metering in a virtual router based network switch” to Hussein et al.
Ex. 42    Bavier et al, Container-based Operating SystemVirtualization:            54-42
          AScalable,High-performance Alternative to Hypervisors, Conference
          Paper in ACM SIGOPS Operating Systems Review, January 2007,
          located at
          http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.1018.1012
          &rep=rep1&type=pdf
Ex. 43    Valenzuela, J.L., et al., “A Hierarchical Token Bucket Algorithm to      54-43
          Enhance QoS in IEEE 802.11: Proposal, Implementation and
          Evaluation, IEEE, vol. 4, Sep. 2004 (“Valenzuela Article”)
Ex. 44    Email from J. Deblois to M. Rueckheim dated March 3, 2020                54-44
Ex. 45    Webster’s New Work Telecom Dictionary, Definition of Layer               54-45




                                             vii
    Case
      Case
         1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                            Filed04/17/20
                                                  04/10/20 Page
                                                            Page132
                                                                 9 ofof37160




                       TABLE OF EXHIBITS
    FILED WITH VMWARE’S RESPONSIVE CLAIM CONSTRUCTION BRIEF

Exhibit Title                                                                     Dkt. No.
Ex. 46 U.S. Patent No. 6,351,775 (“Yu”)                                           61-1
Ex. 47 Token, Microsoft Computer Dictionary (5th ed. 2002), p. 532 (IV-           61-2
        VMWARE-00004257)
Ex. 48 U.S. Patent No. 6,976,258 (“Goyal”)                                        61-3
Ex. 49 ’937 Patent File History, (January 8, 2004 Office Action)                  61-4


                          TABLE OF EXHIBITS
          FILED WITH VMWARE’S REPLY CLAIM CONSTRUCTION BRIEF

Exhibit   Title
Ex. 50    U.S. Patent No. 5,740,231 (“Cohn”)
Ex. 51    Supplemental Declaration of Dr. Alex Snoeren
Ex. 52    ’937 Patent File History (October 5, 2004 Applicant Arguments)
Ex. 53    Plaintiff’s January 31, 2020 Disclosure of Proposed Claim Terms for Construction




                                            viii
           Case
             Case
                1:19-cv-01075-ADA
                  1:19-cv-01075-ADADocument
                                     Document
                                            67-2
                                              64 Filed
                                                 Filed 04/17/20
                                                       04/10/20 Page
                                                                Page 133
                                                                     10 ofof37
                                                                             160




      I.         DISPUTED TERMS FROM U.S. PATENT NO. RE44,686

            A.     “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources
                   allocated to a virtual server” (’686 patent claims 5–7)

            The primary dispute is whether IV can step away from the clear definitional statements and

disclaimers in the intrinsic record to expand “modifying a resource allocation” to cover something

other than modifying a quality of service guarantee. With respect to the specification, IV fails to

address clear definitional statements. See ’686 patent at 4:49-60 (defining that “[a] resource

allocation for a virtual server is specified as a ‘quality of service guarantee’”); ’686 patent at 2:48-

50 (“summary of invention” discussing “the present invention” as “adjust[ing] the quality of

service guarantees for virtual servers”). IV cannot rebut the clear impact of these definitions.

            With respect to the prosecution history: the applicant was clear when it equated the

modifying a resource allocation with modifying a quality of service guarantee. IV does not dispute

the record, but takes the tenuous position that the statements are limited to claim 1. IV is wrong.

            First, the disclaimer could not have been focused on Claim 1’s “requirement that the

resource allocation be specified as the claimed quality of service guarantee.” Dkt. No. 60 at 9-10.

Claim 1 had no such express requirement. The claim did not define any relationship between a

“resource allocation” and a “quality of service guarantee.” It only recited that a quality of service

guarantee was to be increased if it was determined that a process was overloaded.

            Second, IV ignores that the applicant made the same disclaimer with regard to the other

independent claims, noting that they recite “similar” limitations: “Claims 13 and claims 27 and 37

similarly recite “increasing the resource allocation limit of the virtual server”; and claims 39 (as

amended) and 44 (as amended) similarly recite “configured to ... modify a resource allocation for

the virtual server” . . . [and therefore] are also patentable.” Dkt. No. 54-3 at 22.1


1
    Page citations herein refer to the ECF page numbering unless otherwise noted.
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 134
                                                                11 ofof37
                                                                        160




          For all claims, and consistent with the specification’s definitional statements, the applicant

clarified that its general use of the term “resource allocation” was “equivalent” to a “quality of

service guarantee.” See Dkt. No. 54-3 at 20. The applicant specifically equated these two terms to

distinguish the prior art that disclosed a static form of resource allocation. See, e.g., Dkt. No. 54-

3 at 21 (distinguishing prior art: “[h]owever, the server resources allocated to the request do not

change; what does change is which server node handles the request. Thus, Yu does not disclose

increasing a quality of service guarantee for a process, as required by claim 1”). And, indeed the

examiner expressly reiterated and underscored the importance of the applicant’s disclaimer. See

Dkt. No. 54-5 at 4-5. The law is clear that once the applicant disclaims claim scope to secure a

patent, neither the applicant (nor a successor in interest like IV) can later broaden the scope. Any

other result is not supported by the law,2 would expand patent rights beyond what Congress

intended, and would be fundamentally unfair to the public who is entitled to rely on the public

record.

          Lastly, IV should not be permitted to read the term “allocation” out of the claim. Though

the parties agree that the term resource means a “set of functions and features of a physical host,

such as disk space . . .,” the specification makes clear that a resource allocation is information that

specifies a guaranteed amount of an assigned resource, and not the resource itself. The law is clear

that every word in a claim must be given import. See Pause Tech., LLC v. TiVo, Inc., 419 F.3d

1326, 1334 (Fed. Cir. 2005) (“must give each claim term the respect that it is due”).




2
  Springs Window Fashions LP v. Novo Industries, L.P., 323 F.3d 989, 995 (Fed. Cir. 2003) (“If
the applicant mistakenly disclaimed coverage of the claimed invention, then the applicant should
have amended the file to reflect the error.”); Fenner Investments, Ltd. v. Cellco Partnership, 778
F.3d 1320, 1323 (Fed. Cir. 2015) (“Any explanation, elaboration, or qualification presented by the
inventor during patent examination is relevant, for the role of claim construction is to “capture the
scope of the actual invention” that is disclosed, described, and patented.”).
                                                    2
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 135
                                                                12 ofof37
                                                                        160




       B.      “resource unavailable messages resulting from denied requests to modify a
               resource allocation” (’686 patent claims 5–7)

       The primary dispute for this term is again whether IV can read express limitations out of a

claim–here “to modify a resource allocation.” IV provides no support for its proposal to equate

“denied requests to modify a resource allocation” with the general concept of: “resource denials.”

Dkt. No. 60 at 13-14. Denying a request to modify a resource allocation is different than declining

any type of request by a virtual server (as IV describes “resource denials”). IV cannot at this stage

rewrite the invention.3

       There are numerous problems with IV’s proposal. For example, IV’s proposal does not

include its proposed construction of “modify a resource allocation”, even though this language is

in the disputed term. See, e.g., Dkt. No. 61 at 14. IV’s proposal also injects indefiniteness into the

claims through the phrase “cannot be immediately serviced.” IV provides no objective standard to

measure the scope of the term “immediately.” See, e.g., infra, Section II(A).4 Furthermore, IV

attempts to change plural nouns—“denied requests” and “resource unavailable messages”—to

singular nouns—“a request” and “an indication,” respectively.

       IV’s purported support for its position is either inapposite or unsupported attorney

argument. IV relies upon the specification at 2:62-65 which describes “determin[ing] if a virtual

server is overloaded by monitoring resource denials.” This section does not discuss an embodiment

of “resource unavailable messages resulting from denied requests to modify a resource

allocation” and is thus inapposite. IV’s argument that “[a] denied request to modify a resource

allocation, alone is not enough to cause the computer system to take action” because “an instruction

must cause the system to do so” is unsupported attorney argument.


3
  As to the language “resource unavailable messages,” VMware and IV’s proposals overlap with
the arguments for the disputed ’726 patent term “resource denial.” See infra Section II.A.
4
  VMware submits that IV’s proposal renders the claim indefinite under 35 U.S.C. § 112.
                                                  3
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                           Filed 04/17/20
                                                 04/10/20 Page
                                                          Page 136
                                                               13 ofof37
                                                                       160




       C.      “determination that a virtual server is overloaded” (’686 patent claims 5–7)

       See infra Section II(C), discussing the ’726 patent term “virtual server overloaded signal.”

       D.      “virtual server” (’686 patent claims 5–7)5

       The primary dispute is whether IV should be rightly bound by a definitional statement

provided in the specification which is consistent with how a POSITA would understand the term.

       First, IV tries to use unsupported expert testimony parroting attorney argument to distance

itself from the specification. Dkt. No. 60 at 17; Dkt. No. 60-1 at ¶ 31. The law is clear that (1)

extrinsic evidence cannot override the clear intrinsic record;6 and (2) unsupported, conclusory

expert testimony should be given little if any weight.7 Further, IV’s expert has not identified any

disagreement with VMware’s expert’s detailed analysis of this term. VMware’s unrebutted and

substantive expert opinion as to how a POSITA would have understood this term consistent with

the speciation compels the adoption of VMware’s proposal. Dkt. No. 54-2 at ¶¶ 34, 90-101.

       Second, IV argues that the prosecution history of the parent ’937 patent supports its

position. Not so. VMware’s responsive brief shows that the examiner viewed “virtual server” as a

type of “process,” consistent with VMware’s proposal. See Dkt. No. 61 at 17-18.

       Nor does the amendment changing “process” to “virtual server” support IV’s position. This

amendment was a word substitution without any argument that “process” and “virtual server”

mean different things. Indeed, both before and after this amendment the applicant did not dispute

the applicability of the prior art to these terms. Compare Dkt. No. 54-3 (2003-11-17 Applicant



5
  “Virtual server” is also present in the ’051 patent, whose parent application was originally
assigned to Ensim and filed nearly concurrently with the parent application of the ’686 patent.
6
  Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996) (if “intrinsic evidence
alone will resolve any ambiguity . . . it is improper to rely on extrinsic evidence.”)
7
  Phillips v. AWH Corp., 415 F.3d 1303, 1318 (Fed. Cir. 2005) (“conclusory, unsupported
assertions by experts as to the definition of a claim term are not useful to a court”).


                                                 4
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                           Filed 04/17/20
                                                 04/10/20 Page
                                                          Page 137
                                                               14 ofof37
                                                                       160




Arguments) and Ex. 52 (2004-10-05 Applicant Arguments). Thus, this amendment simply

indicates that both examiner and applicant understood virtual server to be a type of process, as

VMware proposes.

       Third, IV argues, without support, that a process cannot provide the “high server

availability and large amounts of processing power” discussed in the patent. Dkt. No. 60 at 18-19.

Rather, it is common knowledge that different processes, depending upon their complexity, require

different amounts of processing power.

       Fourth, IV argues that VMware’s proposal is based on disclosure of a single embodiment.

Not so. VMware derives support from a definitional statement that applies to the entire patent.

’686 patent at 3:53-55 (“The term ‘virtual server’ as used herein refers to a virtual server capable

of receiving a quality of service guarantee from a physical host.”) (emphasis added).

       E.      “determining that a second physical host can accommodate the requested
               modified resource allocation” (’686 patent claims 5–7)

       IV’s brief makes this claim term no less indefinite. Specifically, IV argues that the singular

term “the requested modified resource allocation” is referring back to the plural term “denied

requests to modify a resource allocation.” The intrinsic record offers no guidance to a POSITA on

interpreting this term. IV’s post-hoc explanation cannot cure indefiniteness.

       IV cites to the ’686 specifications at 11:12-57, but this citation is not helpful. This section

describes using an easiest fit heuristic model to determine “the physical host that has the most

available resources.” ’686 patent at 11:27-55. But determining which host has the most resources

is not the same as the claim requirement of determining that a host “can accommodate the

requested modified resource allocation” where there are multiple “denied requests to modify a




                                                 5
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 138
                                                                15 ofof37
                                                                        160




resource allocation.” IV has not shown how a POSITA would know which of the denied requests

to modify a resource allocation are used for determining the capacity of the second physical host.8

       F.      “component configured to” Means-Plus-Function Terms (’686 patent claim 7)9

       As a preliminary issue, IV’s arguments for these terms are based on a fundamental

misreading of the claim language. Recognizing it cannot avoid means-plus-function treatment

without importing structure into the claim, IV argues that the “component configured to” terms

are recited as within a physical host that includes one or more processors and one or more

memories.” Dkt. No. 60 at 24 (emphasis added). Not true. The claim actually recites (i) “a virtual

server operating in a first physical host”; (ii) a separate “system for modifying the computer

resources allocated” to the virtual server; and (iii) the claimed “component” terms as parts of the

system. There is no recital of the “components” being part of physical hosts or having any structure.

               a.      “a component configured to receive an indication . . .” term (see Dkt.
                       No. 53-2 clause 1)5

       IV’s argument is circular and unsupported. IV argues that the “load balancing calculator

530” is the “structure that receives the indication that a first physical host is overloaded.” Dkt. No.

60 at 25 (emphasis added). But this argument ignores that the calculator is described as the

component that “determines that physical host 160A is overloaded.” ’686 patent at 11:24-26

(emphasis added). It defies common sense that one structure will both determine an overload while

also receiving an indication of overload.

       Nor is there description of the calculator receiving the claimed indication. The calculator

determines overload based on analyzing whether the host would support a resource allocation

increase request. See ’686 patent at 11:4-26. The component of the claim, in contrast, receives that


8
  IV cites to the expert declaration of Dr. Akl for support. But, this declaration simply parrots IV’s
attorney arguments verbatim without providing any technical analysis whatsoever.
9
  The parties proposed terms and construction are identified at Dkt. No. 54 at 21–24.
                                                  6
        Case
          Case
             1:19-cv-01075-ADA
               1:19-cv-01075-ADADocument
                                  Document
                                         67-2
                                           64 Filed
                                              Filed 04/17/20
                                                    04/10/20 Page
                                                             Page 139
                                                                  16 ofof37
                                                                          160




indication “based on a determination that a virtual server is overloaded and wherein the

determination that a virtual server is overloaded is based on one or more resource unavailable

messages resulting from denied requests to modify a resource allocation.” ’686 at claim 7

(emphasis added). Regardless, the calculator component is a black box term stated in purely

functional terms (load-balancing) and does not connote structure.

                  b.      “component configured to determine that a second physical host can
                          accommodate the requested modified resource allocation” term (see
                          Dkt. No. 53-2 clause 2)

          IV again points to an alleged structure that does not perform the claimed function. IV

argues that the load balancing calculator’s use of the “easiest fit heuristic” is the structure. Dkt.

No. 60 at 25-26 and n 10. But this argument ignores that the “easiest fit heuristic” merely

determines “the physical host that has the most available resources.” ’686 patent at 11:27-57. This

heuristic does not determine whether a host can accommodate a specific “requested modified

resource allocation” as claimed. See, e.g., supra at Section I(E).

                  c.      “component configured to generate a physical host transfer signal that
                          indicates a second physical host and to transfer the virtual server . . .”
                          term (see Dkt. No. 53-2 clause 3)

          IV agrees that the structure includes at least VMware’s proposal of structure, while arguing

that “VMware’s structure is too narrow.” Dkt. No. 60 at 26. Therefore, at a minimum, the

construction of this term should include VMware’s proposed structure of “Dynamic Virtual Server

Mover 140 as described in the ’686 patent, 12:1-28; Figure 6.” To minimize the disputes, VMware

is willing to agree to adding IV’s additional structures of: “load balancing module 130,” “load

balancing calculator 530,” “virtual server resource monitor 120,” and “physical host resource

monitor 540” to the extent structural descriptions are provided of these terms in the specification.10



10
     IV identified these alleged structures for the first time in its responsive claim construction brief.
                                                     7
        Case
          Case
             1:19-cv-01075-ADA
               1:19-cv-01075-ADADocument
                                  Document
                                         67-2
                                           64 Filed
                                              Filed 04/17/20
                                                    04/10/20 Page
                                                             Page 140
                                                                  17 ofof37
                                                                          160




      II.        DISPUTED TERMS FROM U.S. PATENT NO. RE42,726

            A. “resource denials” (’726 patent claims 1, 4–5 and 8)

            The primary dispute for this term is whether permissive language in the specification can

trump clear definitional statements. IV relies on permissive language in the ’726 patent at 2:55-61

which states “[i]n one embodiment, . . . [a] resource denial may refer to any request by the virtual

server that cannot be immediately serviced” (emphasis added). In contrast, VMware’s proposal

derives from a definitional statement: “resource denials, which are instances wherein a request for

additional resources is either implicitly or explicitly denied.” ’726 at 7:58-60 (emphasis added).

IV should be bound by the definition which gives clear public notice, and should not be permitted

to rewrite the claims by importing permissive language relating to a single embodiment.

            Beyond that, IV’s proposal is again unsupported by the plain language of the claims and

would render the claim term indefinite under 35 U.S.C. § 112.11 IV’s proposal reads out the claim

term “resource,” and thus, improperly expands the term to encompass denied requests for

something other than additional resources. Additionally, IV’s proposal again imports a vague and

unfounded “immediacy” requirement replacing the claim term “denials” with “cannot be

immediately serviced.” IV does not and cannot provide an objective standard to measure the scope

of the term “immediately.” VMware’s proposal, in contrast, is consistent with the plain claim

language and the specification. See, e.g., 5:28-32 and 7:54-61 (describing requests for additional

resources such as disk space and memory being denied when the resource is fully used).

            B.     “quality of service guarantee” (’726 patent claims 1 and 4)

            IV’s arguments for this term are inconsistent and hard to follow. For example, IV argues

that “the plain language of IV’s proposal specify[ies] that an ‘amount of an assigned resource’ is



11
     Should the Court adopt IV’s proposal, it should likewise find the claim term indefinite.
                                                    8
        Case
          Case
             1:19-cv-01075-ADA
               1:19-cv-01075-ADADocument
                                  Document
                                         67-2
                                           64 Filed
                                              Filed 04/17/20
                                                    04/10/20 Page
                                                             Page 141
                                                                  18 ofof37
                                                                          160




the item that is guaranteed.” Dkt. No. 60 at 22 (emphasis added). But that language is in VMware’s

proposal, not in IV’s. IV then inconsistently argues that VMware’s inclusion of this identical

language (“assigned resource”) somehow “interject[s] ambiguity” into the claim. Compare Dkt.

No. 60 at 22 with id. at 22-23 (emphasis added). This is nonsensical. IV also argues that the term

“assigned resource” somehow makes the quality of service guarantee “fixed.” But VMware’s

proposal does not at all suggest that the guaranteed amount of assigned resource is static; indeed,

VMware’s proposal expressly includes: “that can be dynamically increased/modified.”

          Similarly, IV argues that “‘[q]uality of service guarantee information’ is described in the

specification as distinct from a ‘quality of service guarantee’.” Dkt. No. 60 at 23 (citing to the ’726

patent at 4:39-60). But, IV cites to a portion of the specification that expressly equates the terms:

          A resource allocation for a virtual server is specified as a ‘quality of service
          guarantee’ for that particular server. Each physical host stores quality of service
          guarantees for the virtual servers it hosts. As a physical host performs processes
          associated with a particular virtual server, the physical host accesses the stored
          quality of service information to enable the physical host to request the correct
          quality of service from the operating system kernel of the physical host.

’726 patent at 4:39-60 (emphasis added).

          C.     “virtual server overloaded signal” (’726 patent claims 1, 4-5 and 8)

          The primary dispute is whether IV should be bound by statements made in the

specification. VMware’s proposal is grounded in the written description which only discloses one

way to determine that a virtual server is overloaded. That disclosure is at ’686 patent column 5:42–

50, which discloses a determination is based on “an average number of resource denials” being

“beyond a pre-configured threshold.” See also ’686 patent at 9:4-10; 9:22-28; 9:42-44.12




12
     The ’726 patent shares an identical specification.


                                                   9
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 142
                                                                19 ofof37
                                                                        160




       IV, without support, proposes “an indication that a virtual server has been or is being denied

resources.” Dkt. No. 53 at 25. While IV identifies the ’686 patent at 2:62-65, 5:15-17 and 8:5-55

(Dkt. No. 60 at 16),13 the 2:62-65 and 5:15-17 sections merely use the term “overloaded” at a high

level, without disclosing what it means for a virtual server to be overloaded. Similarly, the 8:5-55

section discusses system calls without disclosing an overloaded determination. IV’s citation to the

’686 patent at column 2:62-65 also ignores that this paragraph concludes in accordance with

VMware’s proposal by stating: “[i]f the resource denials received by a particular virtual server

exceed a pre-specified limit, the virtual server is considered overloaded.” ’686 patent at 3:1-3.

       D.      Mean-Plus-Function Elements (’726 Patent claims 1, 3, 4, 5, 7) (see Dkt. No.
               53-2 Clauses 4-8)

       IV recognizes that structure is needed in the claim to avoid a means-plus-function

interpretation, but is also wrong that each of these terms is recited as “tak[ing] place in a physical

host server.” Dkt. No. 60 at 27. The actual claim language recites (i) a virtual server operating in

a physical host; (ii) a separate “system for dynamically modifying the computer resources

allocated to a virtual server; and (iii) the claimed terms at issue (monitor, modifier, module, and

mover) as part of the system. There is no recital of these terms being part of physical hosts.

       As to the structural disclosure provided by the specification, IV admits that VMware’s

proposed structure is correct, with the argued caveat that the structure is too narrow. See Dkt. No.

60 at 28-30. Therefore, at a minimum, the construction of these terms should include VMware’s

proposed structure. IV’s attempts to broaden these structure, though, are unsupported attorney

arguments. For example, IV cites to its expert declaration, but that declaration provides no



13
  The parties dispute the meaning of the ’686 patent’s similar term, “determination that a virtual
server is overloaded”. Although, IV has inconsistently proposed a construction for the ’726 term
and not for the ’686 term. VMware proposes the same construction for both patents.


                                                 10
       Case
         Case
            1:19-cv-01075-ADA
              1:19-cv-01075-ADADocument
                                 Document
                                        67-2
                                          64 Filed
                                             Filed 04/17/20
                                                   04/10/20 Page
                                                            Page 143
                                                                 20 ofof37
                                                                         160




substantive analysis and merely parrots IV’s attorney arguments. Also, IV’s argument that a

POSITA may know other, undisclosed, structure misunderstands the law.14 Under 35 U.S.C. §

112, ¶ 6, the Court is required to look to the “corresponding structure, material, or acts described

in the specification and equivalents thereof.” Undisclosed structure is not enough. See Blackboard,

Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1382 (Fed. Cir. 2009).

            Finally, IV is wrong to argue that VMware is attempting to “read the term ‘creating’ into

each one of its proposed functions.” Dkt. No. 60 at 27. VMware’s proposal includes brackets to

specify that “creating” only applies for claim 4’s use of the word. See Dkt. No. 60 at 27.

     III.      DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752

            A. “exhausted” (’752 patent claims 1, 9 and 24)

            The dispute is whether IV should be bound by a disclaimer repeatedly made during

prosecution. As a preliminary issue, IV focuses on the prosecution discussion of the Chou and

Cohn references. But IV failed to address, or even discuss, applicant’s disclaimer that the

Humpleman prior art’s disclosure of reusable hardware does not meet the claim language of a

service resource that is consumed and exhausted. See Dkt. No. 54 at 35. Indeed, though not

required for a disclaimer to have effect,15 the applicant was successful with this argument. In the

very next office action, the examiner dropped the Humpleman reference and applied the Chou

reference which disclosed a software service resource. Id. IV should be held to this disclaimer.

See Springs Window, 323 F.3d at 995 (“The public notice function of a patent and its prosecution

history requires that a patentee be held to what he declares during the prosecution of his patent.”).



14
   See, e.g., Dkt. No. 60 at 28 (citing to ’726 patent 8:46-49; 8:65-66; 9:43-46—each of which are
inapposite or merely state there may be other, undisclosed, ways known); see also id. at 30-31
(arguing that the “the ‘make, then break’ and ‘break, then make’ methods of transfer are not the
only methods for transferring virtual servers and thus the structure should not be so limited”).
15
   See Laitram Corp. v. Morehouse Indus., Inc., 143 F.3d 1456 (Fed.Cir.1998).
                                                   11
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                           Filed 04/17/20
                                                 04/10/20 Page
                                                          Page 144
                                                               21 ofof37
                                                                       160




       The unrebutted Humpleman disclaimer is dispositive. “A patentee may not state during

prosecution that the claims do not cover a particular device and then change position and later sue

a party who makes that same device for infringement.” Id. Yet, that is exactly what IV is doing

here. See, e.g., Dkt. No. 9 at ¶¶ 47-53 (accusing VMware’s use of reusable hardware, such as CPU

and memory, of infringement). This is also what IV is arguing in its responsive brief. See Dkt.

No. 60 at 32 n 13 (arguing that service resources include reusable hardware such as “phone lines,

switches, etc.”). This attempt to recapture disclaimed subject matter is improper.

       The public notice provided by applicant’s repeated, consistent and un-abandoned

arguments during the entirety of prosecution is also dispositive. IV first narrowed the claim scope

from merely using a service resource to being configured to be consumed and exhausted. See

Dkt. No. 54 at 35. IV then argued successfully against the reusable hardware disclosure in

Humpleman as not being consumed and exhausted.               Id. (showing examiner dropped the

Humpleman reference in favor of the Chou software reference). IV then argued successfully that

the reusable software in Chou is the exact opposite of the claimed service resource configured to

be consumed and exhausted. Id. at 35-36 (showing how the examiner dropped the software Chou

reference in favor of the Cohn non-reusable fees reference).16 IV then distinguished the final Cohn

reference by doing two things: (i) amending the claims to include a URL requirement and (ii)

“travers[ing]” the prior rejection “[w]ithout acquiescing to the propriety of the rejection.” Id. at

54. This prosecution history paints a single picture: a non-abandoned disclaimer of claim scope.




16
   IV’s argument that the Chou rejection was dropped because of the “an amount of” claim
amendment is unsupported speculation. Dkt. No. 60 at 31. This argument is also shown false by
the fact that the applicant’s disclaimer used ellipses to omit the “an amount of” language. Dkt.
No. 54-14 at 10 (“Rather in contrast to “[a] . . . resource [that] is exhausted upon being consumed,”
as recited, using respective language, by claims 86, 92, 107, and 126, Chou teaches the exact
opposite – ie that the “cartridges” in Chou are reused.”) (emphasis and ellipses in original).
                                                 12
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                           Filed 04/17/20
                                                 04/10/20 Page
                                                          Page 145
                                                               22 ofof37
                                                                       160




         IV’s attempt to muddy the record with respect to the Chou disclaimer does not warrant

allowing IV to recapture disclaimed claim scope. For example, IV focuses on examiner’s

comment that “[o]n page 25 of the applicant’s specification resources are defined as including

processing time, memory storage space, and the like . . . [which] can always be reused later.” See

Dkt. No. 60 at 30-31. But IV’s speculation aside, the examiner appears to merely be clarifying

types of resources because the comment is directed to the description of computing resources in

the specification rather than service resources. See ’752 patent at 8:19-24. Regardless, with

respect to the scales of public notice: this examiner statement does not outweigh the applicant’s

prior repeated, and later maintained, arguments that prior art disclosures of reusable hardware and

software are not within the scope of the invention.17

       IV’s characterization of the Cohn references is incorrect. Cohn did not disclose reusable

service resources such as “information providers”. Dkt. No. 60 at 31. The examiner explicitly

stated that the limitation of “an amount of the service resource is exhausted upon being consumed

by the agent,” is met by Cohn’s disclosure that “some amount is clearly consumed and the user is

charged for that amount.” Dkt. No. 54-16 at 5. In this way, the examiner equated the claim term

to consumption/exhaustion of a user specific non-reusable resource.18          Indeed, the claims




17
   Moreover, IV’s focus on the characterization of the applicant’s argument as “misleading” misses
the point. The applicant never explicitly rescinded this argument. See, e.g., Uship Intellectual
Properties, LLC v. United States, 714 F.3d 1311, 1315-16 (Fed. Cir. 2013) (“The analysis focuses
on what the applicant said, not on whether the representation was necessary or persuasive . . . .”);
Hakim v. Cannon Avent Group PLC, 479 F.3d 1313, 1317-18 (Fed. Cir. 2007) (“Although a
disclaimer made during prosecution can be rescinded, permitting recapture of the disclaimed
scope, the prosecution history must be sufficiently clear to inform the examiner that the previous
disclaimer, and the prior art that it was made to avoid, may need to be revisited.”).
18
   See also Ex. 50 (U.S. Patent No. 5,740,231 (“Cohn”)) at 34:11-13 (“An account is maintained
for each user and the costs of services provided by communications system 10 are determined by
each user’s class of service”) (emphasis added).


                                                13
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                           Filed 04/17/20
                                                 04/10/20 Page
                                                          Page 146
                                                               23 ofof37
                                                                       160




themselves are similarly limited to user-specific consumption/exhaustion of service resources as

shown by their recital of “user customized network-based operations” where a service resource is

exhausted upon being consumed by the user-specific “network-based agent”. See, e.g., ’752 patent

at claim 9.19 Therefore, VMware’s proposed construction should be adopted.

       B.      “consumed” (recited in ’752 patent claims 1, 9 and 24)

       The primary issue for this term is whether IV is bound by definitional statements provided

in the specification and prosecution history. With respect to the specification: IV argues that the

Court should not adopt the definitional statement that VMware’s proposal relies upon because the

term is “referred to interchangeably with ‘used’ at least half a dozen times.” Not so. The

specification explicitly defines “consumed” as “used up” using quotation marks which is a “strong

indication” of a definition being provided. ’752 patent at 8:22; Intellectual Ventures I, LLC v.

Lenovo Group Ltd., 365 F.Supp.3d 200, 206 (D. Mass. 2019).

       With respect to the prosecution history: IV has failed to explain how “consumed” can mean

“used” (as IV proposes) when the applicant first tried to broadly claim an “agent, for using a

service and a service resource,” but later narrowed the claims to recite something different: an

“agent, for using a service and service resource configured to be consumed” to overcome prior

art. See Dkt. No 54 at 38-39. IV argues that this claim amendment was “made to specify that the

agent is doing the consuming.” Dkt. No. 60 at 33. But IV fails to acknowledge that claim language

prior to the amendment already recited that the agent uses the resource. Dkt. No. 61 at 36.

       IV is also incorrect in arguing that VMware’s proposal is a “transparent attempt to save its

carefully crafted non-infringement position regarding the ‘exhausted’ term.” VMware proposed


19
   The claims’ recital of user-specific consumption/exhaustion of services resources also belies
IV’s argument referring to a scenario where “subscriber A gets access to the database for
information Y” and “information Y is not then ‘unavailable for reuse,’ [because] subscriber B can
also subscribe to and receive access to information Y.” Dkt. No. 60 at 31-32.
                                                14
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                           Filed 04/17/20
                                                 04/10/20 Page
                                                          Page 147
                                                               24 ofof37
                                                                       160




that the Court construe the “exhausted” term as that term is dispositive. But, VMware only

proposed a construction for “consumed” after IV identified it as needing construction. Ex. 53

(2020-01-31 Plaintiff’s Disclosure of Proposed Claim Terms for Construction) at 2.

       C.      “service” (’752 patent claims 1, 3, 9 and 24)

       The primary issue for this term is whether the specification better supports VMware’s or

IV’s proposal. VMware’s proposal should be adopted. The specification consistently discloses

that the “service” is an application. See, e.g., ’752 patent at 3:3-5 and 10:17-21.

       IV’s arguments do not warrant a different result. For example, IV’s argument that the

“specification notes that ‘an agent is operable to use a service’” (Dkt. No. 60 at 34) does not speak

to whether the service is an application or something else (undisclosed). Moreover, the claims

already recite that an “agent” is operable “for using a service.” Dkt. No. 61 at 37. Additionally,

IV’s argument that the specification’s disclosure of “email service, a voice mail service, etc.” are

“network functionality, not applications” (Dkt. No. 60 at 34) ignores that these disclosures are in

fact applications (e.g., in modern parlance: Microsoft Outlook) that are performed “on behalf of

[a] respective principal” as VMware proposes. See, e.g., ’752 patent at 8:58-64.

       D.      Means-Plus-Function Terms

       The primary issue for these terms is whether the Court’s construction should identify where

the specification discloses the structure for these means-plus-function terms. IV’s only argument

is that the “Court has previously construed means plus function terms where the corresponding

structure for performing the claimed function includes only the disclosed structure, e.g., ‘widget

26,’ and § 112 ¶ 6 requires nothing more.” Dkt. No. 60 at 35 (citing to VLSI Tech. LLC, v. Intel

Corp., Case No. 1:19-CV-00977-ADA (W.D. Tex.), Claim Construction Order, Dkt. No. 101).

Not true. The Court in Case No. 1:19-CV-00977 did not construe a structure of “widget 26”.

Instead, the Court construed a Section 112 ¶ 6 term in terms of where it is disclosed in the

                                                 15
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 148
                                                                25 ofof37
                                                                        160




specification as VMware proposes. See, e.g., id. at 2 (construing “Structure: ‘(1) Voltage source

VREF coupled in series with conductor 37, as shown in Figure 2’”) (emphasis added).

         With respect to the “means for monitoring” term, IV argues that “VMware’s proposal

includes only a sub-component of the service wrapper 26 which performs the function as a whole.”

Dkt. No. 60 at 35. Not so. The service wrapper 26 includes a monitor (which VMware propose

as the disclosed structure for performing the claimed function) and a converter. IV argues that the

converter is part of the structure for performing the claimed function because “the converter

converts the computer language used by a service to the computer language used by the agent

server” and “in turn interacts with monitor 50 to enforce service resource usage of the agents when

using the service.” Id. But this argument ignores that the claimed “monitoring” is clearly

performed by the “monitor” as referenced in the ’752 patent at 16:50-61. That other components,

such as the “converter”, the “agent”, the “agent server”, and/or the “communication line” are also

involved in interacting with the monitor is irrelevant. Under Section 112 ¶ 6 the Court is required

to look for the structure described in the specification as performing the claimed function and not

ancillary structures disclosed as interacting with relevant structure.

   IV.      DISPUTED TERMS FROM U.S. PATENT NO. RE43,051

         A. “virtual server” (’051 patent claims 1, 3 and 6)

         The primary issues for this term are whether the term should be construed, and if so, should

the construction refer to a “process” or a “virtual machine”. With respect to the first issue, O2

Micro requires a construction where, as here, the parties dispute the ordinary meaning. O2 Micro

Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1361 (Fed. Cir. 2008).

         With respect to the second issue, VMware contends, as supported by the intrinsic record,

that a POSITA would have understood the term to refer to a process. Dkt. No. 54 at 43-44. IV,

based solely on extrinsic evidence, attempts to redraft the term as a virtual machine. VMware is

                                                 16
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 149
                                                                26 ofof37
                                                                        160




correct. Dr. Snoeren explains that “POSITA would have understood this claim term to refer to a

process executing on a host computer that accepts communications requests.” Dkt. No. 54-2 at 42-

47. IV’s expert, in contrast, argues, circularly, that term “‘virtual server’ is referring to a

virtualized server” without substantive expert analysis. Dkt. No. 60-2 at 11.

       The specification confirms VMware’s proposal. The ’051 patent explains how to create

the virtual servers by citing an incorporated reference that issued as U.S. Patent No. 6,976,258.

’051 patent at 4:64–67; Meetrix IP, LLC v. Citrix Sys., Inc., No. 1:16-CV-1033-LY, 2017 WL

5986191, at *6 (W.D. Tex. Dec. 1, 2017) (“Documents incorporated by reference are intrinsic

evidence for purposes of claim construction.”). The ’258 patent describes a “server” as “a process,

executing on a dedicated physical services client [that] services client requests for a single network

address (physical host) only.” Dkt. No. 61-3 at 13 (3:23–25). These servers can provide virtual

server functionality through virtual hosting (i.e., servicing requests for multiple network addresses

on a single physical host) by “creat[ing] child processes to service the requests.” ’051 patent at

1:24–44. As this indicates, the virtual servers of the invention refer to the functionality of process-

based servers to service requests on a single physical host for multiple network addresses.

       IV is mistaken that the processes described in the written description are referring to the

physical server and not the virtual server. The ’051 patent makes this distinction itself, noting that

a “service provider may utilize one physical host computer to provide commercial host services

to multiple customers” by using “a server application executing on a single physical host [that]

can be programmed to process requests made to multiple network addresses.” ’051 patent at 2:47–

53 (emphasis added). Put differently, the physical host computer is distinct from the processes

running on it, and the processes are what provide the functionality of the virtual server.




                                                  17
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 150
                                                                27 ofof37
                                                                        160




       It is also not true that VMware’s proposal fails to address the invention’s virtual aspect.

The ’258 patent describes how a process provides for virtual hosting (i.e., servicing requests for

multiple network addresses on a single physical host) by “creat[ing] child processes to service the

requests,” Dkt. No. 61-3 at 12 (1:24–44). This ability for a single application to create child

processes to handle client requests on a plurality of network addresses is what provides for the

virtual aspect of the virtual servers, because the application can function as multiple servers. See

id. at 1:45–2:5; Dkt. No. 54-2 at 43–44. The Court should therefore adopt VMware’s proposal.

       B. “physical interface[s]” (’051 patent claims 1 and 3)

       The fundamental dispute is whether the plain and ordinary meaning of “physical interface”

requires hardware. IV does not address this dispute. The Court should construe this term as

VMware proposes because the parties dispute the ordinary meaning. O2 Micro 521 F.3d at 1361.

IV’s argument that the physical interface does not provide a point of communication between two

or more devices is a distraction, and it is wrong. See, e.g., Dkt. No. 61 at 43.

       C.      physical interfaces and tunnel identifiers in the storing / receiving /
               determining / sending terms (’051 patent claims 1 and 3)

       The fundamental dispute for these terms is whether it would help a jury to identify which

of the several tunnel identifiers and physical interfaces introduced in the claims are used at each

step. VMware’s proposal would clarify the claims by indicating which elements are being used at

each step. IV’s proposal would leave the confusion in place.

       Moreover, IV is wrong to side-step the antecedent basis problem. Claim 1, for example,

requires “receiving, over a tunnel, a transmission on a physical interface, the transmission

containing a tunnel identifier.” Later, claim 1 requires “determining via the customer forwarding

table a physical interface and tunnel identifier.” Claim 1 also involves storing tunnel identifiers

and physical interfaces in two distinct locations, customer lookup tables and customer forwarding


                                                 18
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 151
                                                                28 ofof37
                                                                        160




tables. The antecedent basis problem arises because it is unclear from the claims which of these

numerous physical interfaces and tunnel identifiers are being used at the other steps.

       VMware agrees with IV that some instances of physical interface and tunnel identifier are

associated with the customer lookup table / information, while other instances of those terms are

associated with the customer forwarding tables / information. This is precisely why VMware’s

proposal is necessary, because it will clarify these associations for the jury.

       IV is also wrong that identifying some physical interfaces and tunnel identifiers as

incoming and others as outgoing would improperly limit the claims to a preferred embodiment.

The plain language of the claims makes this distinction, and the specification supports it. The

incoming tunnel identifiers and the incoming physical interfaces are associated with the receiving

step in the claims, which necessarily deals with incoming transmissions. The outgoing tunnel

identifiers and outgoing physical interfaces are related to the sending step in the claims, which

necessarily deals with outgoing transmissions. This is also true of the specification, which uses

the words incoming and outgoing to make this same distinction throughout. See id. at 11:30–32,

11:64–12:1, 12:10–20, 12:30–33, 12:59–63, 13:5–11 Figs. 8–9.

       The Court should reject IV’s argument that the “specification contemplates numerous

instances where the claimed tunnel switching activity can operate in either or both directions.”

Dkt. No. 60 at 41. VMware’s proposal does not speak to whether the tunnel switching activity can

operate in either direction. Instead, VMware’s proposal simply clarifies the antecedent basis

problem created by the claim’s recital of multiple “a physical interface”, etc. terminology.

       D.      “customer forwarding [table/information]” (’051 patent claims 1 and 3)

       The crux of the dispute on these terms is whether the meaning of customer forwarding table

(or customer forwarding information) is unclear. VMware proposes that the Court need not



                                                 19
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 152
                                                                29 ofof37
                                                                        160




construe these terms separately. There is no ambiguity for these terms, provided that the

antecedent basis issues identified in Section IV(C) are addressed.

       IV’s proposal seeks to inject the words “set/sets” without justification. For example, IV

argues that it seeks “to help one differentiate between singular versus plural instances of the

disputed claim terms, and further to maintain consistency between claims 1 and 3.” Dkt. No. 60

at 42. But there is no need for clarification. The parties appear to agree that the claim language

requires tables (or information) that contain customer-specific forwarding information, segregated

by customer. And it is clear from the claim that the customer-specific forwarding information

must associate network addresses with outgoing physical interfaces and outgoing tunnel

identifiers. There appears to be no reason to, as IV proposes, add additional words to these terms.

V.     DISPUTED TERMS FROM U.S. PATENT NO. RE44,818

       A. “hierarchical token bucket resource allocation”/ “token” (recited in ’818 patent
          claims 1, 17, 30, 32-33 and 37–42)

       The dispute here is a simple one. VMware contends that the claim term “hierarchical token

bucket resource allocation” should mean just that – the specific scheduling algorithm known in the

art by that very name. IV argues for plain and ordinary meaning without explaining why

VMware’s proposal is not the plain and ordinary meaning or offering an alternative definition. As

explained in VMware’s prior briefing, the inventors knew there were many available techniques

for scheduling network traffic but chose to limit their claims to just one: hierarchical token bucket.

They even argued for the patentability on that very basis. Thus, VMware’s construction is not just

the plain and ordinary meaning of the term, but is the only reasonable meaning of the term.

       IV’s response actually confirms that VMware’s proposal is correct. First, IV argues that

“the claim drafters chose to expressly recite the term as using the indefinite article ‘a’.” Dkt. No.

60 at 44. Not so. The claim drafters were required to use an indefinite article because of the


                                                 20
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 153
                                                                30 ofof37
                                                                        160




antecedent basis rule. See MPEP § 2173.05(e). IV then argues that because HTB is an acronym,

it is not a pronoun. This is a red-herring, HTB is used as an acronym and a pronoun throughout

the specification. See, e.g., ’818 patent at 14:23 (“the HTB”); id. at 11:7 and id. 14:23 (same).

       Next, IV argues that because “numerous implementations of a hierarchical token bucket

algorithm have been introduced into the art,” VMware’s proposal should be rejected. Dkt. No. 60

at 44-45. This argument is unsupportable. Just because HTB can be implemented in different

ways does not change the fact that HTB is a specific, well-known algorithm with a specific, well-

known meaning. While there may be many ways to implement HTB, the term carries a consistent

meaning in the art. The essential elements of the HTB are captured at 10:15-29, 31-36 of the ’818

patent. As Dr. Snoeren explains, this portion of the patent confirms that the inventors

understanding of HTB was consistent with the use of the term in the art. Ex. 51 (Supp. Snoeren

Decl.) at ¶ 7. And, the essential elements of the HTB are reflected consistently in the patent and

across the art. Id. Federal Circuit case law confirms that VMware’s construction is correct. High

Tech Med. Instr., Inc. v. New Image Indus., Inc., 1997 WL 787052, at *3 (Fed. Cir. Dec. 24, 1997)

(“[a] technical term used in a patent document is interpreted as having the meaning that it would

be given by persons experienced in the field of the invention, unless it is apparent from the patent

and the prosecution history that the inventor used the term with a different meaning.”).

       And Dr. Madisetti’s opinion that “the general concept of a hierarchical token bucket

approach . . . was not understood as referring to a specific, particular algorithm or application, but

rather the general idea of using e.g., a tiered, tree-like arrangement of token buckets” is contrary

to the inventors’ own statements about the ’818 patent.          Madisetti Dec. at ¶ 43. During

prosecution the applicants argued the claims were patentable because HTB was different than the

general “hierarchical [] structure” and “tree structure” arrangements raised in Dr. Madisetti’s



                                                 21
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 154
                                                                31 ofof37
                                                                        160




declaration. See VMware’s Op. Br. at 43. At bottom, IV simply makes a conclusory statement

that VMware attempts to “substitute evidence inconsistent with the broad disclosure found in the

intrinsic record.” But the evidence shows that the inventors intended to claim the specific class-

based scheduling algorithm known in the art as the “hierarchical token bucket”. See, e.g., Dkt.

No. 54 at 52-53 (applicants argued that the claims were patentable because the HTB was different

than other “hierarchical or tree structure for storing resource reservations”); id. at 51-52 (HTB is

referred to as a proper noun or term of art throughout the specification); Dkt. No. 54-2 at 51

(Snoeren Decl. ¶ 111) (the description of HTB in the ’818 patent mirrors the description of the

well-known HTB algorithm).

       B.      “enforc[e/ing]”,   “receiv[e/ing]”,     “classify[ing]”,    “compar[e/ing]”,
               “forward[ing]”, and “buffer[ing]” (’818 patent claims 1, 17, 30, 32-33, 37-39,
               42)

       The issue here is whether a patentee can enlarge the scope of a patent beyond what the

patentee has clearly defined as “the present invention.” VMware’s position is that these steps (the

“HTB steps”) must occur in the virtual I/O server because that is exactly how the inventors

repeatedly and consistently defined the scope of their invention. See, e.g. Dkt. No. 61 at 50 (“The

present invention manages QoS of I/O subsystems in virtual I/O servers.”) (emphasis added). IV’s

position is that these steps can be performed anywhere and that the patent is not limited by the

inventors’ clear statements regarding what they considered to be their invention. As explained in

the prior briefing, where, as here, a patentee clearly defines “the present invention” and “repeatedly

and consistently” explains the scope of the invention, the claims may not extend any farther. Id.

at 50-51. Thus, the claims must be limited to methods and systems where these steps occur in the

virtual I/O server as opposed to in the application server or some other part of the system.

       IV’s response does not change this conclusion. The facts here are nearly identical to the

facts in SkinMedica and Microsoft. SkinMedica held that “disclaiming the ordinary meaning of a
                                                 22
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 155
                                                                32 ofof37
                                                                        160




claim term—and thus, in effect, redefining it, can be affected through ‘repeated and definitive’

remarks in the written description.” SkinMedica, Inc. v. Histogen Inc., 727 F.3d 1187, 1196 (Fed.

Cir. 2013). IV ignores this holding, and like the appellants in SkinMedica, argues that the plain

meaning is clear despite the distinguishing remarks. Compare Dkt. Nos. 60 at 47; 61 at 50

(describing the inventor’s remarks about the present invention) with SkinMedica, 727 F.3d at 1196.

This Court, like SkinMedica, should adopt VMware’s proposal based on the ’818 patent inventor’s

repeated and definitive remarks about the invention.           See also Microsoft Corp. V. Multi-

TechSystems, Inc., 357 F.3d 1340, 1346-48 (Fed. Cir. 2004) (construing “sending,’ ‘transmitting,’

and ‘receiving’ limitations” as “limited to communications over a telephone line and excluding the

use of a packet-switched network” based on statements that “broadly describe the overall

inventions”).

        C.        “maintaining a connection over a network fabric” (’818 patent claims 1, 17,
                  30, 32 and 42)

        The issue is whether a POSITA would know that a network fabric maintains a connection

between physical interfaces. A POSITA would. See Ex. 51 (Snoeren Supp. Dec.) at ¶ 2. Indeed,

the ’818 patent discloses a “virtual I/O server [that] creates virtual device interfaces for application

servers 102 to access the I/O subsystems as if the I/O subsystems are directly connected to the

application servers.” ’818 patent at 3:18-21. And the only way for the application server to

“access the I/O subsystems” is if the network fabric maintains a connection between two physical

interfaces. Id.

        Rather than address the issue for the Court to decide, IV confuses the issue by citing to,

without explanation, the specification’s reference to a “virtual [network] interface.” IV cites to

the disclosure that “virtual network interface, in one implementation, emulates an Ethernet NIC

[and] plugs in at the bottom of the network stack.” Dkt. No. 60 at 49. But this disclosure is


                                                  23
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                           Filed 04/17/20
                                                 04/10/20 Page
                                                          Page 156
                                                               33 ofof37
                                                                       160




irrelevant to whether a POSITA would have known that the physical interfaces of the application

server and virtual I/O server connect over a network fabric. Ex. 51 (Snoeren Supp. Dec.) at ¶ 6.

And IV’s next citation is consistent with VMware’s position. See Dkt. No. 60 at 48 (“[i]nserted

into the network and storage protocol stacks are virtual interface drivers configured to intercept

storage and network I/O messages”) (citing ’818 patent at 4:2-4); see also Ex. 51 (Snoeren Supp.

Dec.) at ¶ 5. IV cites no intrinsic support of network fabric connecting interfaces other than

physical interfaces.

       IV’s remaining arguments are misplaced. IV mischaracterizes VMware is not reading in

embodiment limitations. Rather, VMware’s proposal is that “the written description’s only use of

the [disputed term] supports [VMware’s] construction.” Apple Inc. v. Andrea Elec. Corp., 949 F.3d

697, 707 (Fed. Cir. Feb. 2020); see also Ex. 51 (Snoeren Supp. Dec.) at ¶ 2. Nor does Dr. Snoeren’s

discussion of the only implementation—that the network fabric connects physical interfaces—

described in the patent contradict VMware’s position. And IV ignores the other examples of this.

See Dkt. No. 54-2 at 52 (Snoeren Decl. at ¶114)) and the numerous other examples showing the

only implementation disclosed in the ’818 patent. Dkt. No. 61 at 52-57. Finally, IV tries to

construe the disputed term without the phrase “over a network fabric.” Dkt. No. 60 at 48. But IV

fails to acknowledge that 1) the endpoints of the network fabric is where the connection is

maintained, and 2) “to a virtual [storage/network] interface layer of an application server” is

merely referring to Figure 2, which shows how the connection is made over the network fabric to

the “virtual [storage/network] interface layer.” Ex. 51. (Snoeren Supp. Dec.) at ¶¶ 3-4.

       At bottom, VMware’s proposal is the only way a POSITA could read the term and IV’s

proposal attempts to broaden the scope under the guise of a “plain and ordinary meaning”

construction. This Court should grant VMware’s proposed construction.



                                                24
      Case
        Case
           1:19-cv-01075-ADA
             1:19-cv-01075-ADADocument
                                Document
                                       67-2
                                         64 Filed
                                            Filed 04/17/20
                                                  04/10/20 Page
                                                           Page 157
                                                                34 ofof37
                                                                        160




           D.      “virtual storage network interface layer of an application server” / “virtual
                  network interface layer of an application server”/ “virtual interface layer of
                  an application server” (’818 patent claims 1, 17, 30, 32 and 42)20

           IV’s response focuses on the construction VMware proposed prior to knowing the plain

and ordinary meaning of IV’s proposal. Specifically, IV focuses on the terms “. . . to higher layers”

and “virtual node.” Dkt. No. 60 at 50-51. VMware’s proposal, based on the meaning IV proposed

for the first time in its opening brief, does not include the terms “. . . to higher layers” and “virtual

node.” Instead, VMware’s proposal is consistent with IV’s explanation of the plain and ordinary

meaning of the disputed term provided in its opening brief. Dkt. No. 61 at 54-55. For the reasons

stated in VMware’s response brief, VMware’s proposal should be adopted.

           E.     “one or more input/output virtualization modules comprising computer-
                  readable instructions operative to cause the one or more processors to”
                  performs functions terms (’818 patent claim 17)

           The issue here is whether “input/output virtualization module” is a “nonce term” that

invokes means plus function law, and if so, whether the patent discloses sufficient structure. IV

reliance on its expert declaration is misplaced—that declaration simply offers conclusory

statements without providing substantive explanation. Dkt. No. 60 at 51. The term “input/output

virtualization module” is not a reference to a conventional structure which is why IV failed to

provide any substantive evidence to the contrary.21 IV’s remaining arguments as to the alleged

corresponding structure for the disputed terms are misplaced. See, e.g., Dkt. No. 61 at 56-57.

     VI.        CONCLUSION

           For the reasons stated herein, VMware respectfully requests the Court adopt its proposed

constructions for the disputed terms and phrases.



20
   As mentioned in VMware’s response it’s proposal is “interface layers (e.g., virtual network
interface 220, virtual HBA 208a) that emulate layers of a networking or storage protocol stack.”
21
   IV’s citation to Zeroclick, LLC is inapplicable here. See, e.g., Dkt. No. 61 at 56.
                                                   25
    Case
      Case
         1:19-cv-01075-ADA
           1:19-cv-01075-ADADocument
                              Document
                                     67-2
                                       64 Filed
                                          Filed 04/17/20
                                                04/10/20 Page
                                                         Page 158
                                                              35 ofof37
                                                                      160




Dated: April 10, 2020                Respectfully submitted,

                                     WINSTON & STRAWN LLP

                                     /s/ Katherine Vidal
                                     Katherine Vidal
                                     Admitted Pro Hac Vice
                                     KVidal@winston.com
                                     Michael R. Rueckheim
                                     Texas State Bar No. 24081129
                                     MRuekheim@winston.com
                                     WINSTON & STRAWN LLP
                                     275 Middlefield Road, Suite 205
                                     Menlo Park, CA 94025
                                     Telephone: (650) 858-6500
                                     Facsimile: (650) 858-6559

                                     Thomas M. Melsheimer
                                     Texas State Bar No. 13922550
                                     M. Brett Johnson
                                     Texas State Bar No. 00790975
                                     MBJohnson@winston.com
                                     Michael A. Bittner
                                     MBittner@winston.com
                                     Admitted Pro Hac Vice
                                     Winston & Strawn LLP
                                     2121 N. Pearl St., 9th Floor
                                     Dallas, TX 75201
                                     Telephone: (214) 453-6500
                                     Facsimile: (214) 453-6400

                                     Vivek V. Krishnan
                                     Admitted Pro Hac Vice
                                     VKrishnan@winston.com
                                     DaWanna McCray
                                     Admitted Pro Hac Vice
                                     DMcCray@winston.com
                                     Winston & Strawn LLP
                                     35 W. Wacker Drive
                                     Chicago, IL 60601
                                     Telephone: (312) 558-5600
                                     Facsimile: (312) 558-5700
Case
  Case
     1:19-cv-01075-ADA
       1:19-cv-01075-ADADocument
                          Document
                                 67-2
                                   64 Filed
                                      Filed 04/17/20
                                            04/10/20 Page
                                                     Page 159
                                                          36 ofof37
                                                                  160




                                 William M. Logan
                                 Texas State Bar No. 24106214
                                 WLogan@winston.com
                                 Winston & Strawn LLP
                                 1111 Louisiana Street
                                 Houston, TX 77002
                                 Telephone: (713) 651-2766
                                 Facsimile: (713) 651-2700

                                 ATTORNEYS FOR DEFENDANT
                                 VMWARE, INC.
     Case
       Case
          1:19-cv-01075-ADA
            1:19-cv-01075-ADADocument
                               Document
                                      67-2
                                        64 Filed
                                           Filed 04/17/20
                                                 04/10/20 Page
                                                          Page 160
                                                               37 ofof37
                                                                       160




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 10, 2020, the foregoing document was electronically filed

with the Clerk of Court using the Court’s CM/ECF system which will send notification of such

filing to all counsel of record, including counsel of record for Plaintiffs Intellectual Ventures I

LLC and Intellectual Ventures II LLC.

                                                     /s/ Katherine Vidal
                                                     Katherine Vidal
